Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 1 of 124 Pageid#: 236




                    IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA

                                  No. 3:20-cv-00045-NKM


 WILD VIRGINIA, VIRGINIA                   )
 WILDERNESS COMMITTEE, UPSTATE             )
 FOREVER, SOUTH CAROLINA                   )
 WILDLIFE FEDERATION, NORTH                )
 CAROLINA WILDLIFE FEDERATION,             )
 NATIONAL TRUST FOR HISTORIC               )
 PRESERVATION, MOUNTAINTRUE,               )
 HAW RIVER ASSEMBLY,                       )
 HIGHLANDERS FOR RESPONSIBLE               )
 DEVELOPMENT, DEFENDERS OF                 )
 WILDLIFE, COWPASTURE RIVER                )
 PRESERVATION ASSOCIATION,                 )
 CONGAREE RIVERKEEPER, THE                 )
 CLINCH COALITION, CLEAN AIR               )
 CAROLINA, ALLIANCE FOR THE                )
                                                 MEMORANDUM IN SUPPORT OF
 SHENANDOAH VALLEY, and                    )
                                                  MOTION FOR PRELIMINARY
 ALABAMA RIVERS ALLIANCE,                  )
                                                    INJUNCTION OR STAY
                                           )
                    Plaintiffs,            )
                                           )
 v.                                        )
                                           )
 COUNCIL ON ENVIRONMENTAL                  )
 QUALITY and MARY NEUMAYR IN               )
 HER OFFICIAL CAPACITY AS CHAIR            )
 OF THE COUNCIL ON                         )
 ENVIRONMENTAL QUALITY,                    )
                                           )
                    Defendant.             )
                                           )
                                           )
                                           )
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 2 of 124 Pageid#: 237




                                                  TABLE OF CONTENTS

 INTRODUCTION .....................................................................................................3
 STATUTORY BACKGROUND...............................................................................8
 I.       The Administrative Procedure Act ...................................................................8
 II.      NEPA ................................................................................................................9
 BACKGROUND AND FACTS ..............................................................................11
 I.       CEQ’s Previous Regulations ..........................................................................11
 II.      CEQ’s Rulemaking .........................................................................................14
 III. The Rule ..........................................................................................................20
 STANDARD OF REVIEW .....................................................................................26
 ARGUMENT ...........................................................................................................27
 I.       The Conservation Groups Are Likely to Succeed on the Merits. ...................27
       A. The Rule Is Inconsistent with the NEPA Statute. .........................................28
              1.     The Rule Violates NEPA’s Required Evaluation of Environmental
                     Effects. .................................................................................................28
              2.     The Rule Violates NEPA’s Required Evaluation of All Reasonable
                     Alternatives. ........................................................................................31
              3.     The Rule Violates NEPA’s Broad Coverage of Federal Actions. ......34
              4.     The Rule Unlawfully Allows Projects to Proceed During the NEPA
                     Process. ................................................................................................36
              5.     The Rule Violates NEPA by Restricting Important Public Input. ......38
              6.     The Rule’s Departures from the Requirements of NEPA, as Set Out in
                     the Statute and Caselaw, Are Not Entitled to Deference. ...................39
       B. CEQ Failed to Adequately Consider Relevant Factors in the Rulemaking
          Process ...........................................................................................................41
              1.     CEQ Ignored the Prior Regulations in Assessing the Environmental
                     Impacts of the New Rule. ....................................................................42



                                                                i
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 3 of 124 Pageid#: 238




              2.     CEQ Did Not Adequately Consider How the Rule Will Harm
                     Environmental Quality. .......................................................................45
              3.     CEQ Failed to Consider Environmental Justice. ................................54
       C. CEQ Failed to Consider Reliance Interests in Promulgating the Rule. ........58
       D. CEQ did not Offer a Plausible Explanation for its Reversal of Longstanding
          Policy. ............................................................................................................63
       E. CEQ did not Consider Less Harmful Alternatives to Rewriting the NEPA
          Regulations. ...................................................................................................71
 II.      An Injunction is Necessary to Avoid Irreparable Harm. ................................72
       A. The Conservation Groups Will Suffer Environmental Harm........................73
       B. The Conservation Groups Will Suffer Informational Harm and Will Be
          Forced to Divert Resources. ..........................................................................88
       C. The Conservation Groups Have Suffered Procedural Harm. ........................94
 III. The Public Interest and Balance of the Equities Weigh in Favor of
      Maintaining the Status Quo. ...........................................................................96
       A. Maintaining the Status Quo Preserves Regulations Proven to be Effective at
          Serving the Public Interest. ............................................................................96
       B. Maintaining the Status Quo Preserves the Public Interest in Stable,
          Predictable Regulation. ................................................................................100
       C. Federal Agency Compliance with the Law Serves the Public Interest. ......104
       D. There is No Substantial Harm to the Public Interest in Delaying
          Implementation of the New Regulations. ....................................................105
 IV. Nationwide Relief is Required. .....................................................................105
 CONCLUSION ......................................................................................................108




                                                                ii
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 4 of 124 Pageid#: 239




                                        TABLE OF AUTHORITIES

 Cases                                                                                                           Page(s)

 Action All. v. Heckler,
    789 F.2d 931 (D.C. Cir. 1986) ...................................................................... 89, 92

 Action NC v. Strach,
    216 F. Supp. 3d 597 (M.D.N.C. 2016) ............................................................... 92

 Air All. Houston v. EPA,
    906 F.3d 1049 (D.C. Cir. 2018) ............................................................................ 3

 Am. Equity Inv. Life Ins. Co. v. SEC,
   613 F.3d 166 (D.C. Cir. 2010) ............................................................................ 44

 Am. Fed'n of Gov't Employees, AFL-CIO v. Vilsack,
   118 F. Supp. 3d 292 (D.D.C. 2015), aff'd, 672 F. App'x 36 (D.C.
   Cir. 2016) ............................................................................................................ 91

 Am. Rivers v. Fed. Energy Regulatory Comm’n,
   895 F.3d 32 (D.C. Cir. 2018) .............................................................................. 52

 Am. Wild Horse Pres. Campaign v. Perdue,
   873 F.3d 914 (D.C. Cir. 2017) ............................................................................ 55

 Amoco Prod. Co. v. Vill. of Gambell,
   480 U.S. 531 (1987) ......................................................................................88, 89

 Andrus v. Sierra Club,
   442 U.S. 347 (1979) ............................................................................................ 36

 Arlington Coal. on Transp. v. Volpe,
    458 F.2d 1323 (4th Cir. 1972) ...................................................................... 38, 74

 Audubon Naturalist Soc’y of the Cent. Atl. States, Inc. v. U.S. Dep’t of
   Transp.,
   524 F. Supp. 2d 642 (D. Md. 2007) .................................................................... 32

 Baltimore Gas & Elec. Co. v. NRDC,
    462 U.S. 87 (1983) .............................................................................................. 37



                                                              i
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 5 of 124 Pageid#: 240




 Barr v. East Bay Sanctuary Covenant,
   140 S. Ct. 3 (2019), aff’d sub nom. East Bay Sanctuary Covenant
   v. Trump, 950 F.3d 1242 (9th Cir. 2020), 2020 WL 3637585 (9th
   Cir. July 6, 2020) .................................................................................................. 4

 Bauer v. DeVos,
   325 F. Supp. 3d 74 (D.D.C. 2018) ..................................................................5, 27

 Becerra v. U.S. Dep’t of Interior,
    276 F. Supp. 3d 953 (N.D. Cal. 2017) .................................................................. 5

 Bedford Cty. Mem'l Hosp. v. Health & Human Servs.,
   769 F.2d 1017 (4th Cir. 1985) ............................................................................ 68

 Califano v. Yamasaki,
   442 U.S. 682 (1979) .......................................................................................... 107

 California v. U.S. Dep’t of Health and Human Services,
   No. 20-cv-00682-LB, 2020 U.S. Dist. LEXIS 127490 (N.D. Cal.
   July 20, 2020)........................................................................................................ 4

 California v. U.S. Dep’t of the Interior,
   381 F. Supp. 3d 1153 (N.D. Cal. 2019) ................................................................ 5

 Carlson v. Postal Regulatory Comm’n,
   938 F.3d 337 (D.C. Cir. 2019) ............................................................................ 49

 CASA de Maryland v. Trump,
   No. 19-2222, --- F.3d ---, 2020 WL 4664820 (4th Cir. Aug. 5,
   2020) ................................................................................................................... 93

 Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
   467 U.S. 837 (1984) ............................................................................................ 39

 Coal. for Responsible Reg’l Dev. v. Brinegar,
   518 F.2d 522 (4th Cir. 1975) .............................................................................. 33

 Colorado v. EPA,
   No. 20-CV-1461-WJM-NRN, 2020 WL 3402325 (D. Colo. June
   19, 2020) (appeal pending) ............................................................................... 101




                                                               ii
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 6 of 124 Pageid#: 241




 Crutchfield v. U.S. Army Corps of Eng’rs,
   175 F. Supp. 2d 835 (E.D. Va. 2001) ............................................................... 104

 Crutchfield v. U.S. Army Corps of Eng’rs,
   192 F. Supp. 2d 444 (E.D. Va. 2001) ................................................................. 74

 D.C. v. U.S. Dep’t of Agric.,
   --- F. Supp. 3d ---, 2020 WL 1236657 (D.D.C. Mar. 13, 2020) ......................... 92

 D.C. v. U.S. Dep’t of Agric.,
   No. 20-119, 2020 U.S. Dist. LEXIS 43853 (D.D.C. Mar. 13, 2020) ................... 5

 Defenders of Wildlife v. N. Carolina Dep't of Transp.,
   762 F.3d 374 (4th Cir. 2014) .............................................................................. 13

 Dep’t of Commerce v. New York,
   139 S.Ct. 2551 (2019) .......................................................................................... 6

 Dep’t of Transp. v. Pub. Citizen,
   541 U.S. 752 (2004) ............................................................................................ 10

 DHS v. Regents of the Univ. of Calif.,
   140 S. Ct. 1891 (2020) (Regents) ................................................................passim

 East Bay Sanctuary Covenant v. Barr,
   385 F. Supp. 3d 922 (N.D. Cal. 2019) .................................................................. 4

 East Bay Sanctuary Covenant v. Trump,
   354 F. Supp. 3d 1094 (N.D. Cal. 2018) .............................................................. 94

 Encino Motorcars, LLC. v. Navarro,
   136 S. Ct. 2117 (2016) ....................................................................................9, 63

 FCC v. Fox Television Stations, Inc.,
   556 U.S. 502 (2009) (Fox TV) .....................................................................passim

 FEC v. Akins,
   524 U.S. 11 (1998) .............................................................................................. 88

 Friends of Alaska v. Bernhardt,
    381 F. Supp. 3d 1127 (D. Alaska 2019) ............................................................... 4



                                                          iii
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 7 of 124 Pageid#: 242




 Gerber v. Norton,
   294 F.3d 173 (D.C. Cir. 2002) ............................................................................ 41

 Getty v. Fed. Savs. & Loan Ins. Corp.,
   805 F.2d 1050 (D.C. Cir. 1986) (Getty) .................................................41, 49, 55

 Grace v. Barr,
   No. 19-5013, 2020 WL 4032652 (D.C. Cir. July 17, 2020) ................................. 3

 Gresham v. Azar,
   363 F. Supp. 3d 165 (D.D.C. 2019), aff’d, 950 F.3d 93 (D.C. Cir.
   2020) ...............................................................................................................4, 55

 Guilford Coll. v. McAleenan,
   389 F. Supp. 3d 377 (M.D.N.C. 2019) ............................................................. 106

 Hanly v. Kleindienst,
   471 F.2d 823 (2d Cir. 1972) .........................................................................30, 40

 Havens Realty Corp. v. Coleman,
   455 U.S. 363 (1982) ......................................................................................91, 93

 Healthy Teen Network v. Azar,
   322 F. Supp. 3d 647 (D. Md. 2018) ...................................................................... 4

 Heartwood v. U.S. Forest Serv.,
   73 F. Supp. 2d 962 (S.D. Ill. 1999), aff’d, 230 F.3d 947 (7th Cir.
   2000) .............................................................................................................45, 75

 Hughes River Watershed Conservancy v. Glickman,
   81 F.3d 437 (4th Cir. 1996) ................................................................................ 13

 Int’l Ladies’ Garment Workers’ Union v. Donovan,
     722 F.2d 795 (D.C. Cir. 1983) ............................................................................ 71

 Invenergy Renewables LLC v. Unites States,
    422 F. Supp. 3d at 1255, 1294 (U.S. Ct. Int’l Trade 2019) .............................. 105

 Iowa League of Cities v. EPA,
    711 F.3d 844 (8th Cir. 2013) .............................................................................. 88

 Kleppe v. Sierra Club,
    427 U.S. 390 (1976) ................................................................................10, 30, 40

                                                             iv
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 8 of 124 Pageid#: 243




 League of Women Voters of U.S. v. Newby,
    838 F.3d 1 (D.C. Cir. 2016) ................................................................................ 92

 Lindeen v. SEC,
    825 F.3d 646 (D.C. Cir. 2016) ............................................................................ 41

 Maryland v. EPA,
   958 F.3d 1185 (D.C. Cir. 2020) ............................................................................ 3

 McRee et al. v. Leatherbrook Holsteins et al.,
   1:19-cv-00118-LAG (M.D. Ga.), Docket ........................................................... 56

 Md. Cons. Council v. Gilchrist,
   808 F.2d 1039 (4th Cir. 1986) ............................................................................ 74

 Merck & Co., Inc. v. U.S. Dep’t of Health & Human Servs.,
   385 F. Supp. 3d 81 (D.D.C. 2019), aff’d, 962 F.3d 531 (D.C. Cir.
   2020) ..................................................................................................................... 4

 Minn. Pub. Interest Research Grp. v. Butz,
   498 F.2d 1314 (8th Cir. 1974) ............................................................................ 34

 Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins.
   Co.,
   463 U.S. 29 (1983) (State Farm) ........................................................8, 41, 63, 71

 N. Mariana Islands v. United States,
    686 F. Supp. 2d 7 (D.D.C. 2009) ........................................................................ 94

 N.C. Growers’ Ass’n, Inc. v. Solis,
    644 F. Supp. 2d 664 (M.D.N.C. 2009), as amended (July 1, 2009)................. 105

 N.C. Wildlife Fed’n v. NCDOT,
    677 F.3d 596 (4th Cir. 2012) ........................................................................29, 61

 Nat’l Audubon Soc’y v. Dep’t of Navy,
   422 F.3d 174 (4th Cir. 2005) ................................................................10, 13, 103

 Nat’l Fed’n of Indep. Bus. v. Perez, Civ.
   A. No. 5:16-cv-00066-C, 2016 WL 3766121 (N.D. Tex. June 27,
   2016) ................................................................................................................. 106



                                                               v
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 9 of 124 Pageid#: 244




 Nat’l Min. Ass’n v. U.S. Army Corps of Eng’rs,
   145 F.3d 1399 (D.C. Cir. 1998) ........................................................................ 106

 Nat’l Shooting Sports Found., Inc. v. Jones,
   716 F.3d 200 (D.C. Cir. 2013) ............................................................................ 71

 Nat’l Venture Capital Ass’n v. Duke,
   291 F. Supp. 3d 5 (D.D.C. 2017) .......................................................................... 5

 Nat’l Wildlife Fed’n v. Hodel,
   839 F.2d 694 (D.C. Cir. 1988) ............................................................................ 89

 National Cable & Telecom. Ass’n v. Brand X Internet Serv’s,
   545 U.S. 967 (2005) ............................................................................................ 40

 New Jersey v. EPA,
   626 F.2d 1038 (D.C. Cir. 1980) .......................................................................... 94

 New York v. DHS,
   408 F. Supp. 3d 334 (S.D.N.Y. 2019) .................................................................. 4

 New York v. DHS,
   No. 20-05439 (S.D.N.Y. July 13, 2020) ............................................................... 4

 New York v. U.S. Dep’t of Commerce,
   351 F. Supp. 3d 502 (S.D.N.Y. 2019), aff’d in part, rev’d in part
   on other grounds, 139 S. Ct. 2551 (2019) .......................................................... 88

 New York v. U.S. Dep’t of Health & Human Services,
   414 F. Supp. 3d 475 (S.D.N.Y. 2019) .................................................................. 5

 New York v. U.S. Dep’t of Labor,
   363 F. Supp. 3d 109 (D.D.C. 2019), appeal filed (D.C. Cir. 19-
   5125) ..................................................................................................................... 4

 New York v. U.S. Nuclear Regulatory Comm’n,
   824 F.3d 1012 (D.C. Cir. 2016) .......................................................................... 52

 Nken v. Holder,
   556 U.S. 418 (2009) ............................................................................................ 96

 NRDC v. Callaway,
   524 F.2d 79 (2d Cir. 1975) ...........................................................................31, 52

                                                               vi
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 10 of 124 Pageid#: 245




 NRDC v. Dep’t of Energy,
   362 F. Supp. 3d 126 (S.D.N.Y. 2019) .................................................................. 5

 NRDC v. EPA,
   438 F. Supp. 3d 220 (S.D.N.Y. 2020) .................................................................. 4

 NRDC. v. Morton,
   458 F.2d 827 (D.C. Cir. 1972) ..........................................................31, 32, 33, 40

 NRDC v. NHTSA,
   894 F.3d 95 (2d Cir. 2018) ................................................................................... 4

 NRDC v. Wheeler,
   955 F.3d 68 (D.C. Cir. 2020) ................................................................................ 3

 Oceana, Inc. v. Ross,
   No. 17-cv-05146, 2018 U.S. Dist. LEXIS 185369 (C.D. Cal. Oct.
   24, 2018) ............................................................................................................... 4

 Open Cmtys. All. v. Carson,
   286 F. Supp. 3d 148 (D.D.C. 2017) ...................................................................... 5

 Org. Vill. of Kake v. U.S. Dep’t. of Agric.,
   795 F.3d 956 (9th Cir. 2015) ................................................................................ 8

 Ostergren v. Cuccinelli,
    615 F.3d 263 (4th Cir. 2010) ............................................................................ 106

 Pashby v. Delia,
   709 F.3d 307 (4th Cir. 2013) (Pashby) .........................................................26, 28

 Philbrick v. Azar,
    397 F. Supp. 3d 11 (D.D.C. 2019) ........................................................................ 5

 Pineros y Campesinos Unidos del Noroeste v. Pruitt,
    293 F. Supp. 3d 1062 (N.D. Cal. 2018) ................................................................ 5

 Prometheus Radio Project v. FCC,
    939 F.3d 567 (3d Cir. 2019) ................................................................................. 3

 Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am.
   v. U.S. Dep't of Agric.,
   415 F.3d 1078 (9th Cir. 2005) ............................................................................ 68

                                                             vii
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 11 of 124 Pageid#: 246




 Reno v. Flores,
   507 U.S. 292 (1993) ............................................................................................ 27

 New Mexico. ex rel. Richardson v. BLM,
   565 F.3d 683 (10th Cir. 2009) ............................................................................ 11

 Roanoke River Basin Ass’n v. Hudson,
   940 F.2d 58 (4th Cir. 1991) ................................................................................ 13

 Robertson v. Methow Valley Citizens Council,
   490 U.S. 332 (1989) .....................................................................................passim

 S. Envtl. Law Ctr. v. CEQ,
    No. 3:18CV00113, 2019 WL 4417486 (W.D. Va. Sept. 16, 2019) ................... 15

 S. Fork Band Council of W. Shoshone v. U.S. Dep’t of Interior,
    588 F.3d 718 (9th Cir. 2009) .............................................................................. 97

 S.C. Coastal Conservation League v. Pruitt,
    318 F. Supp. 3d 959 (D.S.C. 2018) ........................................................4, 27, 106

 San Luis & Delta-Mendota Water Auth. v. Jewell,
    747 F.3d 581 (9th Cir. 2014) .............................................................................. 50

 SEC v. Chenery,
   318 U.S. 80 (1943) ................................................................................................ 8

 Sierra Club v. Bosworth,
    510 F.3d 1016 (9th Cir. 2007) ............................................................................ 75

 Sierra Club v. Marsh,
    872 F.2d 497 (1st Cir. 1989) ........................................................................passim

 Sierra Club v. U.S. Dep’t of the Interior,
    899 F.3d 260 (4th Cir. 2018) ............................................................................. 49

 Stewart v. Azar,
    313 F. Supp. 3d 237 (D.D.C. 2018) ...................................................................... 5

 Stewart v. Azar,
    366 F. Supp. 3d 125 (D.D.C. 2019), appeal dismissed, Nos. 19-
    5095, 2020 U.S. App. LEXIS 535 (D.C. Cir. Jan. 8, 2020) ................................. 4


                                                          viii
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 12 of 124 Pageid#: 247




 Tafas v. Dudas,
    511 F. Supp. 2d 652 (E.D. Va. 2007) ............................................................... 101

 Texas v. EPA,
    829 F.3d 405 (5th Cir. 2016) .............................................................................. 27

 Texas v. United States,
    201 F. Supp. 3d 810 (N.D. Tex. 2016) ............................................................. 106

 U.S. Dep’t of Commerce v. New York,
    139 S. Ct. 2551 (2019) ................................................................................3, 8, 63

 United Keetoowah Band of Cherokee Indians in Okla. v. FCC,
   933 F.3d 728 (D.C. Cir. 2019) ............................................................4, 44, 45, 52

 United States v. South Carolina,
   720 F.3d 518 (4th Cir. 2013) ............................................................................ 100

 United Steel v. Mine Safety & Health Admin.,
   925 F.3d 1279 (D.C. Cir. 2019) ............................................................................ 3

 W. Watersheds Project v. Schneider,
    417 F. Supp. 3d 1319 (D. Idaho 2019) ............................................................... 75

 W. Watersheds Project v. Zinke,
    336 F. Supp. 3d 1204 (D. Idaho 2018) ...........................................................4, 75

 Washington v. U.S. Dep’t of State,
   2020 U.S. Dist. LEXIS 39608 (W.D. Wash. March 6, 2020),
   appeal filed (9th Cir. 20-35391) ........................................................................... 4

 Webster v. U.S. Dep't of Agric.,
   685 F.3d 411 (4th Cir. 2012) ........................................................................13, 31

 WildEarth Guardians v. Salazar,
    859 F. Supp. 2d 83 (D.D.C. 2012) ...................................................................... 89

 Winter v. NRDC,
   555 U.S. 7 (2008) ..........................................................................................72, 96

 Statutes

 5 U.S.C. § 705 .......................................................................................................... 27

                                                             ix
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 13 of 124 Pageid#: 248




 5 U.S.C. § 706(2)(A)......................................................................................8, 28, 44

 16 U.S.C. § 1531 et seq............................................................................................ 50

 42 U.S.C. § 4331 et seq ....................................................................................passim

 42 U.S.C. § 4335 ...................................................................................................... 50

 42 U.S.C. § 4342 ..........................................................................................42, 44, 45

 42 U.S.C. § 4370m—to 4370m–12 ......................................................................... 72

 42 U.S.C. §§ 7401 et seq.......................................................................................... 51

 Regulations

 23 C.F.R. § 771.123(k) ............................................................................................ 66

 36 C.F.R. § 218.25 ................................................................................................... 66

 36 C.F.R. § 219.16(a)(2) .......................................................................................... 66

 36 C.F.R. § 220 ........................................................................................................ 59

 36 C.F.R. § 220.4(e)................................................................................................. 48

 40 C.F.R. § 1500 et seq .....................................................................................passim

 1 N.C. Admin. Code 25.0402 ............................................................................62, 63

 Other Authorities

 36 Fed. Reg. 7724 (April 23, 1971), § 5(b) ............................................................. 34

 43 Fed. Reg. 55,978 (Nov. 29, 1978) ................................................................11, 41

 51 Fed. Reg. 15,618 (April 25, 1986) ...................................................................... 13

 83 Fed. Reg. 28,591 (June 20, 2018) ....................................................................... 14

 83 Fed. Reg. 44,846 (Sep. 4, 2018) ......................................................................... 72

 84 Fed. Reg. 27,544 (June 13, 2019) ....................................................................... 48

 85 Fed. Reg. 1,684 (Jan. 10, 2020) ...................................................................passim

                                                             x
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 14 of 124 Pageid#: 249




 85 Fed. Reg. 43,304 (July 16, 2020) .................................................................passim

 COUNCIL ON ENVTL. QUALITY, THE NATIONAL ENVIRONMENTAL
   POLICY ACT: A STUDY OF ITS EFFECTIVENESS AFTER TWENTY-FIVE
   YEARS (Jan. 1997)...................................................................................12, 13, 70

 Exec. Order No. 12291, 46 Fed. Reg. 13,193 (Feb 17, 1981) ................................. 42

 Exec. Order No. 12866, 58 Fed. Reg. 51,735 (Sept. 30, 1993) ............................... 42

 Exec. Order No. 13927, 85 Fed. Red. 35,165 (June 4, 2020).................................. 72




                                                       xi
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 15 of 124 Pageid#: 250




         The plaintiffs (“Conservation Groups”) seek immediate relief to enjoin Defendants

 Council on Environmental Quality (“CEQ”) and Mary Neumayr, Chair of CEQ (collectively,

 “CEQ” or “Defendants”), from implementing new National Environmental Policy Act (“NEPA”)

 regulations (hereinafter, “the Rule” or “Rule”) announced on July 15, 2020, that would

 dramatically reverse protections vital to the Conservation Groups’ interests. For over 40 years

 the regulations have required every federal agency in the executive branch to evaluate and

 disclose the impacts of its proposed actions to the public, take into account public feedback, and

 consider whether there are less harmful alternatives before proceeding with a decision.1 The

 Rule unlawfully weakens these basic, commonsense requirements at every turn.

         The consequences of the wide-reaching rule, which President Trump characterized as a

 “complete[] overhaul,”2 will be immediate and severe. As Secretary of the Interior David

 Bernhardt noted when the Rule was introduced, “[the] proposal affects virtually every significant

 decision made by the federal government that affects the environment. And . . . will be the most

 significant deregulatory proposal [the Trump Administration] ultimately implement[s].”3 Mr.

 Bernhardt is correct. The changes will apply to everything from decisions about how to build

 new highway infrastructure, where to log forests, and whether to open up our shores to drilling.

         Absent an injunction or stay, the Rule will become mandatory for any new NEPA process

 begun after September 14, 2020, and the Conservation Groups will suffer imminent irreparable

 harm, as upcoming projects that affect environmental resources tied to their organizational



 1
   Alternatively, the Conservation Groups ask the Court to stay the Rule’s effective date of September 14,
 2020 with an order to clarify that because the effective date has been stayed it may not be applied to
 ongoing projects.
 2
   Remarks on Proposed National Environmental Policy Act Regulations, (Jan. 9, 2020) (President Trump
 Remarks), available at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
 proposed-national-environmental-policy-act-regulations/
 3
   Id. (Interior Secretary David Bernhardt remarks) [hereinafter “Bernhardt Remarks”].


                                                     1
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 16 of 124 Pageid#: 251




 missions will be excluded from review entirely or deprived of the “hard look” and robust

 opportunity for public participation that NEPA requires. As a result, the Conservation Groups

 have already been forced to begin shifting organizational resources to compensate for the loss of

 information and participation the new Rule causes.

         Even more urgently, the new Rule gives federal agencies the discretion to “apply the

 regulations in this subchapter to ongoing activities” begun before that date. 40 C.F.R. § 1506.13

 (2020). Simply put, CEQ has authorized the more than one hundred federal agencies4 that

 comply with NEPA to change horses mid-stream. This threatens to disrupt the reliance interests

 of Conservation Groups, and others similarly situated, across the country who are already deeply

 invested in ongoing projects, and that have been utilizing organizational resources to comment,

 participate, and even litigate pursuant to the 1978 regulations.

         Postponing the Rule’s effect is necessary to maintain the decades-long status quo while

 this litigation is pending. As discussed below, the Conservation Groups are likely to succeed on

 the merits of their claims that CEQ violated the Administrative Procedure Act (“APA”) because

 it issued a Rule that is utterly at odds with the underlying NEPA statute and ignored the severe

 consequences of its drastic overhaul. An injunction is in the public interest and will prevent

 unnecessary environmental, procedural, and informational harms to the Conservation Groups and

 their members, caused by the Rule’s widespread disruption of project development and

 confusion in agency practices nationwide.




 4
  See Council on Environmental Quality, Federal Agency NEPA Contacts and Chief Environmental
 Review and Permitting Officers (Dec. 6, 2019), available at https://ceq.doe.gov/nepa-practice/agency-
 nepa-contacts.html.


                                                    2
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 17 of 124 Pageid#: 252




         The Conservation Groups respectfully request that this matter proceed with expedited

 briefing and a hearing so that the Court may issue an injunction or stay prior to the Rule’s

 effective date of September 14, 2020.

                                          INTRODUCTION

         To change the law, government agencies must follow the law. Administrations come and

 go and so do policy preferences, but agency changes to regulations must follow the procedures

 set out in the APA. The APA requires that changes to policy be reasoned, responsive to

 evidence, thoughtful about their consequences, and consistent with the underlying laws they

 implement. The United States Supreme Court recently reaffirmed the importance of this process,

 and the need for vigorous compliance, noting that “‘the Government should turn square corners

 in dealing with the people.’” DHS v. Regents of the Univ. of Calif., 140 S. Ct. 1891, 1909 (2020)

 (quoting St. Regis Paper Co. v. United States, 368 U. S. 208, 229 (1961) (Black, J., dissenting)).

         The current Administration’s attempt to radically rewrite NEPA cuts every “square

 corner” set in place by the APA, and, unfortunately, is only the latest in a long line of APA

 violations by this Administration.5 Despite the immense scope of the rulemaking—NEPA is the


 5
   See, e.g., DHS v. Regents of the Univ. of Calif., 140 S. Ct. 1891 (2020) (failure to consider reliance
 interests when reversing the policy of the Deferred Action for Childhood Arrivals); U.S. Dep’t of
 Commerce v. New York, 139 S. Ct. 2551 (2019) (failure to provide a reasoned explanation for the decision
 to reinstate a question regarding citizenship status on the census); Maryland v. EPA, 958 F.3d 1185 (D.C.
 Cir. 2020) (failure to provide a reasoned explanation for EPA’s rejection of a Maryland petition seeking
 tighter pollution limits on coal fired power plants in upwind states); Grace v. Barr, No. 19-5013, 2020
 WL 4032652 (D.C. Cir. July 17, 2020) (failure to engage in reasoned decision-making for asylum
 interview standards); NRDC v. Wheeler, 955 F.3d 68 (D.C. Cir. 2020) (failure to comply with notice and
 comment requirements for EPA’s rule eliminating restrictions on the use of hydrofluorocarbons, powerful
 greenhouse gases); United Steel v. Mine Safety & Health Admin., 925 F.3d 1279 (D.C. Cir. 2019) (failure
 to provide reasoned explanation for amended rule on mine safety inspections); Air All. Houston v. EPA,
 906 F.3d 1049 (D.C. Cir. 2018) (failure to provide reasoned explanation for EPA’s suspension of
 Chemical Disaster Rule); Prometheus Radio Project v. FCC, 939 F.3d 567 (3d Cir. 2019) (failure to
 adequately analyze and consider the impact that new FCC rule would have on broadcast media ownership
 by women and racial minorities); United Keetoowah Band of Cherokee Indians v. FCC, 933 F.2d 728
 (D.C. Cir. 2019) (FCC’s deregulation of small cell infrastructure failed to meet the basic standard of


                                                    3
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 18 of 124 Pageid#: 253




 reasoned decision-making); NRDC v. NHTSA, 894 F.3d 95 (2d Cir. 2018) (failure to comply with notice
 and comment requirements and lack of statutory authority in delaying rule adjusting penalties for
 violations of fuel economy standards); East Bay Sanctuary Covenant v. Barr, 385 F. Supp. 3d 922 (N.D.
 Cal. 2019), stayed, Barr v. East Bay Sanctuary Covenant, 140 S. Ct. 3 (2019), aff’d sub nom. East Bay
 Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir. 2020), 2020 WL 3637585 (9th Cir. July 6,
 2020) (failure to comply with notice and comment requirements and failure to provide reasoned
 explanation of a rule denying asylum for those entering at the southern border who did not apply for
 asylum in another country); Gresham v. Azar, 363 F. Supp. 3d 165 (D.D.C. 2019), aff’d, 950 F.3d 93
 (D.C. Cir. 2020) (failure to address lost coverage that would occur from Arkansas rollback of Medicaid
 expansion in the Affordable Care Act (“ACA”)); Merck & Co., Inc. v. U.S. Dep’t of Health & Human
 Servs., 385 F. Supp. 3d 81 (D.D.C. 2019), aff’d, 962 F.3d 531 (D.C. Cir. 2020) (Department of Health
 and Human Services exceeded its statutory authority in rule requiring drug manufacturers to post drug
 prices in TV ads); Washington v. U.S. Dep’t of State, 2020 U.S. Dist. LEXIS 39608 (W.D. Wash. March
 6, 2020), appeal filed (9th Cir. 20-35391) (failure to comply with notice-and-comment requirements,
 failure to make a decision based on factors required by Congress, and failure to consider prior findings
 regarding the danger of a publication of technical data files related to 3D-printed guns); New York v.
 DHS, 408 F. Supp. 3d 334 (S.D.N.Y. 2019), stayed (U.S.S.C. Jan. 27, 2020), appeal filed (2d Cir. 19-
 03591) (failure to provide reasoned explanation for changing the definition of “public charge” in rule
 expanding DHS’s ability to deny applications for lawful permanent residency by deeming immigrants
 likely to become “public charges,” and lack of statutory authority in choosing new definition); New York
 v. U.S. Dep’t of Labor, 363 F. Supp. 3d 109 (D.D.C. 2019), appeal filed (D.C. Cir. 19-5125) (Department
 of Labor exceeded its statutory authority in making rule regarding association health plans designed to
 circumvent the healthcare market requirements imposed by the ACA); Friends of Alaska v. Bernhardt,
 381 F. Supp. 3d 1127 (D. Alaska 2019), appeal dropped (9th Cir. 19-35451) (failure to provide reasoned
 explanation for prior decision not to build a road in a new decision to open an Alaskan refuge to road
 construction); Stewart v. Azar, 366 F. Supp. 3d 125 (D.D.C. 2019), appeal dismissed, Nos. 19-5095, 2020
 U.S. App. LEXIS 535 (D.C. Cir. Jan. 8, 2020) (failure to address lost coverage in decision approving
 Kentucky’s Medicaid work retirement plan, an effort to roll back Medicaid expansion in the ACA);
 Oceana, Inc. v. Ross, No. 17-cv-05146, 2018 U.S. Dist. LEXIS 185369 (C.D. Cal. Oct. 24, 2018), appeal
 dropped (9th Cir. 19-55021) (decision to withdraw a proposed regulation protecting fish species from
 inadvertent death or injury through gillnets was arbitrary, capricious, and in excess of defendant’s
 statutory authority); NRDC v. EPA, 438 F. Supp. 3d 220 (S.D.N.Y. 2020) (failure to provide reasoned
 explanation of new EPA directive prohibiting grant recipients from sitting on science advisory
 committees); S.C. Coastal Conservation League v. Pruitt, 318 F. Supp. 3d 959 (D.S.C. 2018), appeal
 dropped (4th Cir. No. 18-1988) (failure to provide meaningful opportunity to comment and failure to
 provide reasoned explanation on suspension of Obama-era Clean Water Rule); Healthy Teen Network v.
 Azar, 322 F. Supp. 3d 647 (D. Md. 2018), appeal dropped (4th Cir. 18-1709) (failure to address relevant
 statutory factors for Health and Human Services’ decision to terminate a grant for teen pregnancy
 prevention); New York v. DHS, No. 20-05439 (S.D.N.Y. July 13, 2020) (failure to comply with notice and
 comment requirements when enacting a policy stripping international students of their U.S. visas if
 coursework is entirely online due to Covid-19); California v. U.S. Dep’t of Health and Human
 Services, No. 20-cv-00682-LB, 2020 U.S. Dist. LEXIS 127490 (N.D. Cal. July 20, 2020) (failure to
 provide a reasoned explanation why separate payments were required for abortion and non-abortion
 services); W. Watersheds Project v. Zinke, 336 F. Supp. 3d 1204 (D. Idaho 2018) (failure to comply with
 notice and comment requirements and lack of statutory authority for rule limiting environmental review
 and public participation in oil and gas lease sales that would threaten the sage grouse); Pineros y
 Campesinos Unidos del Noroeste v. Pruitt, 293 F. Supp. 3d 1062 (N.D. Cal. 2018) (failure to comply with


                                                    4
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 19 of 124 Pageid#: 254




 most widely employed environmental law in the nation, and the Rule runs to 66 pages of

 changes—CEQ rushed through the rulemaking process in the middle of the pandemic with

 unprecedented speed. After publishing a draft Rule in January, the agency received over 1.1

 million comments at the close of the public input period in March. CEQ finalized its rulemaking

 a mere four months later. And despite the many alarm bells rung, it published a Rule that is

 mostly identical to the proposal—one that is inconsistent with the statute and is neither supported

 by evidence nor responsive to public need.

         In its rush to issue a Rule that would meet President Trump’s promise of a “complete

 overhaul” CEQ promulgated a Rule that is completely at odds with NEPA’s statutory text. For

 example, the Rule eliminates the evaluation of cumulative impacts, which the Supreme Court has

 expressly held is required by the statute itself. The Rule expressly cuts out language stating an



 notice and comment requirements for EPA’s delay of a rule designed to limit harmful pesticide use);
 Open Cmtys. All. v. Carson, 286 F. Supp. 3d 148 (D.D.C. 2017) (failure to consider important aspects of
 the problem and failure to comply with notice and comment requirements for HUD’s delay of a rule
 increasing access to housing for low-income tenants); Nat’l Venture Capital Ass’n v. Duke, 291 F. Supp.
 3d 5 (D.D.C. 2017) (failure to comply with notice and comment requirements for delay of the
 Entrepreneur Rule); Becerra v. U.S. Dep’t of Interior, 276 F. Supp. 3d 953 (N.D. Cal. 2017) (failure to
 seek public comment and lack of statutory authority for DOI’s delay of a rule reforming the procedures
 governing royalties); Philbrick v. Azar, 397 F. Supp. 3d 11 (D.D.C. 2019) (failure to address lost
 coverage that would occur through decision approving New Hampshire’s Medicaid work requirement
 plan, an effort to roll back the Medicaid expansion in the ACA); Bauer v. DeVos, 325 F. Supp. 3d 74
 (D.D.C. 2018) (failure to provide any meaningful analysis or reason for delay of Department of
 Education’s Borrower Defense Rule); NRDC v. Dep’t of Energy, 362 F. Supp. 3d 126 (S.D.N.Y. 2019)
 (failure to provide reasoned explanation for staying efficiency rules for air conditioners and heat pumps);
 D.C. v. U.S. Dep’t of Agric., No. 20-119, 2020 U.S. Dist. LEXIS 43853, (D.D.C. Mar. 13, 2020) (failure
 to provide a reasoned explanation and violation of governing statute for a USDA rule that would cause
 approximately 700,000 people to lose access to their benefits under the Supplemental Nutrition
 Assistance Program); New York v. U.S. Dep’t of Health & Human Services, 414 F. Supp. 3d 475
 (S.D.N.Y. 2019) (failure to provide reasoned explanation in a Department of Health and Human Services
 rule that, among other things, allowed healthcare providers to refuse service based on a religious or moral
 objection); California v. U.S. Dep’t of the Interior, 381 F. Supp. 3d 1153 (N.D. Cal. 2019) (failure to
 provide reasoned explanation for repealing the Valuation Rule reforming the procedures governing
 royalties); Stewart v. Azar, 313 F. Supp. 3d 237 (D.D.C. 2018) (failure to address lost coverage that
 would occur from decision approving Kentucky’s Medicaid work requirement plan, an effort to roll back
 the Medicaid expansion in the ACA).


                                                      5
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 20 of 124 Pageid#: 255




 analysis of alternatives is the “heart of the environmental impact statement” and pushes NEPA

 toward being a meaningless exercise to justify decisions made behind closed doors rather than

 the democratic, action-forcing process the statute intended. CEQ attempts to sidestep and

 obfuscate the effects of its radical changes, but the administration’s publicly stated goal—a

 sweeping deregulatory overhaul—is clear. See Dep’t of Commerce v. New York, 139 S.Ct. 2551,

 2575 (2019) (noting that courts are “‘not required to exhibit a naiveté from which ordinary

 citizens are free’”) (internal quotation omitted).

        By hastily pushing through this far-reaching Rule, CEQ also disregarded the core legal

 requirements of rulemaking. CEQ failed to consider the consequences of reversing longstanding

 NEPA regulations and the implications for environmental protection and interests that have long

 relied on them. Further, CEQ did not support its rulemaking with credible evidence and ignored

 the mountain of expertise and past experience presented to it. Likewise, CEQ failed entirely to

 look at less drastic solutions—such as expanded guidance, increasing funding to agencies

 implementing NEPA, and better utilizing existing tools to coordinate reviews—that might

 actually have achieved the stated aims of the rulemaking without eviscerating vital components

 of NEPA.

        CEQ’s numerous and fundamental violations of the APA make clear that the

 Conservation Groups will prevail on the merits of their claims. An injunction or stay must issue

 to prevent the harm, confusion, and chaos that will result if CEQ is permitted to overturn forty

 years of established NEPA practice while this case is pending.

        The seventeen Conservation Group plaintiffs in this case will suffer a variety of

 immediate and irreparable harms if the illegal Rule goes into effect. The new process will result

 in irreversible environmental harm as projects move forward with fewer and weaker procedural



                                                      6
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 21 of 124 Pageid#: 256




 safeguards. The Conservation Groups will swiftly suffer informational injury as government

 disclosure recedes. And, as a result, the Conservation Groups will be forced—indeed, have

 already been forced—to shift limited organizational resources to try to mitigate these losses,

 which will hamstring their abilities to fulfil their core missions.

        An injunction is in the public interest to protect against unnecessary environmental harms

 and meet the public’s interest in stable regulation. As noted by former CEQ Managing Director

 Christy Goldfuss, the chaos and uncertainty that will result from overturning decades of

 established practice is going to lead to both “inadequate environmental reviews and project

 delays.”6 This chaos will only be further exacerbated if the Rule goes into effect for a short

 while and then the agencies are forced to return to the previous regulations once the merits of the

 case are reached and the Rule is vacated.7

        Other experts agree: Nicholas Yost, General Counsel of CEQ when the regulations were

 first adopted in 1978, notes that “rapid and timely determinations of the legality of the [Rule] can

 serve to prevent or affect scores of agencies spending efforts to develop procedures which may

 turn out to have a basis which is contrary to law.”8 And David Hayes, who administered NEPA

 for the Department of Interior under Presidents Clinton and Obama, explains that “[w]ith our

 nation reeling under the effects of the coronavirus, this is not time to throw aside decades of

 statutory understandings and put at risk the federal permitting and approval processes for major

 infrastructure investments that need to be made. The results could be disastrous.”9




 6
   Goldfuss Decl. ¶ 36, attached as Ex. 52. Christy Goldfuss was Managing Director of CEQ from 2015 to
 2017.
 7
   Id.
 8
   Yost Decl. ¶ 24, attached as Ex. 53. Nicholas Yost was General Counsel of CEQ from 1977 to 1981.
 9
   Hayes Decl. ¶ 32, attached as Ex. 54. David Hayes was Deputy Secretary at the Department of Interior
 from 1999 to 2001 and 2009 to 2013.


                                                   7
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 22 of 124 Pageid#: 257




        By contrast, CEQ has not established any genuine public interest in these changes to the

 NEPA regulations. All its proffered explanations are undercut by established facts in the

 record—facts which CEQ has not deigned to refute, or even address. A preliminary injunction

 allowing important projects to proceed for now under the well-settled requirements that have

 been in place for over forty years will ensure that NEPA’s important national goals can continue

 to be met while the Court adjudicates the merits.

                                 STATUTORY BACKGROUND

   I.   The Administrative Procedure Act

         The APA authorizes a court to “hold unlawful and set aside agency action, findings and

 conclusions” it finds to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

 accordance with law.” 5 U.S.C. § 706(2)(A). An agency action is arbitrary and capricious

 where the agency: (1) has relied on factors which Congress has not intended it to consider; (2)

 failed to consider all important aspects of the problem; (3) offered an explanation for its decision

 that runs counter to the evidence before the agency; or (4) is so implausible that it could not be

 ascribed to a difference in view or the product of agency expertise. Motor Vehicle Mfrs. Ass’n of

 U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Agencies may not ignore or

 countermand their earlier factual findings without a reasoned explanation, “even when reversing

 a policy after an election.” Org. Vill. of Kake v. U.S. Dep’t. of Agric., 795 F.3d 956, 968 (9th

 Cir. 2015); see also FCC v. Fox Television Stations, Inc., 556 U.S. 502, 537 (2009).

         An agency’s rationale for its new policy must be clearly stated in the administrative

 record. Regents, 140 S. Ct. at 1909 (“An agency must defend its actions based on the reasons it

 gave when it acted.”); SEC v. Chenery, 318 U.S. 80 (1943). The rationale must also be genuine:

 an agency cannot rely on a pretextual or contrived explanation in order to avoid legal or political



                                                   8
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 23 of 124 Pageid#: 258




 accountability for its actions. Dep’t of Commerce, 139 S. Ct. at 2575–76 (“The reasoned

 explanation requirement of administrative law, after all, is meant to ensure that agencies offer

 genuine justifications for important decisions, reasons that can be scrutinized by courts and the

 interested public”). Moreover, an agency issuing a rule that abandons prior policy or practice

 must take into account the “serious reliance interests” engendered by its prior position. See

 Encino Motorcars, LLC. v. Navarro, 136 S. Ct. 2117, 2126 (2016).

  II.   NEPA

        NEPA has long served as this nation’s most fundamental environmental law and declares

 that it is “the continuing responsibility of the Federal Government” to ensure the nation may:

        (1) fulfill the responsibilities of each generation as trustee of the environment for
        succeeding generations;

        (2) assure for all Americans safe, healthful, productive, and esthetically and
        culturally pleasing surroundings;

        (3) attain the widest range of beneficial uses of the environment without
        degradation, risk to health or safety, or other undesirable and unintended
        consequences;

        (4) preserve important historic, cultural, and natural aspects of our national
        heritage, and maintain, wherever possible, an environment which supports
        diversity and variety of individual choice;

        (5) achieve a balance between population and resource use which will permit high
        standards of living and a wide sharing of life’s amenities; and

        (6) enhance the quality of renewable resources and approach the maximum
        attainable recycling of depletable resources.

 42 U.S.C. § 4331.

        In NEPA, Congress made it the responsibility of every federal agency “to use all

 practicable means and measures . . . to create and maintain conditions under which man and

 nature can exist in productive harmony.” Id. While recognizing that federal agencies would



                                                  9
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 24 of 124 Pageid#: 259




 continue to take “economic and technical considerations” into account in pursuit of their

 respective missions, NEPA mandated that “unquantified environmental amenities and values”

 must be given “appropriate consideration in decisionmaking” alongside them. Id. § 4332(2)(B).

 In order to use “all practicable means and measures,” an agency must first know what its options

 are and how their effects will differ. Thus, at the heart of NEPA’s statutory scheme is an action-

 forcing process that requires decisionmakers to take a “hard look” at environmental

 consequences before undertaking a potentially harmful action. Kleppe v. Sierra Club, 427 U.S.

 390, 410 n.21 (1976); Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350 (1989);

 Nat’l Audubon Soc’y v. Dep’t of Navy, 422 F.3d 174, 187 (4th Cir. 2005) (“The hallmarks of a

 ‘hard look’ are thorough investigation into environmental impacts and forthright

 acknowledgements of potential environmental harms.”). NEPA also requires agencies to

 consider alternative solutions to the problem they are intending to fix. 42 U.S.C. §

 4332(2)(C)(iii).

        In other words, NEPA is predictive and deliberative: it ensures that agencies know

 whether their proposals will have unlawful or unnecessary impacts ahead of time, and that they

 actually consider that information in their decisionmaking. In the interest of ensuring informed

 decisionmaking and opening the process up to the public, NEPA makes this review process

 transparent—ensuring democratic accountability. Id. § 4332(2)(C). While CEQ oversees the

 NEPA program, all federal agencies are independently obligated to comply with the mandates

 “to the fullest extent possible.” Id. § 4332(2) (“all agencies of the Federal Government shall . . .

 .”). NEPA does not compel particular substantive results, but its “procedures are almost certain

 to affect the agency’s substantive decision.” Robertson, 490 U.S. at 350.




                                                  10
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 25 of 124 Pageid#: 260




           NEPA has been long understood to have twin aims: informing the decisionmaker, and

 informing the public to stimulate participation and ensure accountability. See Dep’t of Transp. v.

 Pub. Citizen, 541 U.S. 752, 768 (2004) (describing an EIS as intended to “provid[e] a

 springboard for public comment” (alteration in original) (quoting Robertson, 490 U.S. at 349));

 New Mexico. ex rel. Richardson v. BLM, 565 F.3d 683, 703 (10th Cir. 2009) (“By focusing both

 agency and public attention on the environmental effects of proposed actions, NEPA facilitates

 informed decisionmaking by agencies and allows the political process to check those

 decisions.”).

                                    BACKGROUND AND FACTS

      I.   CEQ’s Previous Regulations

           In 1978, CEQ promulgated regulations that implemented NEPA’s requirements and

 established a floor for other agencies’ implementing procedures. The rulemaking process

 “affirmatively involv[ed] NEPA’s critics as well as its friends.”10 Indeed, President Carter

 directed CEQ to not only listen to all stakeholders but to respond affirmatively to each

 stakeholder until each one was satisfied. CEQ also met repeatedly with all who had concerns.11

           The regulations’ familiar requirements are well established: If an action is likely to have

 significant impacts, an Environmental Impact Statement (“EIS”) is prepared to meet NEPA’s

 “detailed statement” requirement. 40 C.F.R. Part 1502 (1978). At the other end of the spectrum,

 actions that do not individually or cumulatively have a significant effect can be authorized using

 a Categorical Exclusion (“CE”), with only cursory review to determine whether there are

 extraordinary circumstances deserving additional review. Id. § 1508.4 (1978). If an action is


 10
    National Environmental Policy Act Regulations; Implementation of Procedural Provisions, 43 Fed.
 Reg. 55,978, 55,980 (Nov. 29, 1978).
 11
    Yost Decl. ¶ 9


                                                   11
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 26 of 124 Pageid#: 261




 not categorically excluded but neither is it certain whether its impacts will be significant,

 agencies prepare an Environmental Assessment (“EA”), which results in either a decision to

 prepare an EIS (if effects are potentially significant) or a Finding of No Significant Impact

 (“FONSI”). Id. § 1508.9 (1978). Often, an agency will commit to measures that avoid or

 mitigate impacts to justify a FONSI and avoid the additional expense of an EIS.12 The

 requirements for EAs are less stringent, but EAs still preserve the “heart” of environmental

 analysis—the comparison of alternatives. Under the statute, any action with “unresolved

 conflicts” in the use of agency resources affecting the human environment must be vetted

 through a comparison of alternatives. 42 U.S.C. § 4332(2)(E).

         Each federal agency is also separately responsible for developing its own implementing

 procedures, all of which use the same terminology as CEQ’s regulations or explicitly incorporate

 them by reference. See 40 C.F.R. § 1507.3 (1978) (requiring that other agencies’ procedures

 “comply with” and “not paraphrase” CEQ’s regulations). The 1978 regulations were a floor on

 other agencies’ rules, and agencies were free to adopt “supplement[al]” procedures as needed “to

 ensure full compliance with the purposes and provisions of [NEPA],” but the basic process has

 been consistent across all agencies of the federal government. Id.

         CEQ’s open, accessible, and responsive process created regulations with long-lasting

 stability. In their forty years of operation, these regulations have repeatedly been reaffirmed by

 CEQ. Proving the success of the 1978 regulations, CEQ only made one minor substantive

 amendment prior to the rulemaking at issue in this case, noting at that time that the regulations

 12
   COUNCIL ON ENVTL. QUALITY, THE NATIONAL ENVIRONMENTAL POLICY ACT: A STUDY OF ITS
 EFFECTIVENESS AFTER TWENTY-FIVE YEARS (Jan. 1997) at 19. CEQ recommended that agencies
 implement the regulations better by starting NEPA earlier in the decisionmaking process, id. at 11–12,
 improving public outreach, id. at 18, and utilizing “scoping” as an opportunity for public engagement in
 preparing Environmental Assessments, id. at 20—all recommendations that the Rule would undermine or
 reject entirely.


                                                    12
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 27 of 124 Pageid#: 262




 were “working well.”13 In 1997, CEQ took a look at twenty-five years’ worth of experience and

 again “[o]verall … found that NEPA is a success.”14

         The prior regulations’ success was due largely to the specific, concrete requirements of

 the 1978 regulations and the large body of caselaw that built up around them. This extensive

 body of law provided clarity through numerous examples, such as defining the significance

 threshold, e.g., Roanoke River Basin Ass’n v. Hudson, 940 F.2d 58, 62-65 (4th Cir. 1991), the

 responsibility to address cumulative impacts, e.g., Nat'l Audubon Soc'y, 422 F.3d at 197, the

 problem with segmenting larger actions into smaller, seemingly insignificant ones, e.g.,

 Defenders of Wildlife v. N. Carolina Dep't of Transp., 762 F.3d 374, 396–98 (4th Cir. 2014),

 how to consider alternatives, e.g., Webster v. U.S. Dep't of Agric., 685 F.3d 411, 427 (4th Cir.

 2012), and when to prepare a supplemental analysis, e.g., Hughes River Watershed Conservancy

 v. Glickman, 81 F.3d 437, 443 (4th Cir. 1996). With so many cases illustrating the application of

 the statute to both routine and unusual circumstances, very few NEPA questions have been left

 unanswered. Courts have found such a close identity between the statute and the 1978

 regulations that they often discuss these separate sources of law collectively. See, e.g., Nat'l

 Audubon Soc'y, 422 F.3d at 184 (“The statute and the regulations specify . . . .”).




 13
    National Environmental Policy Act Regulations; Incomplete or Unavailable Information, 51 Fed. Reg.
 15,618, 15,619 (April 25, 1986). Notably, the refinement to the regulations made in 1986 has now been
 discarded by CEQ. Prior to 1986, the regulations required agencies to analyze a “worst case” scenario in
 the face of uncertainty. In 1986, based on experience implementing the regulations, CEQ eliminated the
 worst case analysis and substituted a framework that required agencies to gather information to resolve
 uncertainties unless it was unobtainable or would require exorbitant cost. 40 C.F.R. § 1502.22 (1978).
 Now, CEQ purports to excuse agencies from gathering new scientific or technical information. 40 C.F.R.
 § 1502.23 (2020).
 14
    See, e.g., 1997 Effectiveness Study.


                                                    13
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 28 of 124 Pageid#: 263




  II.   CEQ’s Rulemaking

        On June 20, 2018, forty years after CEQ’s initial promulgation of NEPA regulations, the

 agency issued an Advance Notice of Proposed Rulemaking (“ANPRM”), signaling its intent to

 completely rewrite the NEPA regulations.15 The ANPRM consisted of 20 questions, many of

 which were framed so broadly that they could have encompassed nearly any possible change and

 were therefore too broad for meaningful public engagement.16

        Despite an overly brief window for public engagement and the vague questions

 presented, CEQ still received over 12,500 comments in response to the ANPRM—the majority

 of which supported leaving the existing regulations largely intact.17 The Conservation Groups

 submitted substantial comments raising a range of points, including the current efficacy—but

 ultimate underutilization—of the existing framework, as well as the unnecessary harms that

 would result from a total rewrite of the NEPA regulations. The Conservation Groups also

 suggested that CEQ already had the necessary mechanisms to bring about the desired outcomes

 without changing the regulations, namely, by following through on the agency’s own

 recommendations of strengthening cumulative impacts analysis and involving the public earlier

 in the process.

        On January 10, 2020, CEQ issued a Notice of Proposed Rulemaking (“NPRM”) for the

 new NEPA regulations, unveiling its proposal to eviscerate the longstanding NEPA




 15
    Advance Notice of Proposed Rulemaking: Update to the Regulations for Implementing the Procedural
 Provisions of the National Environmental Policy Act, 83 Fed. Reg. 28,591, 28,591 (June 20, 2018)
 (“ANPRM”).
 16
    Id.
 17
    See Notice of Proposed Rulemaking: Update to the Regulations for Implementing the Procedural
 Provisions of the National Environmental Policy Act, 85 Fed. Reg. 1,684, 1,691 (Jan. 10, 2020)
 (“NPRM”).


                                                  14
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 29 of 124 Pageid#: 264




 regulations.18 CEQ’s Proposed Rule failed to meaningfully engage with the range of comments

 it had received in response to the ANRPM—asserting vaguely that the proposed changes were

 responsive to supportive comments and ignoring the weight of skeptical comments.19

        Compared to the careful and collaborative process by which the 1978 regulations were

 developed, the NPRM provided only pro forma public involvement, granting just sixty days for

 the public to comment on the newly rewritten regulations and refusing the requests of countless

 members of the public20 and 169 members of Congress for additional time to engage on the

 sprawling, confusing proposal.21

        Additionally, the Southern Environmental Law Center, counsel for the Conservation

 Groups, filed a motion for preliminary injunction in a lawsuit filed in this District in September

 2019 after CEQ failed to fulfill a Freedom of Information Act request for records about the

 ANPRM. S. Envtl. Law Ctr. v. CEQ, No. 3:18CV00113, 2019 WL 4417486 (W.D. Va. Sept. 16,

 2019). The motion sought to delay the close of the public comment period until CEQ provided

 relevant rulemaking documents that it was legally overdue to produce. Although Judge Conrad

 determined the Court did not have jurisdiction to halt the rulemaking process, he berated counsel

 for CEQ—in the courtroom—for the agency’s delayed process and ordered it to produce all

 documents by May 5, 2020. When the documents were eventually produced, they were so

 heavily redacted that the Southern Environmental Law Center filed a motion for summary

 judgment requesting that CEQ prepare a Vaughn index to explain the redactions and to remove

 18
    Id.
 19
    E.g. id. at 1,693 (“These proposed revisions are supported by many comments submitted in response to
 the ANPRM requesting revisions to promote more efficient and timely reviews under NEPA.”)
 20
    See, e.g., Letter from Kym Hunter, SELC, to Mary Neumayr, CEQ (Jan. 16, 2020) (Docket Id. CEQ-
 2019-0003-171879, Attachment 2); Letter from Kym Hunter to Mary Neumayr (Jan. 29, 2020) (Docket
 Id. CEQ-2019-0003-171879, Attachment 11).
 21
    Letter from CEQ to Peter DeFazio, Raul M. Grivalva, and Thomas R. Carper, U.S. Congress (March 4,
 2020) (Docket Id. CEQ-2019-0003-171879, Attachment 13).


                                                   15
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 30 of 124 Pageid#: 265




 the illegal ones. That litigation is ongoing and the Southern Environmental Law Center still does

 not have the documents it requested from CEQ in 2018.

         Disregarding requests from the Conservation Groups and others that CEQ provide robust

 opportunity for public throughout the country, CEQ provided for only two public hearings

 regarding the NPRM—one in Washington, D.C. and one in Denver. Registration for these

 hearings filled within minutes of opening, and speakers were only given three minutes each to

 voice their concerns on the massive overhaul. Members of two of the plaintiff groups, Defenders

 of Wildlife, which has offices in both Denver and Washington, DC, and the National Trust for

 Historic Preservation, which has offices in Washington, DC, were able to attend these hearings

 and speak briefly in opposition to the rule, but most of the fifteen other Conservation Groups,

 which are based in the Southeast and do not have the necessary travel budgets, could not

 participate.

         Despite CEQ’s limited opportunities for participation, the public once again responded

 with an overwhelming show of interest. CEQ received more than 1.1 million comments on the

 proposed rulemaking from a wide array of stakeholders. Fourteen U.S. senators raised concerns

 that the proposal would severely undercut NEPA’s bipartisan aims.22

         Also among the public commenters were many of the Conservation Groups and their

 counsel. The groups submitted comprehensive written comments23 noting first that the proffered


 22
    Letter from Thomas R. Carper et al., U.S. Senator, to Mary Neumayr, Chairman, CEQ, Docket Id.
 CEQ-2019-0003-172664 (Feb. 27, 2020).
 23
    S. Envtl. L. Ctr., Comments on CEQ’s Notice of Proposed Rulemaking to Update the Regulations for
 Implementing NEPA, Docket Id. CEQ-2019-0003-171879 (Mar. 10, 2020) (hereinafter “Conservation
 Groups Comment Letter”). Several of the Conservation Groups also signed a letter submitted by former
 CEQ General Counsel Dinah Bear on behalf of the environmental community. See Partnership Project,
 Comment Letter on Proposed Revisions to Regulations for Implementing the National Environmental
 Policy Act, Docket Id. CEQ-2019-0003-171894 (Mar. 10, 2020) (letter from 328 organizations and tribal
 nations) (hereinafter “Partnership Project Comment Letter”). In addition, plaintiffs Defenders of Wildlife
 and the National Trust for Historic Preservation submitted their own separate comment letters. See


                                                    16
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 31 of 124 Pageid#: 266




 explanation for the rulemaking was bogus and that the proposed rules were likely to delay, rather

 than advance project development throughout the country. The Conservation Groups carefully

 documented the true causes of project delays with reference to examples and evidence.

        In addition, the Conservation Groups analyzed the numerous individual proposed

 changes to the longstanding NEPA regulations and assessed both the legality of the changes and

 their implications for environmental protection and community engagement. The Conservation

 Groups attached 350 exhibits to illustrate and support their concerns, including NEPA

 documents that demonstrate the efficacy of the1978 regulations, and scientific literature

 explaining the import of indirect and cumulative effects.24 The proffered evidence made clear

 that the 1978 NEPA regulations result in measurable environmental, economic, and societal

 improvements that would be lost under CEQ’s proposal. The Conservation Groups also

 suggested a series of less drastic, yet more effective, alternatives to improve the NEPA process.25

        Other public commenters included groups of law professors,26 states attorneys general,27

 bipartisan legislators,28 tribes, 29 and environmental organizations.30 Similar sentiments echoed




 Defenders of Wildlife, Comment Letter on Update to the Regulations Implementing the Procedural
 Provisions of the National Environmental Policy Act, Docket Id. CEQ-2019-0003-166314 (Mar. 9, 2020)
 (hereinafter “Defenders Comment Letter”); National Trust for Historic Preservation, Comment Letter on
 Proposed Revisions to Regulations Implementing the National Environmental Policy Act, Docket Id.
 CEQ-2019-0003-170862 (Mar. 10, 2020) (hereinafter “National Trust Comment Letter”).)
 24
    Conservation Groups Comment Letter.
 25
    Id.
 26
    David Adelman, University of Texas at Austin School of Law, et al, Comments on the Council on
 Environmental Quality NPRM Update to the Regulations for Implementing the Procedural Provisions of
 the National Environmental Policy Act, Docket Id. CEQ-2019-0003-169621 (May 9, 2020) (hereinafter
 “Law Professor Comment Letter”) (on behalf of 95 law professors).
 27
    Comments of Attorneys General on Update to the Regulations Implementing the Procedural Provisions
 of the National Environmental Policy Act, Docket No. Update to the Regulations Implementing the
 Procedural Provisions of the National Environmental Policy Act, Docket No. CEQ-2019-0003-172704
 (Mar. 10, 2020) (hereinafter “AG Comment Letter”).


                                                  17
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 32 of 124 Pageid#: 267




 across groups: the National Congress of American Indians “oppose[d] the[] proposed definitional

 changes to the categories of ‘effects’ because they violate NEPA’s statutory mandate that

 agencies use ‘all practicable means’ and because tribal nations will be disproportionately

 impacted by increased environmental harms including climate change;”31 the climate-focused

 groups criticized the proposed Rule for “fail[ing] to analyze climate effects influence agencies

 decisions in ways that increase climate costs” and “depriv[ing] the public and Congress of

 important and valuable information about climate effects;”32 and the states attorneys generals

 commented on how “[t]he impacts of greenhouse gas (GHG) emissions and climate change

 illustrates the absurdity of CEQ’s proposal to redefine effects and eliminate cumulative effects

 analysis [because f]or many federal proposals, the impacts of GHG emissions are among the

 most severe and most concerning for human health and the environment.”33 Citing academic




 28
    National Caucus of Environmental Legislators, Comment Letter on Notice of Proposed Rulemaking,
 Update to the Regulations for Implementing the Procedural Provisions of the National Environmental
 Policy Act, Docket Id. CEQ-2019-0003-167276, at 2 (Mar. 10, 2020) (hereinafter “Legislator Comment
 Letter”) (on behalf of 178 state legislators).
 29
    National Congress of American Indians, Comment Letter on Council on Environmental Quality’s
 Notice of Proposed Rulemaking titled “Update to the Regulations for Implementing the Procedural
 Provisions of the National Environmental Policy Act,” Docket Id. CEQ-2019-0003-171910, at 9-10 (Mar.
 10, 2020) (hereinafter “NCAI Comment Letter”) (the oldest, largest and most representative national
 organization comprised of Alaska Native and American Indian tribal nations and their citizens.).
 30
    Partnership Project Comment Letter (on behalf of 328 organizations and tribal nations); Environmental
 Defense Fund, et al, Comment Letter on Climate Analysis under Update to Regulations Implementing
 Procedural Provisions of the National Environmental Policy Act, Docket Id. CEQ-2019-0003-169703
 (Mar. 10, 2020) (letter on behalf of 17 groups concerned about climate change) (hereinafter “EDF
 Comment Letter”); Oceana, et al, Comment Letter on Update to the Regulations Implementing the
 Procedural Provisions of the National Environmental Policy Act, Docket Id. CEQ-2019-0003-170615
 (Mar. 10, 2020) (letter on behalf of 59 organizations committed to protecting oceans) (hereinafter
 “Oceana Comment Letter”); WE ACT for Environmental Justice, Comment Letter on Proposed Rule,
 “Update to the Regulations Implementing the Procedural Provisions of the National Environmental Policy
 Act,” Docket Id. CEQ-2019-0003-172421 (hereinafter “WE ACT Comment Letter”) (on behalf of 29
 groups committed to environmental justice).
 31
    NCAI Comment Letter at 10.
 32
    EDF Comment Letter at 3.
 33
    AG Comment Letter at 50.


                                                   18
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 33 of 124 Pageid#: 268




 research and reports, the law professors explained how completion times for environmental

 review are dictated by factors external to NEPA procedures,34 and the National Congress of

 American Indians and environmental justice groups highlighted how the proposed Rule’s

 shortened timeframes, page limits, and increased specificity requirements would “hamstring”

 their ability to meaningfully participate in NEPA review.35 The bipartisan state legislators

 detailed how inadequate funding and technical support are the true barriers to project completion,

 requiring state and local governments to “shoulder[] huge fiscal and human costs of

 environmental damages,” and explained how the proposed Rule was “counterproductive to the

 state-federal partnership and dangerous to the well-being of the public.”36

        Comments from organizations with a clear interest in expedited project delivery—

 including the American Association of State Highway and Transportation Officials, the

 American Society of Civil Engineers, the Permitting and Infrastructure Coalition, the American

 Sustainable Business Council, the American Wind Energy Association, and the Solar Energy

 Industries Association37—pointed out that parts of the proposed regulatory overhaul would be


 34
    Law Professor Comment Letter at 7-10.
 35
    NCAI Comment Letter at 6-8; WE ACT Comment Letter at 5-10, 14-17.
 36
    Legislator Comment Letter at 1-2.
 37
    See, e.g., American Association of State Highway and Transportation Officials, Comment Letter on
 Update to the Regulations for Implementing the Procedural Provisions of the National Environmental
 Policy Act, Docket Id. CEQ-2019-0003-84196 (Mar. 4, 2020) (hereinafter “AASHTO Comment Letter”);
 American Society of Civil Engineers, Comment Letter, Docket Id. CEQ-2019-0003-159991 (Mar. 10,
 2020) (hereinafter “Society of Civil Engineers Comment Letter”); MJB&A Permitting and Infrastructure
 Coalition, Comment Letter on Update to the Regulations Implementing the Procedural Provisions of the
 National Environmental Policy Act, Docket Id. CEQ-2019-0003-169852 (Mar. 10, 2020) (hereinafter
 “Permitting and Infrastructure Coalition Comment Letter”); American Sustainable Business Council, et
 al, Comment Letter on Opposition to the Proposed rule to Update Regulations Implementing the
 Procedural Provisions of the National Environmental Policy Act, Docket Id. CEQ-2019-0003-169897
 (Mar. 10, 2020) (hereinafter “Sustainable Business Council Comments”); American Wind Energy
 Association, Comment Letter on Council of Environmental Quality’s Update to the Regulations for
 Implementing the Procedural Provisions of the National Environmental Policy Act, Docket Id. CEQ-
 2019-0003-171734 (Mar. 10, 2020) (hereinafter “AWEA Comment Letter”); Solar Energy Industries
 Association, Comment Letter on t on the Proposed Rule on “Update to the Regulations Implementing the


                                                 19
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 34 of 124 Pageid#: 269




 counterproductive to the stated goals of efficiency and effectiveness. Many stressed that

 considering cumulative effects is important for sound decisionmaking and that considering

 climate change in the NEPA process is essential to good planning and business development.

 III.   The Rule

        This overwhelming show of concern about many of CEQ’s proposed changes did little to

 hinder the agency’s wholesale reversal of the longstanding NEPA framework. CEQ rushed

 ahead through the COVID-19 pandemic and published a final Rule just four months after the

 close of the comment period, on July 15, 2020.

        The Rule is largely identical to the changes proposed in the NPRM, save for a few

 changes that actually exacerbate the problems identified by the majority of public comments.

 Just as Secretary Bernhardt predicted,38 the changes constitute the most dramatic rewrite of any

 environmental regulations the Trump administration has attempted, a notable achievement for an

 administration that has made rolling back this nation’s environmental regulations a centerpiece

 of its agenda.39 Altogether, at least 23 definitions were rewritten or deleted and the redline

 changes to the regulatory provisions ran to 66 pages.40

        The Rule improperly limits NEPA review in many ways, allowing decisionmakers to turn

 a blind eye to relevant and weighty considerations. It does this by raising the threshold for




 Procedural Provisions of the National Environmental Policy Act,” Docket Id. CEQ-2019-0003-169977
 (Mar. 10, 2020) (hereinafter “SEIA Comment Letter”).
 38
    See Bernhardt Remarks supra note 3.
 39
    See Nadja Popovich et al., The Trump Administration Is Reversing 100 Environmental Rules. Here’s
 the Full List, N.Y. TIMES (Jul. 15, 2020), https://www.nytimes.com/interactive/2020/climate/trump-
 environment-rollbacks.html.
 40
    Council on Environmental Quality, Redline of Final Revisions to the National Environmental Policy
 Act (July 15, 2020), available at https://www.whitehouse.gov/wp-content/uploads/2020/01/Final-Rule-
 Redline-of-1978-CEQ-Regulations.pdf


                                                   20
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 35 of 124 Pageid#: 270




 NEPA review, narrowing the scope of review, allowing private parties with a direct financial

 stake in an agency’s decision to establish the range of alternatives to be studied and to draft

 analyses of their own projects, limiting what information agencies may gather and consider in

 the review process, placing constraints on the scope of final review documents, and prohibiting

 other agencies from offering additional opportunities for public engagement as needed to meet

 their independent obligations under NEPA. Every safeguard of the prior NEPA process is made

 less effective, with implications for all current and future projects that would previously have

 required NEPA review.

      A) The Rule Limits When NEPA Applies

         To begin, the Rule exempts broad categories of activities from NEPA review altogether.

 CEQ acknowledges as much, noting that “certain federal activities [will] no longer be[] subject

 to NEPA.”41 The Rule expressly exempts some categories of activities from NEPA review

 outright, including projects where the triggers for NEPA compliance are federal loans or loan

 guarantees. 40 C.F.R. § 1508.1(q)(1)(vii) (2020). The Rule expressly exempts projects that

 receive “forms of financial assistance where the Federal agency does not exercise sufficient

 control and responsibility over the effects of such assistance.” Id. The Rule generally exempts

 Small Business Administration and Farm Service Loans, and is expected to cover a range of

 federally funded grant programs, such as the Community Development Block Grant (“CDBG”)

 program managed by the U.S. Department of Housing and Urban Development (“HUD”). Id.

         The Rule also raises the bar more generally for which projects are subject to NEPA

 review, offering agencies a menu of arguments to avoid complying with NEPA’s straightforward

 41
   Council on Envtl. Quality, Regulatory Impact Analysis for the Rule, Update to the Regulations
 Implementing the Procedural Provisions of the National Environmental Policy Act, RIN: 0331-AA03, at
 10 (June 30, 2020), available at https://www.whitehouse.gov/wp-content/uploads/2020/01/CEQ-NEPA-
 Regulations-RIA_Final.pdf (hereinafter “RIA”) at 10.


                                                  21
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 36 of 124 Pageid#: 271




 requirements. The Rule excludes from NEPA “non-discretionary” decisions, id. § 1507.3(d)(5)

 (2020), “activities or decisions that do not result in final agency action,” id. § 1508.1(q)(1)(iii)

 (2020), and actions where there is “minimal Federal funding or minimal Federal involvement

 where the agency does not exercise sufficient control and responsibility over the outcome of the

 project.” Id. § 1508.1(q)(1)(vi) (2020). These vague and ill-defined categories mean that a

 significant number of projects that previously required NEPA review and disclosure will now

 move forward while keeping the public in the dark.

        The Rule also changes the threshold for what is considered a major federal action

 requiring preparation of an EIS. The Rule reverses CEQ’s longstanding position that if a

 proposed federal action significantly impacts the human environment, then it is a major federal

 action subject to NEPA review. Under the Rule, however, a federal action could have a

 significant impact on the human environment, but not be subject to NEPA because it is not a

 “major federal action.” Id. § 1508.1(q) (2020); see also 85 Fed. Reg. 43,304, 43,315. In

 addition, the Rule deletes the “intensity factors” that have for decades guided consideration of

 the significance of a project’s environmental impacts with reference to a range of specific

 resources. Compare 40 C.F.R. §1508.27 (1978) with 40 C.F.R. § 1501.3 (2020).

        In addition, the Rule dramatically increases the number and type of actions that may be

 categorically excluded from detailed analysis under NEPA. Where categorical exclusions were

 previously defined as actions that “do not individually or cumulatively have a significant effect,”

 40 C.F.R. § 1508.4 (1978), the Rule now defines them as actions that “do not normally have a

 significant effect,” id. § 1508.1(d) (2020). In other words, the Rule expressly allows actions that

 do sometimes have significant effects, alone or as part of a segmented program of work, to be

 categorically excluded.



                                                   22
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 37 of 124 Pageid#: 272




      B) The Rule Limits Consideration and Disclosure of Environmental Effects

         The Rule removes the requirement that agencies consider the indirect and cumulative

 effects of their actions. 40 C.F.R. § 1508.1(g)(3) (2020); see also 85 Fed. Reg. 43,304, 43,343.

 Relatedly, the Rule creates a strict causation requirement for environmental impacts to be

 considered, stating that:

         A ‘but for’ causal relationship is insufficient to make an agency responsible for a
         particular effect under NEPA. Effects should not be considered significant if they
         are remote in time, geographically remote, or the product of a lengthy causal
         chain. Effects do not include effects that the agency has no ability to prevent due
         to its limited statutory authority or would occur regardless of the proposed
         action.” Id.

         CEQ admits that this narrowed definition of effects may limit the scope of agencies’

 analyses.42 As many commenters pointed out, the narrowing is of particular concern with respect

 to climate change—undoubtedly the most pressing environmental issue of our time, and one that

 is affected by myriad federal actions, from carbon storage in the forests of federal public lands,

 to permits for fossil fuel or renewable energy producers, to the development patterns that follow

 decisions on transportation infrastructure. CEQ notes halfheartedly that the impacts of climate

 change will still be considered as part of the “baseline” for the effects analysis,43 but this is little

 more than a damning admission of what is being lost. The Rule obliquely acknowledges climate

 change is happening but demands federal agencies treat it as a fait accompli, part of the

 environmental baseline with or without agency action. CEQ simultaneously excuses agencies




 42
    Council on Environmental Quality, Update to the Regulations Implementing the Procedural Provisions
 of the National Environmental Policy Act, Rule Response to Comments, at 467 (June 30, 2020), available
 at https://www.whitehouse.gov/wp-content/uploads/2020/01/CEQ-NEPA-Regulations-Final-
 Rule_Response-to-Comments_Final.pdf (hereinafter “Response to Comments”) (“There may be examples
 where the application of the new definition of effects will find some interactions not to be reasonably
 foreseeable or lacking in a reasonably close causal relationship to the proposed action.”).
 43
    Response to Comments at 480-81.


                                                    23
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 38 of 124 Pageid#: 273




 from considering how their actions and programs incrementally and cumulatively will affect the

 severity or pace of climate change.

        The elimination of the requirement to study indirect and cumulative effects will also lead

 to a host of other impacts being ignored, such as how multiple individually small impacts to

 wildlife habitat may force a species closer to the brink of extinction, how the cumulative

 combination of air pollution sources can exacerbate health problems in already-burdened low-

 income communities, and how the indirect impacts of new development that results from the

 access created by a new highway may lead to air and water pollution, wetland degradation,

 increased traffic congestion, and more flooding.

    C) The Rule Limits the Consideration and Disclosure of Alternative Solutions

        The Rule alters the requirements for reviewing alternatives in a number of ways,

 including by: (1) eliminating the requirement that agencies “rigorously explore and objectively”

 evaluate “all” reasonable alternatives, 40 C.F.R. § 1502.14(a) (1978); (2) eliminating the

 requirements that agencies “sharply defin[e] the issues and provid[e] a clear basis for choice

 among options by the decisionmaker and the public;” id. at § 1502.14 (1978); (3) eliminating the

 requirement that agencies “devote substantial treatment to” each alternative considered; id. at §

 1502.14(b) (1978); (4) eliminating the requirement that environmental impact statements

 “include reasonable alternatives not within the jurisdiction of the lead agency,” id. at §

 1502.14(c) (1978); and (5) adding a new definition of “reasonable alternatives” that prioritizes

 the goals of the applicant over the public interest. Id. at § 1508.1(z) (2020).

        CEQ also deliberately removed language explaining that the alternatives analysis is “the

 heart” of the NEPA process. 40 C.F.R. § 1508.1(z) (2020). The Rule also allows applicants to

 expend resources investing in their proposed projects—including the acquisition of real



                                                  24
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 39 of 124 Pageid#: 274




 property—before completion of the NEPA process, id. § 1506.1(b) (2020), despite the obvious

 danger that such expenditures will prejudice the consideration of alternatives. See generally

 Sierra Club v. Marsh, 872 F.2d 497, 500 (1st Cir. 1989).

    D) The Rule Removes Scientific Rigor

        The Rule states expressly that agencies are not required to undertake new scientific and

 technical research to inform their analyses but may rely on old existing documents. 40 C.F.R. §

 1502.23 (2020). This reversal undermines NEPA’s predictive role, allows actions to proceed

 without information that under prior regulations would have been gathered and considered, and

 freezes scientific advancement and informed up-to-date decisionmaking.

    E) The Rule Creates New Bureaucratic Processes with Political Oversight

        The Rule imposes arbitrary timelines and page limits that can only be exceeded if

 approved by a political appointee. E.g., id. § 1502.7 (2020); § 1501.10 (2020). The Rule does

 not include any explanation as to how agencies are to comply with both these requirements and

 their legal responsibilities under NEPA, and no additional funding for agency staff has been

 provided or suggested by CEQ or the Trump administration.

    F) The Rule Reduces Public Participation

        The Rule places demanding requirements on the specificity of comments from the public.

 Id. § 1503.3 (2020). All comments, including those from the public, must “be as specific as

 possible” and “provide as much detail as necessary to meaningfully participate and fully inform

 the agency of the commenter’s position.” Id. § 1503.3(a) (2020). In order to meet this vague

 command, comments “should [among other things] propose specific changes . . . where possible,

 and include or describe the data sources and methodologies supporting the proposed changes.”

 Id. Regarding alternatives, comments “should identify any additional alternatives, information,



                                                25
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 40 of 124 Pageid#: 275




 or analyses not included in the draft environmental impact statement, and shall be as specific as

 possible.” Id. § 1503.3(b) (2020). The new regulations expect a level of sophistication and

 expertise from ordinary members of the public that in the past has only been required of other

 federal agencies. See 40 C.F.R. Part 1503 (1978).

           Moreover—in what ultimately amounts to an (illegal) rewrite of the APA rather than

 NEPA—the regulations place an exhaustion requirement on comments, stating that “comments

 or objections of any kind not submitted . . . shall be deemed forfeited as unexhausted,” id. §

 1500.3(b)(3) (2020), and comments on alternatives “not provided within the comment period

 shall be considered unexhausted and forfeited . . . .” Id. § 1503.3(b) (2020). In response to

 public concerns that this would shift NEPA’s information-gathering and analytical

 responsibilities from agencies to members of the public, CEQ glibly responded that commenters

 “are free to hire experts to present their comments.”44

       G) The Rule Results in Reduced Agency Flexibility

           The Rule purports to place a ceiling on other agencies’ regulations, prohibiting them from

 offering any “additional procedures” beyond CEQ’s (inadequate) minimum requirements except

 in narrow circumstances. Id. § 1507.3(b) (2020). This change will immediately overwrite other

 agencies’ existing procedures and deprive the public of procedures on which they rely and which

 the record shows are responsible for significant environmental improvements.

                                      STANDARD OF REVIEW

           The purpose of a preliminary injunction is to preserve the status quo while an action is

 pending. Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013). In order to establish the right to a

 preliminary injunction, plaintiffs must demonstrate “(1) they are likely to succeed on the merits;


 44
      Response to Comments at 328.


                                                   26
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 41 of 124 Pageid#: 276




     (2) they are likely to suffer irreparable harm; (3) the balance of hardships tips in their favor; and

     (4) the injunction is in the public interest.” Id. at 320 (citing Winter v. NRDC, 555 U.S. 7, 20

     (2008)).

                In the alternative, this Court can postpone the effective date of the Rule under the APA

     pending judicial review. 5 U.S.C. § 705. The standard for a stay under Section 705 is the same

     as the standard for a preliminary injunction. See Texas v. EPA, 829 F.3d 405, 435 (5th Cir.

     2016); Bauer v. DeVos, 325 F. Supp. 3d 74, 104–05 (D.D.C. 2018).

                                                 ARGUMENT

                The Court should issue a preliminary injunction enjoining the Rule or stay the Rule’s

     effective date pending resolution of this litigation because the Conservation Groups are likely to

     succeed on the merits of their claims, because they will suffer irreparable harm if the Rule goes

     into effect, and because the balance of the equities and public interest overwhelmingly support

     issuance of an injunction.

I.          The Conservation Groups Are Likely to Succeed on the Merits.

                “As administrations change, so do regulatory priorities. But the requirements of the

     APA remain the same.” S.C. Coastal Conservation League v. Pruitt, 318 F. Supp. 3d 959, 969

     (D.S.C. 2018) (enjoining rulemaking in which agencies refused to engage in a substantive

     reevaluation of prior regulation). Here, just as in at least 38 other recent cases striking down the

     current Administration’s serious procedural violations, see supra note 5, CEQ did not adequately

     justify its dramatic reversal in policy or consider important factors, critical comments, reliance

     interests and alternative measures, as required by law. Inexcusably, CEQ ignored the pre-

     existing and longstanding regulations in its baseline for assessing the impact of its new rule,

     unlawfully disregarding the benefits of those prior rules. Moreover, CEQ has promulgated a



                                                       27
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 42 of 124 Pageid#: 277




 Rule that is inconsistent with the statutory language of NEPA. This is a facial challenge to

 CEQ’s rulemaking because no set of circumstances exists under which the regulation would be

 valid. Reno v. Flores, 507 U.S. 292, 301 (1993).

        On a motion for preliminary injunction or stay, plaintiffs need only make a “‘clear

 showing’ that they are likely to succeed,” and “need not show a certainty of success.” Pashby,

 709 F.3d at 321. Plaintiffs set out ten separate ways in which CEQ violated the APA in their

 complaint. Dkt. 1 at 157-180. Representative examples of these clear-cut violations are set out

 below, and more than satisfy this standard.

        A.      The Rule Is Inconsistent with the NEPA Statute.
        The Rule violates the APA because it is fundamentally at odds with NEPA’s statutory

 mandates. 5 U.S.C. § 706(2)(A); Fox TV, 556 U.S. at 515 (rule must be “permissible under the

 statute”). NEPA is clear that alternatives to a proposed project and the project’s effects must be

 evaluated “to the fullest extent possible.” 42 U.S.C. § 4332. The prior regulations’ provisions

 were carefully developed, stable, and certainly “possible” to implement. In contrast, the Rule’s

 weakened evaluation of the alternatives and impacts of a project, as well as its reductions in the

 types of federal actions subject to NEPA, its deference to private applicants to veto reasonable

 alternatives, its acceptance of conflicts of interest in allowing permittees to write their own

 NEPA documents, and its new limitations on public comments, all violate the statutory

 requirements of NEPA.

                        1.   The Rule Violates NEPA’s Required Evaluation of
                             Environmental Effects.
        The Rule removes the requirement contained in the 1978 regulations that agencies

 consider cumulative and indirect impacts, and instructs agencies that “[e]ffects should generally

 not be considered if they are remote in time, geographically remote, or the product of a lengthy



                                                  28
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 43 of 124 Pageid#: 278




 causal chain,” and “do not include those effects that the agency has no ability to prevent due to

 its limited statutory authority or would occur regardless of the proposed action.” 40 C.F.R. §

 1508.1(g) (2020); 85 Fed. Reg. at 43,375 (“Cumulative impact, defined in 40 CFR 1508.7

 (1978), is repealed.”). As a result, the Rule leaves substantial impacts unaccounted for, thereby

 ensuring that agencies and the public will receive incomplete information on the true effects of a

 project. These limitations directly contradict NEPA’s requirements as set out in the statutory

 text and confirmed by the Supreme Court.

        From the beginning, Congress, CEQ, and the courts have recognized that a complete

 NEPA evaluation must consider not only the immediate footprint of a project, but its indirect and

 cumulative effects as well. As set out for the past forty years in the prior regulations, indirect

 effects “are caused by the action and are later in time or farther removed in distance, but are still

 reasonably foreseeable,” and include “growth inducing effects and other effects related to

 induced changes in the pattern of land use, population density or growth rate, and related effects

 on air and water and other natural systems, including ecosystems.” 40 C.F.R. § 1508.8(b)

 (1978). Cumulative effects are “the incremental impact of the action when added to other past,

 present, and reasonably foreseeable future actions.” Id. § 1508.7 (1978).

        The Fourth Circuit has explained that “agencies must measure the indirect and cumulative

 environmental effects of proposed actions,” in order to give effect to the statute’s purpose of

 informed, accountable decisionmaking:

        By so focusing agency attention, NEPA ensures that the agency will not act on
        incomplete information, only to regret its decision after it is too late to correct.
        Similarly, the broad dissemination of information mandated by NEPA permits the
        public and other government agencies to react to the effects of a proposed action
        at a meaningful time.

 N.C. Wildlife Fed’n, 677 F.3d at 601–02.



                                                  29
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 44 of 124 Pageid#: 279




        The text of NEPA is clear that these effects must be evaluated and disclosed. The

 evaluation of a proposed project must include a “detailed statement” on “the environmental

 impact of the proposed action,” including “any adverse environmental effects which cannot be

 avoided should the proposal be implemented.” 42 U.S.C. § 4332(2)(C)(ii) (emphasis added).

 And the evaluation must examine “the environmental impact of the proposed action” “to the

 fullest extent possible.” Id. §§ 4332 (emphasis added), 4332(2)(C)(i). The evaluating agency

 must also seek out other agencies’ expertise regarding “any environmental impact involved.”

 Id. § 4332(2)(C) (emphasis added). The statute also requires agencies to “recognize the

 worldwide and long-range character of environmental problems.” Id. § 4332(2)(F).

        Cumulative and indirect effects capture foreseeable impacts, such as induced

 development along a new highway or commuter rail line, and ensure that the combined effects of

 multiple projects or components of large projects are considered together. The Supreme Court

 has confirmed that, consistent with NEPA’s mandate that agencies use “all practicable means” to

 “assure consideration of the environmental impact of their actions in decisionmaking,” the

 statute requires consideration of cumulative effects: “[W]hen several proposals for [] actions that

 will have cumulative or synergistic environmental impact upon a region are pending

 concurrently before an agency, their environmental consequences must be considered together.

 Only through comprehensive consideration of pending proposals can the agency evaluate

 different courses of action.” Kleppe, 427 U.S. at 409–10 (emphasis added).

        Consideration of these effects ensures that agency decisionmakers and the public have the

 full picture of the impacts of the agency’s action(s) combined with other foreseeable

 consequences and harms, even if they are outside the agency’s immediate control or jurisdiction.

 And this requirement comes from the statute itself. As the Second Circuit explained in a case



                                                 30
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 45 of 124 Pageid#: 280




 decided six years prior to the 1978 promulgation of NEPA’s implementing regulations, the

 NEPA statute itself requires evaluation of cumulative effects: “One more factory polluting air

 and water in an area zoned for industrial use may represent the straw that breaks the back of the

 environmental camel.” Hanly v. Kleindienst, 471 F.2d 823, 831 (2d Cir. 1972).

         Accordingly, CEQ’s elimination of these effects from the required analysis is contrary to

 the statute.

                        2.     The Rule Violates NEPA’s Required Evaluation of All
                               Reasonable Alternatives.

         NEPA directs agencies to prepare a “detailed statement” evaluating the alternatives to a

 proposed project “to the fullest extent possible[.]” 42 U.S.C. § 4332. Regardless of whether a

 project’s impacts will be significant, NEPA requires agencies to consider alternatives to resolve

 any “unresolved conflicts concerning alternative uses of available resources.” Id. § 4332(2)(E).

 A complete examination of all reasonable alternatives is necessary to ensure NEPA’s goals of

 sound decisionmaking and a thorough evaluation before the government commits tens or

 hundreds of millions of dollars of public funds to a project.

         The alternatives analysis long has been recognized as “the linchpin of the entire impact

 statement,” and it is “absolutely essential to the NEPA process that the decisionmaker be

 provided with a detailed and careful analysis of the relative environmental merits and demerits of

 the proposed action and possible alternatives.” NRDC v. Callaway, 524 F.2d 79, 92 (2d Cir.

 1975); accord NRDC. v. Morton, 458 F.2d 827, 835 (D.C. Cir. 1972) (“The impact statement is

 not only for the exposition of the thinking of the agency, but also for the guidance of these

 ultimate decision-makers, and must provide them with the environmental effects of both the

 proposal and the alternatives, for their consideration along with the various other elements of the

 public interest.”).


                                                  31
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 46 of 124 Pageid#: 281




        NEPA and its regulations have never required a detailed evaluation of every conceivable

 alternative; instead, only reasonable alternatives must be evaluated. See, e.g., Webster 685 F.3d

 at 422 (citation omitted). But as numerous decisions have confirmed, NEPA requires agencies to

 consider all such reasonable alternatives. Id. at 427 (citing 42 U.S.C. § 4332(2)(C)(iii) and

 evaluating whether agency impact statement considered all reasonable alternatives). This

 requirement stems from the NEPA statute itself. Discussing the meaning of NEPA’s alternatives

 requirement prior to the enactment of CEQ’s regulations, the D.C. Circuit held that

        [a] sound construction of NEPA, which takes into account both the legislative
        history and contemporaneous executive construction . . . requires a presentation of
        the environmental risks incident to reasonable alternative courses of action. . . .
        [I]t is the essence and thrust of NEPA that the pertinent Statement serve to gather
        in one place a discussion of the relative environmental impact of alternatives.

 Morton, 458 F.2d at 834. As a result, as one court in the Fourth Circuit explained,

 “[t]he ‘existence of a viable but unexamined alternative renders an environmental impact

 statement inadequate.’” Audubon Naturalist Soc’y of the Cent. Atl. States, Inc. v. U.S. Dep’t of

 Transp., 524 F. Supp. 2d 642, 667 (D. Md. 2007) (quoting Res. Ltd., Inc. v. Robertson, 35 F.3d

 1300, 1307 (9th Cir. 1994)).

        Contradicting the statute and almost five decades of caselaw, the Rule removes the

 requirement that agencies evaluate “all” reasonable alternatives in favor of an ambiguous

 “reasonable range” of alternatives. As a practical matter, this allows agencies to game the

 process, including alternatives at the endpoints of this “reasonable range,” while ignoring

 nuanced alternatives that are closer to the center. Leaving some reasonable alternatives

 unexamined violates NEPA’s requirement that agencies evaluate “to the fullest extent possible”

 the reasonable alternatives available. See Morton, 458 F.2d at 837 (“administrative difficulty”

 does not rule out alternatives from full evaluation and does not “undercut the duty of compliance


                                                 32
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 47 of 124 Pageid#: 282




 ‘to the fullest extent possible.’”). Perhaps seeing this problem, CEQ attempts to read the

 requirement that agencies comply with NEPA “to the fullest extent possible” out of the statute,

 replacing it with the word “practicable” 40 C.F.R. § 1502.9(b) (2020). But the statutory text is

 clear and CEQ’s attempts to rewrite it are unlawful.

        The Rule also unlawfully removes the requirement from 40 C.F.R. § 1502.14(c) (1978)

 that environmental impact statements “include reasonable alternatives not within the jurisdiction

 of the lead agency.” See 85 Fed. Reg. at 43,330. Putting blinders on the scope of the reasonable

 alternatives evaluated in this manner violates NEPA’s broad mandate. For example, in Morton,

 before the 1978 regulations were drafted, the D.C. Circuit held that, because

        [t]he Executive’s proposed solution to a national problem, or a set of inter-related
        problems, may call for each of several departments or agencies to take a specific
        action; this cannot mean that the only discussion of alternatives required in the
        ensuing environmental impact statements would be the discussion by each
        department of the particular actions it could take as an alternative to the proposal
        underlying its impact statement.

 Morton, 458 F.2d at 834–35. Likewise, because “NEPA was intended to provide a basis for

 consideration and choice by the decisionmakers in the legislative as well as the executive

 branch,” alternatives dependent upon legislative action could not be dismissed on that basis. Id.

 at 837; accord, Coal. for Responsible Reg’l Dev. v. Brinegar, 518 F.2d 522, 527 n.4 (4th Cir.

 1975) (same proposition).

        The Rule also weakens the requirements for how alternatives are to be evaluated. The

 Rule eliminates the requirements in that agencies “rigorously explore and objectively” evaluate

 alternatives, and the requirement that agencies “sharply defin[e] the issues and provid[e] a clear

 basis for choice among options by the decisionmaker and the public,” and the requirement that

 agencies “devote substantial treatment to” each alternative considered. 40 C.F.R. § 1502.14



                                                 33
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 48 of 124 Pageid#: 283




 (1978). These changes plainly weaken the required examination of alternatives, rather than

 setting forth the “detailed statement” of alternatives “to the fullest extent possible” that is

 required by NEPA’s plain text.

           In sum, the Rule would transform the rigorous evaluation and disclosure of all reasonable

 alternatives for the benefit of decisionmakers and the public into a narrow and cursory exercise,

 in violation of the statute.

                           3.      The Rule Violates NEPA’s Broad Coverage of Federal Actions.

           NEPA requires an environmental impact statement for “major federal actions

 significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C). And for

 nearly five decades, NEPA has been applied to federal actions based on their potential for

 significant environmental effects: “The statutory clause ‘major Federal actions significantly

 affecting the quality of the human environment’ is to be construed by agencies with a view to the

 overall, cumulative impact of the action proposed (and of further actions contemplated) . . . . [I]f

 there is potential that the environment may be significantly affected, the statement is to be

 prepared.”45 Likewise, CEQ’s regulations—until now—have consistently implemented this

 approach: “Major Federal action includes actions with effects that may be major and which are

 potentially subject to Federal control and responsibility. Major reinforces but does not have a

 meaning independent of significantly[.]” 40 C.F.R. § 1508.18 (1978) (emphasis added).

           “[I]f the action has a significant effect, it is the intent of NEPA that it should be the

 subject of the detailed consideration mandated by NEPA; the activities of federal agencies

 cannot be isolated from their impact upon the environment. This approach is more consonant

 with the purpose of NEPA and is supported in [the legislative history] and the CEQ Guidelines.”


 45
      CEQ Guidelines, 36 Fed. Reg. 7724 (April 23, 1971), § 5(b) (emphasis added).


                                                     34
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 49 of 124 Pageid#: 284




 Minn. Pub. Interest Research Grp. v. Butz, 498 F.2d 1314, 1322 (8th Cir. 1974). Accordingly,

 the analysis of whether a federal action is subject to NEPA is based on its potential for

 significant environmental effects. E.g., New York, 681 F.3d at 476–77 (finding rulemaking to be

 major federal action based on environmental effects later in time).

         Dismissing nearly 50 years of consistent application of NEPA as a supposed

 “misconstruction,” 85 Fed. Reg. at 43,345, the Rule puts in place a new, two-part test: an action

 must first be deemed “major,” and only then will the significance of its environmental effects be

 considered. Id. at 43,375 (defining “major federal action”). This approach allows federal actions

 significantly affecting the quality of the human environment to evade NEPA review. Such an

 outcome is also directly contrary to the purpose of NEPA and fails to read the statutory provision

 in the context of NEPA’s broad directive that the Federal government should “use all practicable

 means . . . to improve and coordinate Federal plans, functions, programs, and resources” to

 “fulfill the responsibilities of each generation as trustee of the environment for succeeding

 generations,” “assure for all Americans safe, healthful, productive, and esthetically and culturally

 pleasing surroundings,” and “attain the widest range of beneficial uses of the environment

 without degradation, risk to health or safety, or other undesirable and unintended consequences.”

 42 U.S.C. § 4331(b). Turning a blind eye to federal actions with significant environmental

 effects is inconsistent with the statute.

         Actions with significant impacts are not the only ones that will evade review under this

 provision. Actions now must be “major” in order even to trigger the duty to prepare a

 Categorical Exclusion or Environmental Assessment.46 These less stringent review processes

 are, by definition, for minor actions, and it is incoherent to allow agencies to skip over them

 46
   Response to Comments at 135 (“Agencies do not need to consider the applicability of CEs (or conduct
 analysis in EAs or EISs) for activities that do not meet the definition of a major Federal action.”).


                                                  35
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 50 of 124 Pageid#: 285




 because these minor actions are not “major.” Moreover, allowing agencies to bypass NEPA for

 actions that are not “major” is at odds with a separate statutory requirement. NEPA requires

 consideration of appropriate alternatives any time there are unresolved conflicts affecting the

 environment, whether major, minor, significant, or insignificant. 42 U.S.C. § 4332(2)(E). Under

 the Rule, this requirement would be met only for “major” actions. This is a serious and fatal

 flaw in CEQ’s Rule.

                       4.      The Rule Unlawfully Allows Projects to Proceed During the
                               NEPA Process.

        An agency must complete its NEPA evaluation before “irretrievabl[y] commit[ting]”

 resources to a project; NEPA is clear that this evaluation must occur for “the proposed action

 should it be implemented”—not for an action or commitment of resources already underway. 42

 U.S.C. § 4332(2)(C)(v) (emphasis added). Likewise, alternatives and impacts must be evaluated

 for a “proposed” project. Id. § 4332(2)(C).

        “The thrust” of this requirement “is . . . that environmental concerns be integrated into

 the very process of agency decisionmaking. The ‘detailed statement’ it requires is the outward

 sign that environmental values and consequences have been considered during the planning

 stage of agency actions.” Andrus v. Sierra Club, 442 U.S. 347, 350 (1979) (emphases added).

 As the Supreme Court has confirmed repeatedly, this requirement is essential to realizing the

 statute’s action-forcing purpose:

        The statutory requirement that a federal agency contemplating a major action
        prepare such an environmental impact statement serves NEPA's “action-forcing”
        purpose in two important respects. It ensures that the agency, in reaching its
        decision, will have available, and will carefully consider, detailed information
        concerning significant environmental impacts; it also guarantees that the relevant
        information will be made available to the larger audience that may also play a role
        in both the decisionmaking process and the implementation of that decision.



                                                 36
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 51 of 124 Pageid#: 286




 Robertson, 490 U.S. at 349 (citing Baltimore Gas & Elec. Co. v. NRDC, 462 U.S. 87, 97

 (1983); Weinberger v. Catholic Action of Hawaii/Peace Education Project, 454 U.S. 139, 143

 (1981)).

         In short, NEPA requires “that the agency take a ‘hard look’ at the environmental

 consequences before taking a major action.” Baltimore Gas & Elec. 462 U.S. at 97

 (quoting Kleppe, 427 U.S. at 410, n. 21) (emphasis added).

         The Rule flouts this requirement by allowing applicants to expend resources towards a

 specific project before completing NEPA. It introduces gaping new loopholes into the

 longstanding regulatory prohibition that, prior to a record of decision, “no action concerning the

 proposal shall be taken which would (1) Have an adverse environmental impact; or (2) Limit the

 choice of reasonable alternatives.” 40 C.F.R. § 1506.1(a). Instead, the Rule now provides that

 “[a]n agency considering a proposed action for Federal funding may authorize . . . activities,

 including but not limited to, acquisition of interests in land (e.g., fee simple, rights-of-way, and

 conservation easements), purchase of long lead-time equipment, and purchase options made by

 applicants.” See 85 Fed. Reg. at 43,370 (§ 1506.1 (emphasis added)). Pre-decisional

 commitments of this nature inevitably bias analysis and decisionmaking by committing resources

 to a particular proposed action and thereby altering the cost-benefit considerations associated

 with the project—and because the Rule provides that the exception is not limited to the listed

 activities, its outer limits are undefined. Moreover, the coupling of this change with the change

 that allows project applicants to define the range of alternatives to be studied is particularly

 troubling and makes it all the more likely that NEPA will lose its action-forcing role.47


 47
   85 Fed. Reg. at 43,376 (defining reasonable alternatives as “a reasonable range of alternatives that are
 technically and economically feasible, meet the purpose and need for the proposed action, and, where
 applicable, meet the goals of the applicant”).


                                                     37
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 52 of 124 Pageid#: 287




        Courts have long recognized “[t]he difficulty of stopping a bureaucratic steam roller,

 once started.” Sierra Club v. Marsh, 872 F.2d at 504 (vacating and remanding for

 reconsideration denial of preliminary injunction to stop activities related to building causeway

 where petitioner argued EIS failed to properly consider alternatives). Allowing “investment of

 time, effort, or money in the proposed [alternative] would make alteration or abandonment of the

 [alternative] increasingly less wise and, therefore, increasingly unlikely.” Arlington Coal. on

 Transp. v. Volpe, 458 F.2d 1323, 1333 (4th Cir. 1972). As investment increases, “the options

 open . . . diminish.” Id.

        By allowing these significant commitments of resources to a particular alternative, the

 Rule violates NEPA’s requirement of full consideration of the options before a decision is made

 and undermines the very essence of the statute.

                        5.     The Rule Violates NEPA by Restricting Important Public
                               Input.

        The Rule purports to impose unlawful limitations on public participation in the NEPA

 process. According to the Rule, comments now

        should explain why the issues raised are important to the consideration of
        potential environmental impacts and alternatives to the proposed action, as well as
        economic and employment impacts, and other impacts affecting the quality of the
        human environment. Comments should reference the corresponding section or
        page number of the draft environmental impact statement, propose specific
        changes to those parts of the statement, where possible, and include or describe
        the data sources and methodologies supporting the proposed changes.

 85 Fed. Reg. at 43,368 (discussing changes to § 1503.3) (emphases added).

        These changes elevate the influence of commenters with economic, scientific, technical,

 or legal expertise, and diminish the influence of commenters with qualitative input or concerns.

 Accordingly, these changes are inconsistent with NEPA, which requires that agency procedures,



                                                   38
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 53 of 124 Pageid#: 288




 “to the fullest extent possible,” ensure that “unquantified environmental amenities and values” be

 given “appropriate consideration in decisionmaking along with economic and technical

 considerations.” 42 U.S.C. § 4332(2)(B). The information that agencies must consider includes

 the impacts on and preferences of the humans in the human environment. The public often has

 local knowledge that is not known to federal agencies or others with more generalized expertise.

 By imposing artificial constraints on the form and substance of public comments that will be

 considered, the Rule discourages consideration of important community voices and the

 “unquantified environmental amenities and values” expressly emphasized by Congress in

 enacting NEPA.

                        6.      The Rule’s Departures from the Requirements of NEPA, as Set
                                Out in the Statute and Caselaw, Are Not Entitled to Deference.

        CEQ’s unjustified rulemaking goes against the NEPA statute and caselaw from the

 Supreme Court and courts of appeals confirming that the statute requires the very elements of

 NEPA that the Rule eliminates. CEQ claims it is shielded by Chevron deference to contravene

 these requirements,48 but the Rule merits no such deference and as such, CEQ failed to consider

 one more important aspect of the problem.

        The first step of the Chevron analysis is whether the statute’s plain terms “directly

 addres[s] the precise question at issue.” 467 U.S., at 843. If the statute is ambiguous on the

 point, a reviewing court at step two defers to the agency's interpretation, if the construction is “a

 reasonable policy choice for the agency to make.” Id. at 845.

        Here, the “unambiguously expressed intent of Congress,” Chevron, 467 U.S. at 843, is

 clear: NEPA’s statutory mandates to evaluate impacts and alternatives “to the fullest extent

 48
   Response to Comments at 31 (citing Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.
 837, 842–43 (1984) for the proposition that “the Supreme Court authorizes CEQ to adopt regulations that
 reasonably resolve ambiguities in the statute that it is charged to administer.”)


                                                   39
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 54 of 124 Pageid#: 289




 possible,” 42 U.S.C. § 4332, and to include “any adverse environmental effects which cannot be

 avoided should the proposal be implemented,” id. § 4332(2)(C)(ii) (emphasis added),

 unambiguously foreclose the drastic cuts to these evaluations made by the Rule. The procedures

 mandating a fuller evaluation, which have been in place for over forty years, have proven to be

 “possible,” to say the least; and the 1978 regulations’ requirement to evaluate a proposal’s

 cumulative impacts, for example, captures “adverse environmental effects” that the Rule

 excludes from the required evaluation, contrary to the statutory text.

        Moreover, as explained above and in the administrative record, numerous courts have

 confirmed that NEPA requires a more robust evaluation than the one required by the Rule. Prior

 to any implementing regulations, Supreme Court and Court of Appeals rulings confirmed the

 importance of evaluating cumulative effects and all reasonable alternatives, including those

 outside an agency’s jurisdiction, for example. Kleppe, 427 U.S. 390; Morton, 458 F.2d 827;

 Hanly, 471 F.2d 823. Chevron deference does not trump contrary judicial constructions of a

 statute when they are based on the “the unambiguous terms of the statute.” National Cable &

 Telecom. Ass’n v. Brand X Internet Serv’s, 545 U.S. 967, 982 (2005).

        Mistakenly relying on Chevron deference, CEQ cast aside numerous judicial decisions

 that foreclose the changes in the Rule. In doing so, CEQ ignored the clear instruction of

 Robertson v. Methow Valley Citizens Council, in which the Supreme Court examined a 1986

 NEPA regulation changing a prior agency position to ensure the new rule was consistent with

 “previously established judicial interpretation of the statute.” Robertson, 490 U.S. at 355. That

 test is all the more applicable here because, as in Robertson, the regulations being replaced

 codified preexisting caselaw: for example, CEQ explained in codifying the 1978 provision

 requiring “all reasonable alternatives” that this requirement was already “firmly established in



                                                 40
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 55 of 124 Pageid#: 290




 the case law.” 43 Fed. Reg. 55,978, 55,983. By failing to address the ways in which the Rule

 contravenes judicial interpretations of NEPA, CEQ failed to consider an essential factor

 clarifying the requirements of NEPA—yet another reason its rulemaking was arbitrary and

 capricious.

        B.    CEQ Failed to Adequately Consider Relevant Factors in the Rulemaking
        Process


        CEQ failed to adequately consider relevant factors—including the consequences of

 eliminating key provisions of the 1978 regulations, the resulting reduction in environmental

 quality, and environmental justice—when it promulgated the Rule. And CEQ improperly relied

 on the (unsupported) notion of reducing “delay” in order to eliminate important aspects of

 NEPA’s deliberative process, contrary to Congressional intent.

        Agency action is arbitrary and capricious if the agency “fail[s] to consider an important

 aspect of the problem” before it. State Farm, 463 U.S. at 43. An agency’s consideration of a

 factor on the record must be more than an unsupported claim that the factor was assessed.

 “Merely referencing a requirement is not the same as complying with that requirement. And

 stating that a factor was considered—or found—is not a substitute for considering or finding it.”

 Gerber v. Norton, 294 F.3d 173, 185 (D.C. Cir. 2002) (internal citations omitted). The agency

 must provide more than “conclusory statements” to demonstrate it “consider[ed] [the relevant]

 priorities.” Getty v. Fed. Savs. & Loan Ins. Corp., 805 F.2d 1050, 1057 (D.C. Cir. 1986).

        Relevant factors include any “factor the agency must consider under its organic statute.”

 Lindeen v. SEC, 825 F.3d 646, 657 (D.C. Cir. 2016) (quotation marks omitted). NEPA lists

 statutory factors for CEQ to consider in promulgating regulations. Among other factors, NEPA




                                                41
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 56 of 124 Pageid#: 291




 instructs CEQ to consider environmental quality49 and environmental justice.50 CEQ’s failure to

 adequately consider these relevant factors renders the Rule arbitrary and capricious.

                        1.      CEQ Ignored the Prior Regulations in Assessing the
                                Environmental Impacts of the New Rule.

        Under the APA, CEQ was required to weigh the consequences of eliminating key

 provisions of the 1978 regulations, including the evaluation of cumulative impacts, consideration

 of all reasonable alternatives, and many others. Fox TV, 556 U.S. at 514–15 (to support a policy

 change, agency must acknowledge the change and provide “good reasons” for it). Instead, CEQ

 avoided accounting for the drastic changes in the Rule by refusing to acknowledge the changes

 or dismissing them out of hand. This refusal to consider the very provisions the new Rule

 eliminates is a textbook violation of the APA.

        CEQ’s approach is illustrated by its official analysis of the environmental effects of the

 Rule. As part of its rulemaking, CEQ was required51 to prepare a Regulatory Impact Analysis

 (“RIA”) on the environmental and economic effects of the changes in the new Rule.52 In a

 rational rulemaking, the RIA would show evidence of CEQ evaluating the effects of its reversal

 of the 1978 regulations. Yet CEQ did not consider the existing, four-decade regulatory status

 quo as the baseline for evaluating the environmental effects of the new Rule.

        As CEQ explained in the section of its RIA on “Environmental Impacts,” “CEQ has

 determined that, using a baseline of the statutory requirements of NEPA and Supreme Court case




 49
    42 U.S.C. § 4342 (“promote the improvement of the quality of the environment”).
 50
    Id. § 4331(C) (stating that the Congressional goal is that “each person should enjoy a healthful
 environment”). This statutory provision, among others, guides modern environmental justice concerns.
 51
    See Exec. Order No. 12866, 58 Fed. Reg. 51,735 (Sept. 30, 1993) (updating Exec. Order No. 12291, 46
 Fed. Reg. 13,193 (Feb 17, 1981) (requiring a Regulatory Impact Analysis for major regulations)).
 52
    See generally, RIA.


                                                  42
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 57 of 124 Pageid#: 292




 law, there are no adverse environmental impacts.”53 Crucially, this statement of the baseline for

 CEQ’s analysis of environmental impacts does not include the 1978 regulations.54

         As this statement indicates, CEQ’s analysis of those impacts consistently refuses to

 consider the removal of requirements that are contained in the 1978 regulations.55 Instead, CEQ

 excluded those requirements from the baseline. For example, the new Rule removes indirect and

 cumulative effects from the required effects that must be evaluated, yet CEQ did not

 acknowledge this change or evaluate its environmental consequences, instead merely asserting

 that “[a]gencies will continue to analyze all of the effects that the statute requires to be

 analyzed.”56 Likewise, the Rule removes the 1978 regulations’ provision requiring that “all”

 reasonable alternatives, including those outside an agency’s jurisdiction, must be considered; yet

 CEQ simply denied it was making this change, instead describing these provisions as if they had

 been merely voluntary under the prior regulations and would continue to be so.57 In other words,

 throughout its analysis, CEQ concluded there would be no environmental harm by refusing to

 acknowledge it was making the changes in the first place.

         This approach defies logic. For over four decades, these regulations have mandated that

 agencies evaluate indirect and cumulative effects as well as all reasonable alternatives, along

 with many other key provisions that the Rule now eliminates. CEQ’s distorted and fictional

 baseline makes impossible the commonsense analysis required by the APA: CEQ must evaluate

 53
    RIA at 10 (emphasis added).
 54
    CEQ does ambiguously refer to the regulations earlier in the RIA, stating “In evaluating the economic
 and environmental impacts, CEQ considered the NEPA statute and Supreme Court case law, and the 1978
 regulations.” RIA at 8. But CEQ’s analysis of environmental impacts specifically states that the baseline
 used for that portion of the analysis used only the statue and Supreme Court case law. It appears from
 these two statements that CEQ used the 1978 regulations as the baseline for its analysis of economic
 impacts but not environmental impacts. If so, this disparity is yet another reason the analysis is arbitrary
 and capricious.
 55
    RIA at 12–32.
 56
    Id.at 30.
 57
    Id. at 20.


                                                     43
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 58 of 124 Pageid#: 293




 the consequences of the Rule’s dramatic changes to the 1978 regulations. 5 U.S.C. § 706(2)(A).

 CEQ utterly failed to satisfy this fundamental requirement.

        The agency’s decision to use a baseline that excludes key requirements from the 1978

 regulations also flouts the statutory requirement to “promote the improvement of the quality of

 the environment.” 42 U.S.C. § 4342. And it departs from Office of Management and Budget

 guidance for baseline selection in regulatory impact analyses. Office of Mgmt. & Budget,

 Circular A-458 (Sept. 17, 2003) at 2 (instructing agencies to identify a baseline, which will

 “normally” be a no action baseline), 15 (“For review of an existing regulation, a baseline

 assuming ‘no change’ in the regulatory program generally provides an appropriate basis for

 evaluating regulatory alternatives”). There is simply no basis here to assume the existing

 regulations do not exist and have not been prompting improved environmental and social

 outcomes for over forty years.

        CEQ’s use of an inadequate baseline provides independent grounds for vacating the rule.

 See United Keetoowah Band of Cherokee Indians in Okla. v. FCC, 933 F.3d 728, 744–45 (D.C.

 Cir. 2019) (public interest analysis for rulemaking that eliminated existing procedures arbitrarily

 and capriciously failed to consider the benefits of those procedures); Am. Equity Inv. Life Ins.

 Co. v. SEC, 613 F.3d 166, 177-79 (D.C. Cir. 2010) (concluding that SEC’s analysis was

 inadequate because it did not include correct factors in baseline for evaluating rule’s effects).

        More fundamentally, CEQ’s failure to meaningfully consider the consequences of

 eliminating key provisions of the 1978 regulations in its analysis infected the entire rulemaking,

 compounding CEQ’s violations of a host of APA requirements set out below. Without

 considering the environmental impacts of drastically cutting back the existing regulations, CEQ

 58
   Office of Mgmt. & Budget, Circular A-4 (Sept. 17, 2003) (Docket Id. CEQ-2019-0003-164945,
 Attachment 25).


                                                  44
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 59 of 124 Pageid#: 294




 could not consider relevant factors including the Rule’s true environmental effects (Section

 (I)(B)(2) below) and its environmental justice impacts (Section (I)(B)(3) below), the reliance

 interests of the people, organizations, and institutions that have used and benefitted from the

 process set out in the 1978 regulations, or less environmentally damaging alternatives to its

 rulemaking (Section (I)(C) below). The Conservation Groups demonstrate below the additional

 deficiencies in CEQ’s rulemaking with respect to each of these issues.

                          2.     CEQ Did Not Adequately Consider How the Rule Will Harm
                                 Environmental Quality.

           The public’s interest in environmental protection “must be considered as the underlying

 purpose” for procedural regulations promulgated under NEPA. Heartwood v. U.S. Forest Serv.,

 73 F. Supp. 2d 962, 979 (S.D. Ill. 1999), aff’d, 230 F.3d 947 (7th Cir. 2000). NEPA therefore

 makes environmental quality the primary factor that should be addressed in this rulemaking and

 requires CEQ to place significant weight on considerations of environmental quality in its

 development of policies and regulations.59 CEQ was obligated to “adequately address the harms

 of deregulation or justify its portrayal of those harms as negligible.” United Keetoowah Band,

 933 F.3d at 740. CEQ failed to adequately consider the factor of environmental harm in the

 rulemaking process. Concerned parties repeatedly raised detailed concerns about the

 environmental impact of the regulatory reversals and other changes made by the Rule only to

 have CEQ provide conclusory answers that did not address the concerns.

           It is clear that CEQ failed to consider this “important aspect” because the RIA and

 Response to Comments ignore and disregard the myriad concerns raised about how the

 regulations—including limitations on which projects will get any review, the scope of review

 that will occur, the availability of public notice and comment opportunities, the information that

 59
      42 U.S.C. § 4342.


                                                   45
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 60 of 124 Pageid#: 295




 will be available and considered, and the number and completeness of alternatives—will reduce

 environmental quality. Commenters raised many specific examples supported by substantial

 evidence.

        For instance, without the disclosure role of NEPA that allows communities to weigh in

 on decisions early in the decisionmaking process, offshore drilling may begin off the

 Southeastern coast and lead to “potential harms to birds, fish, and marine mammals and their

 habitats, increased erosion and flood hazards, worsened saltwater intrusion, noise, air, and water

 pollution, large quantities of potentially contaminated and unsanitary dredged material, and

 raises numerous public health and safety concerns.”60 Similarly, limiting the types of

 alternatives that must be considered will mean that agencies miss options that cause significantly

 less damage to sensitive resources—like the alternative traffic calming measures that local

 citizens were able to propose to improve Route 50 in Virginia, which saved the area from a more

 aggressive option would have negatively impacted the delicate ecosystems in the foothills of the

 Blue Ridge Mountains.61 And failing to consider the indirect and cumulative effects of a project

 is likely to lead to significant harms as those impacts are not taken into account in the

 decisionmaking process—for example the impact of a terminal groin at Sea Island, Georgia

 cannot be properly understood without considering how sand and erosion patterns will interact

 with another nearby groin—and thus the impact on sea turtles, shorebirds and their habitat may

 be disregarded in the planning process.62 Hundreds of other examples were submitted.63



 60
    Conservation Groups Comment Letter at 54-55 (explaining how NEPA’s “look before you leap”
 provision has allowed business owners, coastal communities, and wildlife advocates, among others, to
 mount bipartisan opposition to offshore drilling before the process has moved too far forward.)
 61
    Id. at 58.
 62
    Id. at 80.
 63
    See generally Conservation Groups Comment Letter; Defenders Comment Letter; National Trust
 Comment Letter; Partnership Project Comment Letter; Oceana Comment Letter; Center for Biological


                                                   46
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 61 of 124 Pageid#: 296




        CEQ dismissed these examples and concerns without analysis, stating merely that the

 differences in analysis would depend on projects’ “particular factual records” and “it is not

 possible to know whether a specific EIS would be analyzed differently under the final rule.”64

 This response is nothing more than an admission that CEQ has not done the work it is legally

 required to do. CEQ had access to the factual records relied upon by the Conservation Groups

 when it conducted its rulemaking, so it cannot plead ignorance.65 And more fundamentally,

 CEQ cannot hide behind the factual specifics of environmental review to avoid considering how

 its Rule will result in environmental harm. Indeed, the fact that environmental review is

 necessarily fact-specific renders incoherent CEQ’s broad assertion that the regulatory changes

 will not negatively “influenc[e] environmental outcomes.”66 CEQ cannot know the extent of

 environmental harms of the regulatory change until it actually considers how the Rule will

 impact the “particular factual records” in question—just as commenters urged it to.

        Moreover, CEQ dismisses not just specific examples of NEPA’s benefits, but the

 mountain of evidence from commenters showing how existing NEPA procedures have produced

 measurable environmental improvements across projects in the aggregate.




 Diversity, Comment Letter on Update to the Regulations Implementing the Procedural Provisions of the
 National Environmental Policy Act, Docket Id. CEQ-2019-0003-170920 (Mar. 10, 2020); National
 Wildlife Federation, Comment Letter on the Notice of Proposed Rulemaking Update to the Regulations
 for Implementing the Procedural Provisions of the National Environmental Policy Act, Docket Id. CEQ-
 2019-0003-172048 (Mar. 10, 2020) (hereinafter “National Wildlife Federation Comment Letter”); Natural
 Resources Defense Council, Comment Letter on Proposed Revisions to Regulations Implementing the
 National Environmental Policy Act, Docket Id. CEQ-2019-0003-164945 (Mar. 10, 2020) (hereinafter
 “NRDC Comment Letter”).
 64
    Response to Comments at 467, 477.
 65
    See, e.g., Conservation Groups Comment Letter (attaching 350 different exhibits including a wide
 range of different environmental impact statements and other project-specific documents.)
 66
    RIA at 31.


                                                  47
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 62 of 124 Pageid#: 297




         For example, a group of 95 law professors submitted comments explaining, among other

 things, the benefits of existing NEPA procedures for actions routinely taken by the Department

 of the Interior.67 The comments discussed two studies showing that the preparation of

 environmental impact statements enhanced environmental protections and reduced

 environmental impacts in a statistically significant way.68

         In addition, commenters provided extensive analysis of the benefits of Forest Service

 NEPA procedures both nationally and in several southeastern states. As allowed by the 1978

 NEPA regulations, the Forest Service has for many years offered notice and opportunity to

 comment at the “scoping” stage for environmental assessments, 36 C.F.R. § 220.4(e), but

 changes in the Rule would eliminate this opportunity. 40 C.F.R. §§ 1501.9 (2020) (limiting

 scoping to EISs); 1507.3(b) (2020) (limiting agencies’ ability to offer “additional procedures”).

 Yet, as commenters explained, because of the Forest Service’s additional procedures, the agency

 drops about one out of every five acres proposed for logging or other management actions from

 its environmental assessment-level decisions.69 The majority of these project changes result

 from public input, as opposed to internal agency review.70 Further, as commenters showed,




 67
    See Law Professor Comment Letter.
 68
    Id. at 11 (showing that under one study, preparation of EISs under current NEPA regulations
 “contributed to statistically significant enhancements in surface use stipulations [protecting surface
 resources from the impacts of oil and gas drilling]” and under a second study “reduced all indicators of
 environmental impacts.” Notably, these studies showed that preparation of EISs under the current rules
 did not cause a significant change in the number of jobs created or number of oil and gas wells drilled, in
 the first study, or actually increased job creation and state and local tax revenue, in the second study.)
 69
    S. Envtl. L. Ctr., Comments on Proposed Rule, National Environmental Policy Act (NEPA)
 Compliance (84 Fed. Reg. 27,544 (June 13, 2019)), Docket Id. CEQ-2019-0003-171879, at 145 (Aug. 25,
 2019) (hereinafter “SELC Comment Letter on USFS NEPA Rules”). Based on a nationwide sample of
 projects (sampled, in fact, by the Forest Service in a parallel rulemaking), the Forest Service dropped an
 average of 897 acres of harvest (17%) and 1,878 acres of all treatments (21%) from all projects.
 70
    Id. at 145-58 and App’x 1.


                                                     48
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 63 of 124 Pageid#: 298




 “more changes happen in response to public comment at scoping than at any other time.”71

 These improvements have protected rare ecological and social values like old growth forests,

 roadless areas, water quality, and rare species and habitats.72

         Rather than grapple with any of the concerns raised, CEQ repeats the same naked

 conclusion: “CEQ does not anticipate [the changes] to have environmental impacts.”73 First of

 all, this response is remarkable because it implicitly argues that the prior NEPA procedures have

 not influenced agency decisions in the past—a premise belied by forty years of experience and

 directly contrary to the Court’s holding in Robertson that NEPA’s “procedures are almost certain

 to affect the agency’s substantive decision.” 490 U.S. at 350. Moreover, conclusory statements

 such as this one do not satisfy the requirement that agencies consider relevant factors on the

 record. Getty, 805 F.2d at 1055. CEQ “must . . . respond to significant points raised by the

 comments, especially when those comments challenge a fundamental premise” underlying the

 regulatory decision. Carlson v. Postal Regulatory Comm’n, 938 F.3d 337, 345 (D.C. Cir. 2019)

 (holding Postal Service decision to raise price of stamps arbitrary and capricious because it failed

 to adequately analyze three categories of public comments); Sierra Club v. U.S. Dep’t of the

 Interior, 899 F.3d 260, 294 (4th Cir. 2018) (finding National Park Service permitting decision

 arbitrary and capricious because it failed to consider key factors including whether drilling and

 other risks were consistent with the agency’s mission and statutory mandate).

 71
    Id. at 180-81. See also id. at App’x 1. Similarly, the record shows that projects in Southern
 Appalachian national forests are improved in the aggregate by the Forest Service’s notice and comment
 procedures for Environmental Assessments. Between 2009 and 2019, the George Washington and
 Jefferson National Forests in Virginia and the Nantahala and Pisgah National Forests in North Carolina
 dropped 16% of all acres proposed for commercial logging and analyzed in an environmental assessment.
 Id. at 163-70 and App’x 3.
 72
    Id. at 167-69 and App’x 3. Notably, these Forests have not used an EIS to analyze any of their logging
 projects since at least 2009, which makes the Forest Service’s procedures for environmental assessments
 all the more important.
 73
    RIA at 31; Response to Comments at 8 (“[T]he final rule will not have adverse environmental
 impacts.”).


                                                    49
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 64 of 124 Pageid#: 299




         Another pervasive attempt by CEQ to elide consideration of the environmental impacts of

 its massive regulatory overhaul is to state that there will be no environmental harm because other

 substantive environmental statutes will remain unchanged.74,75 But this explanation ignores the

 clear text of the statute, which states that NEPA’s policies and goals are “supplementary to those

 set forth in existing authorizations.” 42 U.S.C. § 4335. It also ignores the underlying purpose of

 NEPA: to ensure that decisionmakers have full information to assess the impacts and alternatives

 before a decision is made. NEPA helps to ensure compliance with other laws and prevent

 irreparable harm. Sierra Club v. Marsh, 872 F.2d at 500-01, 504. NEPA compliance is therefore

 needed to effectuate the substantive protections of these other substantive statutes. See 40 C.F.R.

 § 1508.27(b)(10) (1978).

         Moreover, other statutes are simply no replacement for NEPA.76 The Endangered

 Species Act, for example, applies to protect species that are listed because they are imperiled, but

 NEPA has long required a broader look at wildlife impacts, including the cumulative impacts

 multiple projects may have on wildlife and habitat, regardless of whether they rise to the level of

 jeopardy. See generally 16 U.S.C. § 1531 et seq; see also, e.g., San Luis & Delta-Mendota

 Water Auth. v. Jewell, 747 F.3d 581, 653 n.52 (9th Cir. 2014) (noting that ESA protections are

 no substitute for NEPA). Similarly, where the Clean Air Act ensures that large regions keep

 within certain health thresholds for air quality, NEPA takes a more local level approach. See


 74
    RIA at 10; Response to Comments at 4.
 75
    The assertion that other laws will remain in place rings particularly hollow given the Administration’s
 concurrent efforts to roll back almost every major environmental law on the books. See supra n.39 Nadja
 Popovich et al., The Trump Administration Is Reversing 100 Environmental Rules. Here’s the Full List,
 N.Y. TIMES (Jul. 15, 2020).
 76
    In comments to CEQ, the Conservation Groups discussed the Marc Basnight Bridge—used by the
 President to justify the need for the Rule—as an example of a project where NEPA was used to ensure
 that the project would not run afoul of other environmental laws, including Section 4(f) of the Department
 of Transportation Act, the National Wildlife Refuge System Improvement Act, and the Endangered
 Species Act. See Conservation Groups Comment Letter at 20.


                                                    50
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 65 of 124 Pageid#: 300




 generally 42 U.S.C. § 7401 et seq. Thus, if a new highway project will combine with other

 infrastructure to increase mobile air toxics next to a school, that fact will be disclosed and can be

 considered by the community.

         NEPA then comes both earlier in time—to prevent environmental harm—and applies

 more broadly, to ensure that all environmental impacts—even those that do not trigger other

 substantive statutes—are at least disclosed to the public and to decisionmakers. NEPA exists to

 help prevent unlawful harms, certainly, but it also exists to help prevent harms that are

 unnecessary, even if they may not be unlawful. That is the very purpose of NEPA’s alternatives

 analysis. 42 U.S.C. § 4332 (2)(C)(iii)(E) (requiring decisionmakers to “study, develop, and

 describe appropriate alternatives to recommended courses of action in any proposal which

 involves unresolved conflicts concerning alternative uses of available resources”).

         CEQ’s other oft–repeated response is that jettisoning existing procedures will not cause

 harm because such procedures and analyses were never required under NEPA in the first place.77

 But this assertion is irrelevant for purposes of the Court’s review under the APA. These

 procedures and analyses are minimum requirements of NEPA, but even setting that aside, they

 are inarguably within CEQ’s and other agencies’ authority and ability to provide under NEPA.

 Indeed, they were successfully applied for over four decades, and the record shows they have

 long provided real environmental benefits that are important to the Conservation Groups that

 must be considered.

         CEQ cannot evade consideration of the impacts of its radical policy reversal merely by

 stating it has the authority to make the change. A forthright acknowledgment of the significance

 77
   See, e.g., RIA at 10; Response to Comments at 438 (“agency procedures that impose additional NEPA
 requirements beyond the final rule are not necessary because the final rule fully meets NEPA’s purposes
 of fostering informed agency decision making and public disclosure.”); id. at 467 (arguing that changing
 the definition of effects “does not narrow the scope of analysis relative the [sic] requirements of the Act”).


                                                      51
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 66 of 124 Pageid#: 301




 of the change is one of the APA’s “square corners.” Fox TV, 556 U.S. at 514–15 (to support a

 policy change, agency must acknowledge the change and provide “good reasons” for it);

 Regents, 140 S. Ct. at 1913–14 (noting that even if DACA recipients had no legally cognizable

 rights, DHS was still required to weigh their reliance interests under the APA.). It is up to CEQ

 to provide a truthful disclosure of the effect of its Rule and a reasoned explanation of its decision

 to make changes to regulations that have for decades provided environmental benefits. See

 United Keetoowah Band, 933 F.3d at 744-45. CEQ failed to do so.

        The most striking example of CEQ’s failure to consider the environmental impact of its

 Rule comes with its failure to consider how the elimination of a required indirect and cumulative

 effects analysis will impact environmental quality. A plethora of cases note the importance of

 this review for purposes of avoiding or minimizing environmental harm. See, e.g., Am. Rivers v.

 Fed. Energy Regulatory Comm’n, 895 F.3d 32, 55 (D.C. Cir. 2018) (finding the agency’s

 cumulative impacts analysis “fell far short of the NEPA mark” because under NEPA, “an

 agency’s Environmental Assessment must give a realistic evaluation of the total impacts and

 cannot isolate a proposed project, viewing it in a vacuum.” (internal citations omitted)); New

 York v. U.S. Nuclear Regulatory Comm’n, 824 F.3d 1012, 1020–21 (D.C. Cir. 2016) (cumulative

 impacts analysis is necessary to “to prevent agencies from dividing one project into multiple

 individual actions each of which has an insignificant environmental impact, but which

 collectively have a substantial impact.”); Nat. Res. Defense Council v. Callaway, 524 F.2d at 88

 (“NEPA was, in large measure, an attempt by Congress to instill in the environmental

 decisionmaking process a more comprehensive approach so that long term and cumulative

 effects of small and unrelated decisions could be recognized, evaluated and either avoided,

 mitigated, or accepted as the price to be paid for the major federal action under consideration.”).



                                                  52
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 67 of 124 Pageid#: 302




        Many commenters noted that if CEQ no longer requires agencies to consider the indirect

 and cumulative effects of their actions, a project’s true impacts will not be known or disclosed.

 As a result, environmental harm may occur where, for example, a number of different non-point

 sources pollute a stream that plays habitat to sensitive species, or where different types of toxic

 air pollution combine around a low income neighborhood and have health impacts on an already

 health-comprised community. Real world examples are legion: for example, failure to consider

 cumulative impacts could prevent the Army Corps of Engineers from disclosing the groundwater

 impact of multiple mines on the unique habitat of Georgia’s Okefenokee Swamp.78 Failure to

 consider the indirect impact of a new bridge to Corolla on North Carolina’s Outer Banks will

 mean that the effect of increased access to the fragile barrier island—and all the associated

 growth, development and increased visitation that will result—will not be properly studied.79

 Failure to consider the combined effects of multiple dam relicensings on the Coosa River will

 mean that FERC will not consider the combined effects of the different dams on fish

 passageways and dissolved oxygen levels, thus disregarding the impact on the river’s 147 fish

 species and large diversity of freshwater mollusks.80 And, as thousands of commenters noted,

 CEQ’s definition of the impacts that must be studied will result in agencies no longer

 considering how projects contribute to climate change.81 The Conservation Groups also


 78
    Id. at 79-80.
 79
    Id. at 81-82. See also Ocean Conservancy, Comment Letter on Proposed Revisions to Regulations
 Implementing the National Environmental Policy Act, Docket Id. CEQ-2019-0003-159148, at 3 (Mar. 10,
 2020); (“Ocean Conservancy Comment Letter”); Defenders Comment Letter at 3-11; National Trust
 Comment Letter at 2-3.
 80
    Conservation Groups Comment Letter at 71; see also Stewart Decl. ¶¶ 10-15, attached as Ex. 1; Lowry
 Decl. ¶¶ 15-23, attached as Ex. 2; Shaddix Decl. ¶¶ 12-25, attached as Ex. 3.
 81
    See, e.g., SEIA Comment Letter at 2, 6; Sustainable Business Coalition Comment Letter at 2-3;
 Columbia Law School, Sabin Center for Climate Change Law, Comment Letter on Proposed
 Amendments to the Regulations Implementing the Procedural Provisions of the National Environmental
 Policy Act, Docket Id. CEQ-2019-0003-169300 (Mar. 10, 2020) (hereinafter “Sabin Comment Letter”);
 EDF Comment Letter; Partnership Project Comment Letter; National Trust Comment Letter at 4;


                                                  53
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 68 of 124 Pageid#: 303




 provided CEQ with an appendix of 36 scientific studies showing the import of indirect and

 cumulative effects.82

        Instead of confronting the fact that the elimination of an indirect and cumulative effects

 analysis may result in harm, CEQ simply states: “[b]ecause the rule does not preclude

 consideration of the significant impacts of a proposed action on any particular aspect of the

 human environment, CEQ does not anticipate the changes influencing environmental

 outcomes.”83 First, this response completely overlooks the fact that CEQ has also changed the

 definition of effects to explicitly forbid consideration of impacts that are geographically or

 temporarily remote. 40 C.F.R. § 1508.1(g) (“Effects should not be considered significant if they

 are remote in time, geographically remote, or the product of a lengthy causal chain.) Moreover,

 even where the Rule does not expressly preclude consideration of particular aspects it has

 significantly lessened the requirements that were in place before. Indeed, nothing prevented

 agencies from considering such factors before NEPA was enacted; the statute was nevertheless

 essential to “insure that . . . environmental amenities and values” are fully considered. 42 U.S.C.

 § 4332(2)(B). CEQ’s failure to explore the impact of this change is arbitrary and capricious.

                         3.     CEQ Failed to Consider Environmental Justice.

        CEQ also failed to consider the relevant factor of environmental justice. NEPA’s

 statutory language provides for consideration of environmental justice by recognizing that “each




 Defenders Comment Letter; Oceana Comment Letter; Ocean Conservancy Comment Letter; NRDC
 Comment Letter at 59; WE ACT Comment Letter at 21; The Pew Charitable Trusts, Comment Letter on
 Update to Regulations Implementing the Procedural Provisions of the National Environmental Policy Act,
 Docket Id. CEQ-2019-0003-166966, 20-21 (Mar. 10, 2020) (hereinafter “Pew Comment Letter”);
 National Wildlife Federation Comment Letter; AG Comment Letter at 50; NCAI Comment Letter at 9-10.
 82
    Conservation Groups Comment Letter, Attachment 344 (Docket Id. CEQ-2019-0003-172519, CEQ-
 2019-0003-172512).
 83
    RIA at 31.


                                                  54
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 69 of 124 Pageid#: 304




 person should enjoy a healthful environment,” 42 U.S.C. § 4331(C), and requiring an

 environmental impact statement for actions that “significantly affect[] the quality of the human

 environment,” id. § 4332(2)(C) (emphasis added). Environmental justice is a relevant factor for

 updating NEPA regulations, given the underlying purpose of NEPA and consistent executive

 practice. But despite its relevance, the record is devoid of evidence that CEQ adequately

 considered this factor in promulgating the Rule.

           As an illustration of its deficient approach to this issue, CEQ’s RIA does not include one

 single mention of environmental justice. This absence is consistent with CEQ’s treatment of

 environmental justice within its Response to Comments: when considered at all, it is mere lip

 service, without the level of depth and sophistication required of federal agencies actually

 considering the concern. Gresham, 950 F.3d 93, 103 (D.C. Cir. 2020) (“Nodding to concerns

 raised by commenters only to dismiss them in a conclusory manner is not a hallmark of reasoned

 decisionmaking”); Am. Wild Horse Pres. Campaign v. Perdue, 873 F.3d 914, 932 (D.C. Cir.

 2017) (critiquing an agency for “brush[ing] aside critical facts” and not “adequately analyz[ing]”

 the consequences of a decision); Getty, 805 F.2d at 1055 (analyzing whether an agency actually

 considered a concern rather than merely stating that it considered the concern).

           Generally, commenters expressed concerns that the “proposed revisions do not propose to

 enact any directives concerning environmental justice issues and will likely result in worse

 environmental justice outcomes.”84 For instance, “cumulative effects analysis under NEPA is

 one of the few tools available to agencies to consider exactly how a proposed project may

 contribute to past, present, and future pollution burdens” and “eliminating [it] will




 84
      Response to Comments at 576-77.


                                                   55
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 70 of 124 Pageid#: 305




 disproportionately impact and adversely affect EJ communities.”85 Moreover, commenters noted

 that the heightened requirements for public participation in the NEPA process embodied in the

 Rule would raise a further barrier to inclusion of under-resourced Black and Brown communities

 and thus exacerbate the chance that they will suffer disproportionate environmental harms.86

        Commenters noted numerous specific examples of how the Rule would impact

 environmental justice communities. For example, the Conservation Groups explained how the

 elimination of NEPA review for FSA loans could lead to a lack of disclosure about concentrated

 animal feeding operations (“CAFOs”). To support their concerns the groups cited to and

 attached Complaints brought under Title VI of the Civil Rights Act of 1964, as well as federal

 and state agency analysis showing the disproportionate way that communities of color are

 impacted by these facilities in North Carolina including polluted water, poor air quality, and

 overwhelming odor that leads to a variety of health and psychological effects.87 The

 Conservation Groups noted how communities like the Phillips Community, established in 1875,

 and one of the largest intact settlements of freed slaves in South Carolina is relying on the NEPA

 process so that it can weigh in on a proposal to widen a stretch of Highway 41 that would

 severely impact the community.88 And the Conservation Groups noted that the weakened


 85
    Partnership Project Comment Letter at 91.
 86
    Conservation Groups Comment Letter at 91-109.
 87
    See, e.g., Conservation Groups Comment Letter at 40-42, Attachment 58 (Complaint, McRee et al. v.
 Leatherbrook Holsteins et al., 1:19-cv-00118-LAG (M.D. Ga.), Docket Id. CEQ-2019-0003-172003),
 Attachment 60 (Letter from Lilian Dorka, Director of Eternal Civil Rights Compliance with the EPA, to
 William Ross, Acting Sec’y of N.C. DEQ (Jan. 12, 2017), Docket Id. CEQ-2019-0003-172003);
 Attachment 52 (Letter from Blakely Hildebrand, SELC, et al to Jon Risgaard, N.C. Div. of Water Res.
 (March 4, 2019), Docket Id. CEQ-2019-0003-171989); Attachment 51 (EPA, Literature Review of
 Contaminants in Livestock and Poultry Manure and Implications for Water Quality, EPA 820-R-13-002,
 5 (July 2013), Docket Id. CEQ-2019-0003-171989).
 88
    Conservation Groups Comment Letter at 52 (attaching numerous articles and federal and state
 environmental documents discussing the highway widening and the Phillips community) (Attachments
 92-101, Docket Id. CEQ-2019-0003-172038, CEQ-2019-0003-172157, CEQ-2019-0003-172050, CEQ-
 2019-0003-172079, CEQ-2019-0003-172172).


                                                  56
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 71 of 124 Pageid#: 306




 requirements that no longer require agencies to consider up to date scientific information could

 lead to agencies ignoring emerging issues like per- and polyfluoroalkyl substances (“PFAS”) that

 disproportionately impact the health of environmental communities that are subsistence fishers.89

        CEQ did not adequately analyze this major, relevant factor on the record. To the extent

 CEQ responded to comments on this issue at all, it failed to offer any evidence-based reasoning

 or analysis or to grapple with the concerns in a meaningful way. Instead, CEQ merely offered

 unsupported conclusory statements such as: “[t]he changes do not disadvantage or adversely

 impact low-income and minority communities,”90 and “changes in [the] final rule . . . would not

 result in adverse environmental impacts.”91 These statements have no supporting analysis in the

 record and thus cannot be meaningfully evaluated. Elsewhere, just as with environmental

 effects, CEQ punted on concerns about the loss of NEPA as an informational and proactive

 disclosure tool by pointing that other laws exist.92 In addition, CEQ failed to confirm whether it

 is withdrawing the environmental justice guidance, and then asserted—without analysis or

 explanation—that even if it is withdrawn “it will not . . . reduce the quality of analysis under

 NEPA.”93

        Moreover, CEQ’s arbitrary baseline, which did not include the protections set in place by

 the 1978 regulations, further discredits the agency’s assertion that it adequately considered

 environmental justice. If the loss of the previous protection associated with robust public

 participation, consideration of indirect and cumulative effects, and wide-scale analysis of



 89
    Conservation Groups Comment Letter at 107-108.
 90
    Response to Comments at 34.
 91
    Id.
 92
    See, e.g., Response to Comments at 533 (regarding CAFOs and ignoring concerns about environmental
 justice, stating blithely that States can regulate CAFOs. Among other omissions, this response fails to
 respond to concerns raised about odor, which is not regulated under any statutory scheme.)
 93
    Response to Comments at 576-77.


                                                   57
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 72 of 124 Pageid#: 307




 projects that impact environmental justice communities is not even considered, then

 environmental justice certainly cannot be meaningfully evaluated. CEQ’s analysis is arbitrary

 and capricious.

         C.      CEQ Failed to Consider Reliance Interests in Promulgating the Rule.
         In promulgating the Rule, CEQ illegally failed to consider four decades of reliance—by,

 among others, federal agencies, states, concerned citizens, and private applicants—on the stable

 framework provided by the 1978 regulations. When reversing a prior policy that “has

 engendered serious reliance interests,” an agency must “provide a more detailed justification

 than what would suffice for a new policy created on a blank slate.” Fox TV, 556 U.S. at 515.

 This necessitates a “reasoned explanation . . . for disregarding the facts and circumstances that

 underlay or were engendered by the prior policy.” Id. at 516.

         Agencies are “required to assess whether there were reliance interests, determine whether

 they were significant, and weigh any such interests against competing policy interests.” Regents,

 140 S. Ct. at 1915. An agency’s failure to do so, as the Supreme Court reiterated recently, is

 “arbitrary and capricious in violation of the APA.” Id. (holding that the Department of

 Homeland Security’s 2017 termination of the Deferred Action for Childhood Arrivals (DACA)

 program was arbitrary and capricious because the agency failed to consider and weigh the

 strength of reliance interests).

         Like the agency action in Regents, CEQ’s Rule reverses prior policy. The Rule reverses

 a number of longstanding NEPA requirements, such as consideration of indirect and cumulative

 impacts, the evaluation of all reasonable alternatives, the use of a well-established set of intensity

 factors to determine when a project requires an EIS, the prohibition on expending resources

 while NEPA reviews are pending, and numerous other changes—without adequately considering



                                                  58
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 73 of 124 Pageid#: 308




 the reliance interests engendered by the prior regulations. And unlike the relatively recent

 DACA program, the Rule upsets an unchanged regulatory framework the public has relied on for

 over forty years.

         The record reflects that many parties, including federal agencies, states, private

 applicants, and concerned citizens, have relied on the 1978 rules and the vast and largely

 consistent body of case law developed around the prior regulations in a number of different

 ways. Federal agencies tasked with conducting NEPA reviews have developed effective

 practices for analyzing environmental impacts. Federal agencies also relied on the flexibility

 afforded by CEQ’s prior rules (which operated as a floor, not a ceiling) to augment the CEQ

 rules with additional procedures needed to meet their independent obligations to comply with

 NEPA to the fullest extent possible.94 Private applicants, along with federal agencies, relied on

 the stable interpretations of the prior rules to confidently undertake projects.95 States relied on

 the previous regulations in crafting their own environmental policy acts—laws that are impaired

 and incomplete without a federal backstop, because these state laws frequently apply only if

 NEPA does not, so projects will now be subject to a watered-down NEPA review far weaker

 than the otherwise-applicable state law.96

         Vulnerable and concerned citizens, including members of the Conservation Groups, also

 relied on the prior regulations to ensure government transparency, obtain a wealth of data, and

 make their voices heard during the consideration of major projects. First and foremost, the

 Conservation Groups and their members rely on the longstanding requirements for robust

 94
    Compare 40 C.F.R. § 1507.3 (1978) (requiring other agencies to adopt their own procedures to
 “comply with” and “supplement” CEQ’s regulations), with 40 C.F.R. § 1507.3 (2020) (generally
 disallowing other agencies’ “additional procedures”). See, e.g., 36 C.F.R. § 220 (Forest Service’s NEPA
 implementing regulations including additional procedures beyond CEQ requirements).
 95
    See, e.g., Sustainable Business Council Comment Letter at 2.
 96
    AG Comment Letter at 70-73.


                                                    59
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 74 of 124 Pageid#: 309




 implementation of NEPA to ensure that government agencies think through the consequences of

 their environmentally harmful actions, a process that has led to better, less-damaging outcomes,

 as the Groups documented in their comments on the Rule.97 Moreover, NEPA is the only

 complete, free source of information available on cumulative and indirect impacts, as well as all

 reasonable alternatives, for federal projects. The Conservation Groups rely on these disclosures

 for such invaluable information, as well as the opportunity to respond to it through the public

 participation process.98 The Conservation Groups have relied on the current rules to structure

 their participation in ongoing and upcoming projects and rulemakings subject to NEPA,

 including projects which are not yet completed but may still be subject to the Rule under CEQ’s

 retroactive application of the Rule. 40 C.F.R. § 1506.13 (2020).

         Despite this substantial reliance, CEQ failed to assess any of these interests, or to

 consider the disruption produced by its abandonment of forty years of consistent policy, or to

 weigh such effects against competing interests.

         Commenters raised numerous specific concerns about losing central features of the 1978

 regulatory scheme they have long relied on, which were ignored by CEQ.99 For example, by

 cutting out more projects from NEPA review in the first place, the Conservation Groups will be

 deprived of vital information about projects significantly affecting the environment.

 Specifically, commenters raised concerns about the elimination of Farm Service Agency loan

 guarantees as a trigger for NEPA compliance and noted that where in the past stakeholders have

 relied on NEPA to provide information about facilities like concentrated animal feeding


 97
    See Conservation Groups Comment Letter at 2-4, 18-19, 50-67, 76-78, 79-83, 84-88, 93-98, 104-05.
 98
    See generally Conservation Groups Comment Letter.
 99
    Response to Comments at 4-5 (responding to comments raising a variety of such concerns, not by
 assessing and weighing them against competing interests but by denying any problems would result,
 stating that “[n]othing in the final rule changes any requirements under substantive environmental laws”).


                                                    60
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 75 of 124 Pageid#: 310




 operations (“CAFOs”), under the Rule such projects will no longer undergo NEPA review.100

 Rather than weighing the reliance interests, CEQ stated in its responses to comments that,

 because in the contexts of loans and loan guarantees agencies don’t exercise “sufficient control”

 of projects, CEQ concluded that “requiring NEPA analysis would provide little value because the

 outcome or environmental effects would remain the same.”101 With this statement, CEQ fails to

 acknowledge that NEPA has twin aims and is designed not just to guide agency decisionmaking

 but to inform the public. CEQ simply did not consider how the loss of this information will

 affect groups who rely on it. Moreover, CEQ further brushes aside the concerns by noting that,

 “[r]egardless of whether a producer receives an FSA loan guarantee, the CAFO is subject to EPA

 and State permitting regulations and enforcement,”102 a fact that fails to account for the reality

 that NEPA plays informational and action-forcing roles that cannot be and are not replaced by

 state permitting schemes.

         The Conservation Groups have also long relied on NEPA as a way to be involved in the

 democratic decisionmaking process for a host of other federal decisions. N.C. Wildlife Fed’n v.

 NCDOT, 677 F.3d 596, 603–04 (4th Cir. 2012). The Conservation Groups thus raised concerns

 about the mechanisms for public participation they have long relied on.103 In response, CEQ

 simply denied that the Rule will curtail the opportunities for public input, claiming instead that

 the Rule “requires agencies to provide more information to and solicit input from the public

 earlier in the process,” a statement that simply denies the many changes in the Rule that will

 lessen public participation.104


 100
     Conservation Groups Comment Letter at 38-43.
 101
     Response to Comments at 517-18.
 102
     Id. at 533.
 103
     See, e.g., Conservation Groups Comment Letter, at 2-4, 7, 84-88.
 104
     Response to Comments at 5.


                                                    61
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 76 of 124 Pageid#: 311




        On its face, the Rule prohibits agencies from offering notice and comment periods for

 decisions made using a categorical exclusion or environmental assessment, as some agencies

 currently do. 40 CFR §§ 1501.4, 1501.5 (1978). It also places higher burdens on commenters to

 make specific technical comments and devalues comments related to public preference. Id. §

 1503.3 (2020). Relatedly, the Rule attempts to limit the public’s right to judicial review, id. §

 1500.3 (2020), and moves to take public hearings out of communities and place them online. Id.

 § 1506.6 (2020). Yet CEQ merely shrugs off this concern without addressing the reliance

 interests affected.105 Certainly, an agency that fails even to acknowledge a significant change

 cannot evaluate its effect on reliance interests as required by the APA.

        CEQ is equally blind when it comes to the reliance that state statutory schemes have on

 NEPA. In several of the states where the Conservation Groups are based, the federal NEPA

 statute acts in conjunction with state statutes. For example, in North Carolina when NEPA

 applies to a project, there is no requirement to prepare written assessments under the North

 Carolina Environmental Policy Act.106 CEQ ignores this impact entirely, claiming incorrectly

 that “NEPA’s procedural requirements do not affect the applicability of any underlying State,

 Tribal or local laws.”107 But this statement fails to note the huge gap that might be left in the

 regulatory landscape where federal NEPA still applies, rather than state schemes, but no longer

 includes the same level of review and consideration of alternatives and impact—or, where a




 105
     Response to Comments at 326–28 (responding that revisions are “not [being] intended to limit public
 comment or preclude consideration of substantive comments” and recommending that “[c]ommenters are
 free to hire experts to present their comments”).
 106
     See 1 N.C. Admin. Code 25.0402.
 107
     Response to Comments at 530.


                                                   62
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 77 of 124 Pageid#: 312




 categorical exclusion under the new Rule means projects are left without any environmental

 review at the federal or state level.108

         Throughout its RIA and responses to comments, CEQ focuses its efforts on attempts to

 justify its changes as being legally consistent with the statute, without doing the harder task of

 looking at what the impact of the changes will be, how they will affect the interests that have

 long relied on more than forty years of stable regulation, and whether those effects are justified.

 In failing to take on this task CEQ failed to provide the heightened, detailed justification required

 to reverse policies of such importance. The Rule is thus arbitrary and capricious.

         D.      CEQ did not Offer a Plausible Explanation for its Reversal of Longstanding
         Policy.


         CEQ has not justified its decision to overhaul the NEPA regulations with the new Rule,

 which creates vast uncertainly, induces delay, and severely curtails the effectiveness of the

 NEPA review process. When changing or reversing existing policies, agencies must “provide a

 reasoned explanation for the change.” Encino Motorcars, 136 S. Ct. at 2125. This explanation

 must be genuine, and courts “cannot ignore [a] disconnect between the decision made and the

 explanation given.” Dep’t of Commerce v. New York, 139 S. Ct. at 2575. As such, unreasoned,

 contrived, or pretextual justifications are insufficient to uphold agency action. Id.; State Farm,

 463 U.S. at 43 (stating that an agency rule is arbitrary and capricious if the agency “offered an

 explanation for its decision that runs counter to the evidence before the agency”).

         CEQ’s oft-repeated justification for the regulatory overhaul encompassed in the Rule—

 “to reduce paperwork and delays”—is not a reasoned explanation sufficient to uphold this


 108
    See, e.g., 1 N.C. Admin. Code 25.0402 (“If a specific activity has been designated as categorically
 excluded from the provisions of NEPA, then the requirements of this Chapter shall have been met for that
 activity.”).


                                                   63
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 78 of 124 Pageid#: 313




 rulemaking.109 Evidence submitted to CEQ does not support the claim that the prior NEPA

 process was a significant cause of project delays. And certainly, there is no evidence to support

 the conclusory claim that the Rule will reduce delay in any meaningful way. Instead, the Rule is

 likely to increase project delays by injecting significant new confusion and ambiguity into the

 NEPA process.

        To the contrary, evidence submitted to CEQ establishes that NEPA review is not a major

 cause of project delay. According to the Treasury Department and the Congressional Research

 Service, the primary causes of project delay are lack of funding, lack of consensus between

 various public and private actors, and issues surrounding how to accommodate affected

 stakeholders.110 Even when a delay is related to environmental review, the sources of delay are

 generally laws other than NEPA.111 A wide variety of commenters other than the Conservation

 Groups emphasized this point, including:

               A national, bipartisan group of state legislators who pointed out that “the
                overwhelming barrier to project completion is not NEPA but adequate funding
                and technical support from the federal government”;112

               The American Sustainable Business Council, which criticized CEQ’s “fail[ure] to
                address the key drivers of project delay including the capacity crisis within the
                government for conducting NEPA”;113

               The American Association of State Highway and Transportation Officials
                (“AASHTO”), which noted the “other delay factors that are outside of NEPA . . .


 109
     E.g., NPRM, 85 Fed. Reg. 1,684, 1,685, 1,691, 1,692.
 110
     CONG. RESEARCH SERV., ACCELERATING HIGHWAY AND TRANSIT PROJECT DELIVERY: ISSUES AND
 OPTIONS FOR CONGRESS 1 (Aug. 3, 2011) (Conservation Groups Comment Letter, Attachment 15,
 Docket Id. CEQ-2019-0003-171879).
 111
     CONG. RESEARCH SERV., THE ROLE OF THE ENVIRONMENTAL REVIEW PROCESS IN FEDERALLY
 FUNDED HIGHWAY PROJECTS: BACKGROUND AND ISSUES FOR CONGRESS (April 11, 2012) (“[W]hen
 environmental requirements have caused project delays, requirements established under laws other than
 NEPA have generally been the source.”) (Conservation Groups Comment Letter, Attachment 15, Docket
 Id. CEQ-2019-0003-171879).
 112
     Legislator Comment Letter at 2.
 113
     Sustainable Business Council Comment Letter at 2.


                                                  64
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 79 of 124 Pageid#: 314




                 includ[ing] lack of consistent funding, public controversy, and other approvals.”
                 AASHTO went on to note that the resources of federal regulatory agencies are so
                 limited that state DOTs will fund positions merely to assist in getting a timely
                 response.114

         Moreover, as noted by law professors in comments to CEQ, rather than delay agency

 action, NEPA provides an opportunity to identify and address issues earlier in the permitting

 process as well as establishing a vehicle to harmonize permitting efforts and thereby improve

 permitting efficiency.115 As a result, projects that undergo NEPA review often are completed

 more quickly than projects that do not.116 This phenomenon has been recognized by the

 Government Accountability Office, which notes that “discovering and addressing the potential

 effects of a proposal in the early design stages to avoid problems that could end up taking more

 time and being more costly in the long run.”117 In addition, Conservation Groups provided data

 showing that, for Forest Service actions, the length of time needed to analyze the effects of

 treating a given number of acres is essentially identical, no matter whether the analysis is done

 with a categorical exclusion, an EA, or an EIS. This data demonstrates that other factors are

 responsible for any delays.118

         In the relatively few instances where delays are associated with the NEPA process, they

 do not result from NEPA’s required procedures. NEPA’s public participation checkpoints under

 the 1978 regulations account for only a fraction of the time it takes to develop most projects.

 Even a major highway project, for example, requires a maximum of sixty days for public


 114
     AASHTO Comment Letter at 5.
 115
     Law Professor Comment Letter at 9 (discussing how NEPA review speeds up, rather than delays,
 project review: “A 2019 study took advantage of a circuit split on NEPA’s applicability to critical habitat
 designations made pursuant to the Endangered Species Act. Reviewing 607 critical habitat designation
 rules, it found that those that underwent NEPA review were actually completed faster than those that were
 exempt from NEPA.”).
 116
     Id.
 117
     GAO-14-370 at 16.
 118
     SELC Comment Letter on USFS NEPA Rules, supra n.69, at App’x 5.


                                                     65
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 80 of 124 Pageid#: 315




 comment. 23 U.S.C. § 139(g)(2)(A); 23 C.F.R. § 771.123(k). Forest Service projects typically

 have one or two thirty-day comment periods, with the most complex decisions allowing for a

 ninety-day comment period. 36 C.F.R. §§ 218.25 (30 day comment period for EAs); §

 219.16(a)(2) (45 to 90 day period for EIS in forest plan revisions and amendments); §220.4(e)

 (scoping). Other project work may continue during these short periods for public participation

 and agency coordination, and they do not appreciably slow down project delivery. The rest of

 the agencies’ time is largely spent reviewing projects, considering options, and thinking through

 how projects will comply with the law—all things the agencies have to do regardless of

 NEPA.119

         And indeed, CEQ made no attempt to explain how its changes would actually speed

 project delivery. In the RIA, CEQ noted repeatedly it was imposing a new timeline on the

 NEPA process, but did not even attempt to explain how mere imposition of an arbitrary timeline

 would help agencies to move projects forward more quickly while also complying with law to

 provide decisionmakers and the public the information they are need and are legally entitled to.

 Nor did CEQ explain how agencies are supposed to meet the new timelines given that they are

 currently understaffed and underfunded. Nothing in the record suggests CEQ gave any thought

 to how much additional funding will be necessary to meet these accelerated timelines, where it

 will come from, and what other agency functions would suffer as a result.

         Likewise, CEQ took no steps to evaluate how other systems set in place around the

 country to speed up project delivery time were working. Commenters noted, for example, that

 North Carolina’s Merger process employs agency coordination similar to requirements of the


 119
    See generally Fleischman Decl. at ¶ 22 (explaining the relationship between NEPA comments and other project
 work: “To put the matter simply, if you are going to build a bridge, you need to develop an engineering plan,
 regardless of whether the public disclosure of a plan is required by NEPA, and much of the time that we describe as
 ‘NEPA analysis’ consists of developing those engineering plans, or their equivalent.”).


                                                         66
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 81 of 124 Pageid#: 316




 Rule, and yet the process has not resulted in faster delivery times—primarily because there is

 insufficient funding available for large infrastructure projects and agencies themselves remain

 under-funded.120 Indeed, CEQ highlighted a North Carolina project from the Merger process as

 a reason for why the Rule was needed,121 but it took no steps to evaluate why that process has not

 led to faster delivery times or why essentially the same process in the Rule would lead to a

 different outcome.

         Furthermore, CEQ took its conclusory assertions of reducing project delay and used them

 to gin up cost savings for the public, based on source material that does not warrant the weight

 given to it. CEQ’s thirty-page RIA, which includes very little factual support and contains just

 19 footnotes, devotes three of those footnotes to the small non-profit organization Common

 Good.122

         The primary report cited, “Common Good, Two Years, Not Ten Years: Redesigning

 Infrastructure Approvals” (2015) (hereinafter “Two Years Report”),123is little more than a brief

 think piece written by two people who have no economics training or background.124 Indeed, the

 report does not itself pretend to be a robust economic analysis, noting: “Caveat: These estimates

 120
      Conservation Groups Comment Letter at 12 (explaining that “in 1997, North Carolina introduced a
 program that merges the NEPA and Clean Water Act Section 404 regulatory processes, when both are
 required for a project. Under this program, the state transportation and environmental agencies, together
 with the Army Corps of Engineers and the Federal Highway Administration, screen transportation
 projects for potential overlapping permitting requirements; if there is overlap, this triggers a project to be
 placed into the Merger Process,” and noting that “[y]ears of experimentation can help inform CEQ what
 actually works to speed up “efficiency” and what does not.”)
 121
      President Donald Trump, Address at the White House Roosevelt Room (Jan. 9, 2020) (discussing the
 Marc Basnight Bridge).
 122
      RIA at 3 n.5, 9 n.15. referencing Common Good Updates the Cost of US Infrastructure Delays: Costs
 Have Risen $200 Billion Over Five Years to Nearly $3.9 Trillion, (May 2018)
 https://www.commongood.org/wpcontent/uploads/2018/05/Two-Years-Update.pdf. And Common Good, Two
 Years, Not Ten Years: Redesigning Infrastructure Approvals (2015) available at
 https://www.commongood.org/articles-reports-and-media-appearances/two-years-not-ten-years-
 redesigning-infrastructure-approvals-1
 123
     Id.
 124
     See id.


                                                      67
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 82 of 124 Pageid#: 317




 are rough, and are readily adjustable with a change of assumptions.”125 And CEQ had been

 alerted to the inadequacy of the Report during the rulemaking process. A Congressional

 Research Service report submitted to CEQ provides a withering critique of the report, noting that

 it “cites no data to support its assertions” and is based on “limited anecdotal evidence.”126 The

 Two Years Report does not define what it means by “avoidable delay.”127 The Two Years

 Report’s musing about reducing infrastructure delivery from ten to two years is based on no

 analysis of how that could actually happen—and indeed, does not even support the assertion that

 projects currently take ten years to deliver. The Two Years Report also fails entirely to consider

 how local and state issues influence project delivery, despite this being a common cause for

 project delay. Because of these failures, and the arbitrary numbers used to assess the costs

 associated with perceived “delay,” the report’s conclusion that $3.9 trillion could be saved is

 completely lacking credibility.

         CEQ’s reliance on these reports for the cost of project delays is therefore completely

 irrational. Substantial reliance on unsupported sources in making major decisions is arbitrary

 and capricious. See, e.g., Bedford Cty. Mem'l Hosp. v. Health & Human Servs., 769 F.2d 1017,

 1022 (4th Cir. 1985) (Agency action related to Medicare changes found arbitrary and capricious

 where unreliable data was used.); cf. Ranchers Cattlemen Action Legal Fund United


 125
     Id. at 7.
 126
     Congressional Research Service Memorandum: Questions regarding the report Two Years Not Ten
 Years: Redesigning Infrastructure Approvals (June 7, 2017) (attached as Ex. 58); see also Pew Comment
 Letter at 2 (“CRS ‘…found no evidence to support an assertion that the projects identified were delayed
 by federal regulatory requirements (permitting) or environmental reviews.’ CRS also concludes that
 ‘…no outside report or study…identified permitting, generally, or compliance with specific local, state, or
 federal requirements, in particular, as a primary barrier to completing various infrastructure projects.’ In
 addition, the report states that when delays do occur, ‘local and state issues often have the most influence
 on whether a given project moves forward relatively quickly or takes longer than anticipated.’ Overall,
 cutting out necessary public reviews detailing potential impacts of proposed federal actions will
 accomplish little to alleviate CEQ’s concern on permit timing.”) (quoting id.).
 127
     See Two Years Report at 6 (providing no definition of “avoidable delay”).


                                                     68
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 83 of 124 Pageid#: 318




 Stockgrowers of Am. v. U.S. Dep't of Agric., 415 F.3d 1078 (9th Cir. 2005), as amended (Aug.

 17, 2005) (USDA rule reopening beef imports from Canada found not arbitrary and capricious

 because USDA had significant amounts of reliable evidence that its decision was justified).

           Compounding these failures, CEQ also failed entirely to address the mountains of

 comments suggesting that the proposed changes will actually lead to more project delay, rather

 than less. In many places, the Rule increases administrative burdens placed on applicants. For

 example, in a small but unnecessary change, agencies must now include in every EIS “a

 summary of all alternatives, information, and analyses submitted by public commenters. . . .” 40

 C.F.R. § 1502.17 (2020)—an entirely new obligation with which agencies have no experience.

 And agencies are now explicitly required to examine the economic consequences of their actions.

 Id. § 1502.16(a)(10) (2020). More significantly, the Rule places arbitrary page and time limits

 on the process that cannot be exceeded without approval from a senior agency official. E.g. Id.

 §§ 1501.10, 1502.7 (2020). Trying to condense information into fewer pages is itself time

 consuming. As pointed out by the American Society of Civil Engineers, the limits the Rule

 creates are often impracticable.128 For example, some biological data necessary for a complete

 NEPA review can only be compiled at certain times of the year because of the life cycles of the

 species at issue. This could make a full environmental review within the tight deadlines

 impossible, and thus the project would be required to go through extra bureaucratic hoops to get

 a timeline extension. CEQ did not address these concerns.

           In addition, by limiting the scope of NEPA review and restricting public comments,

 consensus among parties and accommodation of stakeholders will be more difficult to achieve.

 For example, CEQ itself has demonstrated in the past that a robust alternatives analysis


 128
       Society of Civil Engineers Comment Letter at 3.


                                                         69
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 84 of 124 Pageid#: 319




 completed early in the planning process saves both time and money.129 Similarly, CEQ found

 that limits on public involvement “add costs and time as projects are delayed by ensuing

 controversy and legal challenges.”130 Ignoring these findings, the Rule limits the scope of the

 required impacts and alternatives analysis, allows the NEPA review to begin later in the planning

 process (and, in fact, creates an incentive that agencies will initiate NEPA later in project

 development in order to meet the Rule’s strict and arbitrary time limits).131

        What is more, the Rule is vague, unclear, and inconsistent—which is certain to result in

 delay as agencies, contractors, project applicants and government decisionmakers sort through a

 morass of new uncertainties. The extensive definitional changes will cause particular problems,

 as the Rule alters and/or removes definitions that are grounded in the statute itself. Individual

 agencies will need to promulgate their own new regulations, and in the meantime will need to

 work through what rules and definitions they should and can be using. CEQ compounds the

 confusion with its stated intent to withdraw all guidance documents that have clarified and

 shaped the NEPA process for the last four decades.132 As pointed out by numerous concerned

 stakeholders with strong interests in expeditious project delivery, leaving this type of void in the

 regulatory landscape will only lead to “controversy, uncertainty, and delay.”133

        Moreover, commenters explained that the massive changes will inevitably lead to an

 increase in litigation.134 The Rule dislodges forty years of stable, established legal precedent.


 129
     1997 Effectiveness Study at iii.
 130
     Id. at 19.
 131
     85 Fed. Reg. at 43,321.
 132
     Id. at 43,338.
 133
     See Sustainable Business Council Comment Letter at 2; see also, e.g., SEIA Comment Letter at 2, 4;
 Permitting and Infrastructure Coalition Comments at 5-6.
 134
     See, e.g., Conservation Groups Comment Letter at 4, 21, 74, 78, 79; NRDC Comment Letter at 43, 51,
 122-126; see also Compl. ¶¶ 224 (Haw River Assembly “may resort to more frequent litigation to protect
 the watershed from harm.”), 469 (even industry groups noted “that the Proposed Rule would, in many
 ways, add to project delays by […] inviting litigation.”), 474, 481.


                                                   70
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 85 of 124 Pageid#: 320




 The boundaries, new definitions, inconsistencies, and other changes to well-established law will

 take years of litigation to clarify. CEQ “entirely failed to consider [this] important aspect of the

 problem,” making its decision arbitrary and capricious. State Farm, 463 U.S. at 43.

        E.    CEQ did not Consider Less Harmful Alternatives to Rewriting the NEPA
        Regulations.
        CEQ failed to consider obvious alternatives to the Rule that would have achieved the

 agency’s goals and would still have satisfied the directives of Executive Order 13807, with much

 less damaging consequences. “[W]hen an agency rescinds a prior policy its reasoned analysis

 must consider the ‘alternatives’ that are ‘within the ambit of the existing policy.’” Regents, 140

 S. Ct. at 1913 (quoting and interpreting State Farm, 463 U.S. at 51); see Nat’l Shooting Sports

 Found., Inc. v. Jones, 716 F.3d 200, 215 (D.C. Cir. 2013) (requiring the consideration of

 significant, viable, and obvious alternatives). A “failure to consider such alternatives, and to

 explain why such alternatives were not chosen,” renders a decision arbitrary and capricious. Int’l

 Ladies’ Garment Workers’ Union v. Donovan, 722 F.2d 795, 815 (D.C. Cir. 1983).

        Commenters presented CEQ with alternatives that would have more viably achieved the

 goals of the Rule, such as advocating for additional funding and oversight of NEPA

 implementation, utilizing existing guidance documents and promulgating new guidance when

 needed, and revising the regulations to account for climate change.135 These would have met

 CEQ’s stated goal to “modernize” the NEPA process, but the agency disregarded them entirely.

        Likewise, CEQ failed to consider alternatives that might actually have met its aim of

 speeding up project delivery. Indeed, CEQ did not even appear to consider how steps already

 begun to better facilitate project delivery could be continues and expanded. For example, a

 135
    See, e.g., Conservation Groups Comment Letter at 2, 5, 7; see also Conservation Groups Comment
 Letter Attachment 12 (letter from letter from Southern Environmental Law Center to CEQ re: ANPRM, 2,
 8, 25 (Aug. 20, 2018)).


                                                  71
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 86 of 124 Pageid#: 321




 Federal Infrastructure Permitting Dashboard was codified in FAST-41, 42 U.S.C. § 4370m—to

 4370m–12, to help speed up project review times and ensure better communication between

 agencies.136 The process has not been fully funded, however, and CEQ took no steps to consider

 how it could work as a less drastic alternative to the Rule. In particular, CEQ cited a lack of

 agency resources in an attempt to justify the drastic limitations placed on the NEPA process, but

 never contemplated addressing resource shortages directly. Under FAST-41, authority was

 granted to collect fees from project developers to support environmental review.137 But while

 the very first stages of a rulemaking were begun in 2018, the process has not moved forward.138

 Rather than address this option, in its response to comments CEQ stated only that the FAST-41

 process has not yet been in place long enough to assess its effectiveness.139

  II.   An Injunction is Necessary to Avoid Irreparable Harm.

        The Conservation Groups are entitled to preliminary injunctive relief because the groups

 and their members will be injured irreparably before this Court is able to reach a decision on the

 merits. See Winter, 555 U.S. at 22. The Rule goes into effect for all new projects starting

 September 14, 2020, but federal agencies may also apply it to projects that are currently

 underway. Because President Trump recently issued an Executive Order requiring federal

 agencies to “take all reasonable measures to speed infrastructure investments and to speed other

 actions in addition to such investments [including civil works, and projects on federal lands] that

 will strengthen the economy and return Americans to work . . .”140 the Conservation Groups are



 136
     See Goldfuss Decl. ¶¶ 4, 14; Hayes Decl. ¶¶ 13–15.
 137
     See Goldfuss Decl. ¶ 35.
 138
     83 Fed. Reg. 44,846 (Sep. 4, 2018) (announcing a Notice of Proposed Rulemaking for FAST-41)
 139
     Response to Comments at 32.
 140
     Exec. Order No. 13927, Accelerating the Nation’s Economic Recovery from the COVID-19
 Emergency by Expediting Infrastructure Investments and Other Activities, 85 Fed. Red. 35,165 (June 4,
 2020).


                                                   72
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 87 of 124 Pageid#: 322




 concerned that federal agencies will immediately begin to apply the rules to projects that are

 under way. In addition, some agencies like the Forest Service have been expressly ordered to do

 only the minimum environmental review required by law—to “ensure environmental reviews focus

 on analysis that is required by law and regulation.”141 As a result, the harm to the Conservation

 Groups, which have interests in hundreds of projects currently under review, will be immediate.

            If not enjoined, the Rule will cause irreparable harm by removing the procedural

 safeguards needed to avoid unnecessary and unlawful harms to the ecological, social, and

 cultural resources the Conservation Groups and their members enjoy and are dedicated to

 protecting. Further, the Conservation Groups and their members will be injured irreparably by

 being deprived of information to which they are entitled by law and which is essential to their

 work. Additionally, the Conservation Groups will be injured irreparably because they would be

 forced to divert resources from their organizational missions in order to mitigate the harm caused

 by the Rule. And, finally, the Conservation Groups and their members will be injured

 irreparably by Defendants’ failure to engage in reasoned decisionmaking and failure to address

 the Conservation Groups’ comments and concerns in the administrative record for this

 rulemaking.

            A.      The Conservation Groups Will Suffer Environmental Harm.
            As explained by now-Justice Breyer, a NEPA violation is not merely “a ‘procedural’

 harm, as if it were a harm to procedure.” Sierra Club v. Marsh, 872 F.2d at 500 (emphasis in

 original). “Rather, the harm at stake is a harm to the environment . . . .” Id.



 141
       Press Release, Secretarial Memorandum to the Chief of the Forest Service (June 12, 2020), available
 at https://www.fs.usda.gov/news/releases/secretarial-memorandum-chief-forest-
 service.


                                                      73
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 88 of 124 Pageid#: 323




        [T]he harm consists of the added risk to the environment that takes place when
        governmental decisionmakers make up their minds without having before them an
        analysis (with prior public comment) of the likely effects of their decision upon
        the environment. NEPA’s object is to minimize that risk, the risk of uninformed
        choice, a risk that arises in part from the practical fact that bureaucratic
        decisionmakers (when the law permits) are less likely to tear down a nearly
        completed project than a barely started project.
        …
        [T]he risk implied by a violation of NEPA is that real environmental harm will
        occur through inadequate foresight and deliberation. The difficulty of stopping a
        bureaucratic steam roller, once started, still seems to us … a perfectly proper
        factor for a district court to take into account in assessing that risk, on a motion
        for a preliminary injunction.

 Id. at 500–01, 504. Put succinctly, “‘harm to the NEPA process’” and “‘harm to the

 environment’” are not “separate categories.” Id. at 505.

        Accordingly, it is well established that an environmental plaintiff is irreparably harmed

 when a federal agency fails to comply with NEPA before taking steps that are likely to make it

 harder, as a practical matter, to change course based on information about environmental

 impacts. E.g., Arlington Coal., 458 F.2d at 1333-34 (holding that plaintiffs were entitled to an

 injunction barring highway construction until an EIS was prepared because “options . . . would

 diminish” and “it could be well too late to adjust the formulated plans so as to minimize adverse

 environmental effects”); Md. Cons. Council v. Gilchrist, 808 F.2d 1039, 1042 (4th Cir. 1986)

 (reversing denial of injunction to bar completion of highway segments pending completion of

 required NEPA review because “[t]he completed segments would stand like gun barrels pointing

 into the heartland of the park”); Crutchfield v. U.S. Army Corps of Eng’rs, 192 F. Supp. 2d 444,

 454–59 (E.D. Va. 2001) (surveying Fourth Circuit law and enjoining further construction of a

 wastewater treatment facility until the agency complied with NEPA).




                                                 74
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 89 of 124 Pageid#: 324




        Irreparable harm is caused not only by an agency’s failure to conduct a required NEPA

 review or improper limiting of the scope of review for a single project, but also by policy

 changes that would eliminate such reviews in future projects. See, e.g., Sierra Club v. Bosworth,

 510 F.3d 1016 (9th Cir. 2007); W. Watersheds Project v. Zinke, 336 F. Supp. 3d 1204 (D. Idaho

 2018); Heartwood, 73 F. Supp. 2d at 962.

        In both Bosworth and Heartwood, the Forest Service failed to engage in reasoned

 decisionmaking when revising its NEPA procedures to categorically exclude certain types of

 action from detailed analysis. The courts found that these changes caused irreparable harm to the

 plaintiffs by increasing the risk of harm in future projects. See 510 F.3d at 1034; 73 F. Supp. 2d

 at 979–80. Similarly, in Western Watersheds Project, the court found irreparable harm where

 the Bureau of Land Management unlawfully revised its procedures to limit environmental review

 and public participation in future oil and gas leasing decisions. See 336 F. Supp. 3d at 1240–41.

 Accord, W. Watersheds Project v. Schneider, 417 F. Supp. 3d 1319, 1334 (D. Idaho 2019):

        Under these weakened protections, the BLM will be approving oil and gas leases;
        drilling permits; rights-of-way for roads, pipelines, and powerlines; coal and
        phosphate mining approvals; and livestock grazing permit renewals . . . . It is
        likely that these actions will cause further declines of the sage grouse under the
        weakened protections of the 2019 Plan Amendments.

 The same is true of the projects now exempted from NEPA review under the Rule.

        As discussed above, CEQ’s Rule includes myriad changes that would increase the risk of

 environmental harm “through inadequate foresight and deliberation” for ongoing and upcoming

 projects in which the Conservation Groups have a demonstrated interest. See Sierra Club v.

 Marsh, 872 F.2d at 504. NEPA expert John Ruple notes that he has “consistently seen federal

 agency officials who are engaged in NEPA analysis work hard to minimize environmental harms




                                                 75
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 90 of 124 Pageid#: 325




 while allowing development to proceed.”142 Professor Ruple adds that this is “consistent with

 [his] scholarship reviewing the change in anticipated impacts that occurred during the NEPA

 process.” Federal officials repeatedly demonstrated that they were able to “reduce

 environmental impacts with little or no impact on economic growth. Congress intended NEPA

 to be a tool to allow development while minimizing the environmental harms development could

 cause, and based on [his] experience and scholarship, NEPA has generally succeeded.”143 Prof.

 Ruple’s scholarship demonstrates that NEPA frequently results in outcomes with significantly

 less environmental harm.144

         For example, Plaintiffs whose missions include advocating for environmental values on

 National Forest lands have shown that Forest Service proposals are often improved by public

 participation145 and analysis provided by the prior NEPA regulations,146 that the Rule would limit

 public participation and analysis,147 and that the Rule would therefore increase the risk of harm



 142
     Ruple Decl. ¶ 63, attached as Ex. 55
 143
     Id.
 144
     Id. at ¶¶ 37-43.
 145
     Members of Conservation Groups work to help the Forest Service understand the full impact of
 projects. For example, North Carolina Wildlife Federation member Manley Fuller has participated in two
 stakeholder groups, the Nantahala-Pisgah Forest Partnership and the Stakeholders’ Forum to help the
 Forest Service as it revises its Land Management Plan for the Nantahala and Pisgah National Forests. See
 Fuller Decl. ¶ 10, attached as Ex. 5. Jack and Mary Wilson, members of Wild Virginia, Highlanders for
 Responsible Development, and the Alliance for the Shenandoah Valley, emphasize the importance of
 public participation in decisionmaking over the most recent forest plan for the George Washington
 National Forest. See J. Wilson Decl. ¶ 32, attached as Ex. 6; M. Wilson Decl. ¶ 35, attached as Ex. 7.
 146
     Multiple Conservation Groups have participated in the former NEPA review of Forest Service projects
 where their participation resulted in improved outcomes for the environment and public health. See, e.g.
 Sligh Decl. ¶ 10, attached as Ex. 8; S. Brooks Decl. ¶ 7, attached as Ex. 9; Hutchinson Decl. ¶ 8, attached
 as Ex. 10; Miller Decl. ¶ 11, attached as Ex. 11; Skinner Decl. ¶ 6, attached as Ex. 12; Prater Decl. ¶ 15,
 attached as Ex. 4; Bowlen Decl. ¶¶ 12, 15, attached as Ex. 13; J. Wilson Decl. ¶¶ 26-28, 32; M. Wilson
 Decl. ¶¶ 28-30, 35; Young Decl. ¶¶ 4-5, attached as Ex. 14.
 147
      For example, Wild Virginia’s Conservation Director stated “One of Wild Virginia’s major focuses is
 to educate members of the public about the governmental processes that affect their resources and
 interests, including NEPA, and to help them be involved in an effective manner. These changes to the
 NEPA rules will directly damage this part of our programs.” Sligh Decl. ¶ 24; see also Young Decl. ¶¶
 13, 17; Prater Decl. ¶¶ 16-18, 20; J. Wilson Decl. ¶ 31; M. Wilson Decl. ¶ 34.


                                                     76
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 91 of 124 Pageid#: 326




 to old growth forests,148 roadless areas,149 water quality,150 rare species and habitats,151

 communities,152 historic and cultural resources,153 and recreation.154 These groups include

 plaintiffs who are engaged in a number of current forest projects where they had intended to

 comment during the scoping process or further review and are now concerned that they will no

 148
     Upstate Forever member Doug Harper is concerned about the loss of old growth forests under the
 Rule. See Harper Decl. ¶ 10, attached as Ex. 15 (“old-growth forest[s]…are critical biodiversity hotspots,
 which cannot be replaced once lost.”).
 149
     Bowlen Decl. ¶ 11; Young Decl. ¶ 18; J. Wilson Decl. ¶ 27.
 150
     For example, Jack and Mary Wilson, who are members of Wild Virginia, Highlanders for Responsible
 Development, and the Alliance for the Shenandoah Valley, live within the George Washington National
 Forest and own and operate a diner on the edge of the Forest, which is the only restaurant in the area. The
 diner is an essential source of jobs and healthy, local food in this rural community and serves as a
 community meeting place. The diner and their community rely upon the Forest’s pristine water quality,
 and the Wilsons are concerned that future Forest Service projects may degrade water quality. See J.
 Wilson Decl. ¶¶ 8, 12, 15-22; M. Wilson Decl. ¶¶ 8, 11, 17-24; see also Hutchinson Decl. ¶ 13.
 151
     The Clinch Coalition member Walter Smith is a biologist with expertise in the effects of land
 management on amphibians. He has engaged extensively in the NEPA process to ensure that the Forest
 Service understands the impacts of projects on salamanders and is concerned that the Rule will “injure my
 ability to participate in the NEPA process.” Smith Decl. ¶¶ 5, 7, attached as Ex. 16; see also Young Decl.
 ¶¶ 13 (raising concerns about ongoing Forest Service projects on the federally-listed candy darter.), 14
 (northern flying squirrel, candy darter, hellbender, brook trout); Prater Decl. ¶ 12; Bowlen ¶¶ 15, 21 (rare
 plant species); J. Wilson Decl. ¶¶ 9 (“Some of the lichen I have found in this area are particularly rare and
 include Lungwort Lichen and several fruticose lichen, some of which have yet to be classified to species.
 Abundant Turkey Tail and Reishi mushrooms can be used medicinally. Any activities in the forest can
 impact this habitat, and it is important that these impacts are taken into account.”), 10 (“We are concerned
 that impacts from Forest Service projects near the streams in this area, such as sedimentation caused by
 logging, will degrade the water quality, harm aquatic insect populations, destroy the native brook trout
 habitat, harm the unique ecosystems that can be found in this area, and degrade the water for populations
 downstream in Richmond and Washington”), 34 (expressing concern about the impact of the Rule on
 lichen).
 152
     Declarants Jack and Mary Wilson’s diner, see supra n. 150, is a nearly-century-old community
 gathering place, and it depends on informed and reasoned decisionmaking by the Forest Service and other
 agencies to protect the natural resources of the George Washington National Forest, the surrounding
 community, and the local economy. See J. Wilson Decl. ¶¶ 8, 12, 15-22, 29, 36; M. Wilson Decl. ¶¶ 8,
 11, 17-24, 32, 38.
 153
     See Hutchinson Decl. ¶ 13 (expressing concern over the impact of the Rule on historic resources in the
 Shenandoah Valley).
 154
     Many of Conservation Groups’ missions include protecting lands and water for recreation. The Rule
 will hamper their ability to meet this part of their missions and harm members’ personal enjoyment of
 these natural resources. See e.g. Sligh Decl. ¶ 6; Chase Decl. ¶ 7, attached as Ex. 17; Gestwicki Decl. ¶ 6,
 attached as Ex. 18; Young Decl. ¶¶ 2, 15-16, 18; Prater Decl. ¶¶ 13, 18, 21; Parr Decl. ¶¶ 30-31, attached
 as Ex. 19; Bowlen Decl. ¶ 21. Members of plaintiff groups will also be harmed by impacts to National
 Parks and National Wildlife Refuges. See Young Decl. ¶ 19; Hunt Decl. ¶¶ 9-29, attached as Ex. 32;
 Aydlett Decl. ¶ 16, attached as Ex. 50; Skvarla Alligood Decl. ¶¶ 8-9, 11, attached as Ex. 28; Tate Decl.
 ¶¶ 23-24, attached as Ex. 22; Hendley Decl. ¶ 13, attached as Ex. 26.


                                                      77
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 92 of 124 Pageid#: 327




 longer get the opportunity to under the Rule, and indeed, may not even know if the

 decisionmaking process has begun.155

         Conservation Groups and their members who engage in the NEPA process for

 transportation projects have shown that the former NEPA regulations were effective in ensuring

 that a full range of indirect and cumulative impacts are considered when planning transportation

 infrastructure.156 For example, the prior NEPA regulations allowed plaintiffs whose missions

 include promoting healthy communities to advocate successfully for a reduction in the damage

 not only to the wildlife and streams in the path of these highways,157 but also to the

 neighborhoods that they bisect, by ensuring that indirect and cumulative impacts, including




 155
     Hutchinson Decl. ¶¶ 9 (concerns about the scoping process), 15-16 (listing projects), 17 (Eastern
 Divide Insect and Disease Project Phase II); Young Decl. ¶¶ 7, 11 (listing projects), 13 (“I plan to
 participate in future public comment opportunities for these projects, however, now I am concerned that
 the new rule will limit NEPA review of these projects and take away my ability to express my concerns
 about them. I am worried that many Forest Service projects will not require NEPA review under the new
 rules, and there will accordingly be no opportunity for public comment.”), 14-17 (Greenbrier Southeast
 project); Lambert Decl. ¶¶ 13-14, 17, attached as Ex. 47 (Greenbrier Southeast project); Sligh Decl. ¶ 15
 (Mt. Storm to Valley Transmission Line Replacement Project); Mayfield Decl. ¶ 12, attached as Ex. 20
 (listing projects); Webb Decl. ¶ 23, attached as Ex. 34 (Greenbrier Southeast), 24 (Big Rock project);
 Miller Decl. ¶ 15 (Eastern Divide Insect and Disease Project Phase II project), 16 (Ewing Mountain
 Vegetation Management Project),17 (Jefferson National Forest Crown Touching Release project), 18
 (North Zone Fire Wood Sales and Road Day-lighting project), 21 (Piney River Vegetation project), 20
 (Mt. Storm to Valley 500 kV Electric Transmission Line Replacement project), 21 (Forestwide
 Maintenance of Open and Semi Open Lands, Roadside Corridors, and Utility Rights-of-Way project), 22
 (Potts Creek Vegetation Management EA project); S. Brooks Decl. ¶ 7(d) (listing projects); Smith Decl.
 ¶¶ 6(d) (Ewing Mountain Vegetation Management Project), 6(e) (Forestwide Maintenance of Open and
 Semi Open Lands, Roadside Corridors, and Utility Rights-of-Way project); Skinner Decl. ¶ 6(d) (Clinch
 Ranger District Aquatic Habitat Improvement Project).
 156
     For example, Mountain True was able to ensure that the impacts of a highway on an historic African
 American community in Asheville, N.C., were minimized (Mayfield Decl. ¶ 16; Joyell Decl. ¶¶ 7-11,
 attached as Ex. 46; Barton Decl. ¶¶ 10-17, attached as Ex. 23) and Congaree Riverkeeper was able to
 advocate for a highway project addressing traffic congestion without harming the river (Stangler Decl. ¶
 9, attached as Ex. 21).
 157
     Congaree Riverkeeper member John Tate used the prior NEPA process to comment on the Carolina
 Crossroads project in Columbia, South Carolina. As a result of public comments, an alternative that
 improved the existing infrastructure to solve the traffic problems was chosen rather than an alternative
 that would have resulted in harm to the Saluda River. See Tate Decl. ¶ 20.


                                                    78
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 93 of 124 Pageid#: 328




 impacts to communities of color, are considered.158 The prior NEPA regulations also required

 that a robust range of transportation options was considered and disclosed to the public,

 including options that were more context sensitive,159 and less aggressive than new location

 highway projects.160

         Conservation Groups and their members have been participating in transportation

 projects that are currently under NEPA review and monitoring projects that will undergo NEPA

 review imminently, including proposed Interstate 81 improvements,161 Wilmington Rail

 Realignment Project,162 Wilmington Port Expansion,163 Mid-Currituck Bridge,164 Highway N.C.

 12,165 the Catawba Crossing project,166 Corridor K,167 I-85 improvements,168 and others.169 The

 Conservation Groups will be irreparably harmed by the Rule because it will not only harm the




 158
     Because of the prior NEPA, NCDOT performed an environmental justice analysis of the I-26 project
 in Asheville that prompted them to reduce the impacts on the historic African American Burton Street
 Community and a largely Latino mobile home development. See Barton Decl. ¶ 16 (“We wouldn’t have
 gotten any of that without NEPA.”). See also Mayfield Decl. ¶ 16; Joyell Decl. ¶¶ 7, 11, 19.
 159
     See Mayfield Decl. ¶ 21 (discussing changes to North Carolina’s Corridor K as a result of a robust
 alternatives analysis).
 160
     See Blotnick Decl. ¶ 18, attached as Ex. 31 (discussing the decision to replace a proposed $1 billion
 toll highway project, the Garden Parkway, with a project to widen I-85, and concerns that the project may
 once again resurface under the name “Catawba Crossings”).
 161
     See Hutchinson Decl. ¶ 7; Wofford Decl. ¶ 12, attached as Ex. 51.
 162
     See Wolfe Decl. ¶ 22, attached as Ex. 25; Parr Decl. ¶¶ 28-30; Robbins Decl. ¶ 14, attached as Ex. 42.
 163
     See Wolfe Decl. ¶ 23; Burdette Decl. ¶¶ 14-15, attached as Ex. 45; Blotnick Decl. ¶¶ 24-25; Parr Decl.
 ¶¶ 19-27.
 164
     See Aydlett Decl. ¶¶ 11-15; Gestwicki Decl. ¶¶ 13-16.
 165
     See Rylander Decl. ¶¶ 12-13, attached as Ex. 30.
 166
     See Blotnick Decl. ¶ 18.
 167
     See Mayfield Decl. ¶ 21; Joyell Decl. ¶¶ 16-17.
 168
     See Chase Decl. ¶ 15.
 169
     See also Lang Decl. ¶¶ 10-17, attached as Ex. 40 (describing concerns over how the Rule will affect
 review of the Federal Aviation Administration’s proposed spaceport, which would launch rockets over
 Little Cumberland Island and Cumberland Island, Georgia); Drolet Decl. ¶ 7, attached as Ex. 44
 (describing concerns over how the new Rule will affect the NEPA review of a federal permit for a cruise
 ship terminal in Charleston, S.C.); Hendley Decl. ¶¶ 7-9 (describing concerns over how the Rule will
 affect review of the Assembly Street Rail Separation Project in her Columbia, S.C. neighborhood).


                                                    79
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 94 of 124 Pageid#: 329




 environment,170 but will also have a chilling effect on the consideration of environmental justice

 in decisionmaking.171, 172

         Other Plaintiffs, whose missions include the protection of wildlife, have worked with the

 Federal Highway Administration through the prior NEPA regulations to ensure the consideration

 of sea level rise,173 including erosion and shoreline migration and associated impacts to habitat,

 when planning transportation projects.174 The Rule will increase the risk to wildlife species and

 their habitats from sea level rise, as well as the risk to coastal communities,175 and is of imminent



 170
     Haw River Assembly member Susan Turner is depending on future NEPA review to protect the
 wetlands that surround her property from the impact of a major road project. “…there is a proposed major
 road, the Chatham Parkway, that will run over private land through the most fragile part of the area…”
 Turner Decl. ¶ 8, attached as Ex. 24. Bob Parr, John Wolfe, and Riverkeeper Kemp Burdette are relying
 on ongoing NEPA processes to learn about and participate in decisionmaking for two major proposed
 projects on the Cape Fear River in Wilmington, NC: the Wilmington Port Expansion and the Wilmington
 Rail Realignment Project, and depend on NEPA review to protect water quality, sensitive ecosystems,
 and the recreational value of this area. See Wolfe Decl. ¶¶ 22-23; Parr Decl. ¶¶ 19-30; Burdette Decl. ¶¶
 14-15.
 171
     “Our lack of political clout means that the requirements of [the former] NEPA are the only reason I or
 my neighbors are ever informed of potential projects and the only reason we have any voice whatsoever
 in their planning.” Hendley Decl. ¶ 10.
 172
     Clean Air Carolina member Ronald Ross is concerned about the absence of the consideration of
 cumulative impacts to communities of color under the final Rule. “[D]ecisionmakers need to consider
 how the projects will cumulatively contribute to the air pollution in our area. I am concerned that under
 the new rule, they won’t need to take into account all the other pollution sources that already harm my
 community. If those other pollution sources are not taken into account, we will not have a full picture of
 how a proposed project will impact the people who live near it, leading to poorly-informed decisions that
 will harm me and my neighbors.” Ross Decl. ¶ 13, attached as Ex. 27.
 173
     North Carolina Wildlife Federation member Jennifer Skvarla Alligood is “concerned that under the
 Rule, NCWF and its members, like me, will no longer be able to use the NEPA process to raise concerns
 regarding inadequate consideration of sea level rise because the effects of climate change-such as sea
 level rise-will no longer be considered by federal agencies in their decisionmaking process.” Skvarla
 Alligood Decl. ¶ 13.
 174
     “NCWF noted concerns about the impacts to wildlife and habitat, including the indirect and
 cumulative effects that will result from Bridge construction.” Gestwicki Decl. ¶ 13. “Defenders is
 engaged through the NEPA process in advocating for a safe, long-term solution to the ongoing erosion
 and shoreline migration problems that plague Highway NC-12 where it runs through the Pea Island
 National Wildlife Refuge on Hatteras Island, a barrier island that forms part of North Carolina’s Outer
 Banks.” Rylander Decl. ¶ 10.
 175
     South Carolina Wildlife Federation Member BeBe Harrison is “concerned about removing the
 consideration of climate impacts when big projects are proposed. Charleston is going to dramatically
 change due to sea level rise.” Harrison Decl. ¶ 10, attached as Ex. 30.


                                                    80
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 95 of 124 Pageid#: 330




 concern for Community Groups participating on ongoing NEPA reviews, including for example,

 the Mid-Currituck Bridge176 and a proposed seawall in Charleston, S.C., 177 for which sea level

 rise and climate change are critical considerations and will likely not be considered under the

 Rule.

         Plaintiffs whose missions include air quality protection have used the NEPA process

 under the prior regulations to ensure that global climate change is considered for highway

 projects.178 Climate change is a universal concern among the Conservation Groups and will

 harm the Conservation Groups and their members in a multitude of ways.179 The Rule will

 exacerbate climate change by removing it from consideration in project planning, blinding

 agencies to its impacts and how to minimize them. For example, Plaintiff Clean Air Carolina

 and its members are currently engaged in the environmental review process for the Wilmington



 176
     See Aydlett Decl. ¶¶ 11-15; Gestwicki Decl. ¶¶ 13-16, 23.
 177
     See Green Decl. ¶¶ 12-20, attached as Ex. 48; Harrison Decl. ¶¶ 10-16; Gilbert Decl. ¶¶ 12-14,
 attached as Ex. 43; Drolet Decl. ¶ 6.
 178
     Clean Air Carolina makes frequent use of NEPA to comment on the climate impacts of transportation
 projects. “Transportation has a significant impact on climate change and air quality. Nationwide the
 transportation sector is the number one contributor to climate change.” Blotnick Decl. ¶ 14.
 179
     See, e.g., Young Decl. ¶¶ 21-22; Parr Decl. ¶¶ 11-18, 21; Bowlen Decl. ¶ 16; Hunt Decl. ¶ 28; J.
 Wilson Decl. ¶¶ 33 (“These actions have a cascading impact—especially climate change. We watch
 climate change and the decline of species on a daily basis. When we first moved here, we could sit on our
 deck and see a couple dozen bats. Now we are down to two bats, and there is no hope or plan for these
 bats—they will be gone. We also have flooding events more often. We have had two 500-year floods in
 the past few years, and we have 100-year floods here regularly.”), 35 (“It is critical that the Forest Service
 take climate change into account when it reviews projects because it is happening and impacts the forest
 in many ways. For example, white pines can’t regenerate and move north toward cooler temperatures as
 quickly as the climate is warming. We’re seeing changes in fungus. Brook trout are being harmed in part
 because hemlock provide shade over streams, and hemlock, which is a cornerstone species, is on the way
 out. When we lose stream cover from the trees, all sorts of species are affected, from the fish to the
 salamanders. These stressors are cumulative with the impacts from Forest Service projects.”); M. Wilson
 Decl. ¶¶ 36-37 (same); Wolfe Decl. ¶¶ 25-26 (concern over sea level rise inundating Wilmington, NC
 where he lives, works, and recreates); Chisholm Decl. ¶¶ 4-5, 17, 19-20, attached as Ex. 33 (concern over
 pipeline project exacerbating climate change, which will cause water scarcity and increased wildfires in
 the forested areas of rural Virginia where he lives); Robbins Decl. ¶ 13 (concern over climate change
 causing sea level rise and stronger storms that will impact his livelihood as a kayak guide at Three Sisters
 Swamp in North Carolina and his interest in conserving the sensitive ecosystem at Eagle Island).


                                                      81
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 96 of 124 Pageid#: 331




 Port Expansion, which will allow for much larger ships to enter the harbor and travel up the Cape

 Fear River, and are concerned climate impacts will be ignored in its upcoming NEPA review.180

         Other Plaintiffs and their members focus on water quality and wetlands and have shown

 the prior NEPA regulations were critical for minimizing impacts to surface water and drinking

 water.181 The new Rule will harm their ability to engage in a robust NEPA analysis for projects

 that require wetlands permits under section 404 of the Clean Water Act.182 As a result they are

 concerned that indirect impacts that affect wetlands will not be considered and there will be less

 extensive analysis of alternatives which will ultimately lead to a greater loss of wetlands than

 would have happened under the prior regulations. The new Rule also harms environmental

 review of other types of projects that affect water quality, including water pumping stations, such

 as the one proposed on the James River in Virginia at the location of Rassawek, the historic

 capital of the Monacan Indian Nation, which is currently undergoing NEPA review.183

         The Conservation Groups have shown that the prior NEPA regulations have worked to

 prevent a wide range of detrimental environmental impacts in pipeline proposals and other

 energy projects, including habitat destruction184 and impacts to air and water quality, in support

 of their missions.185 The Rule will harm the Conservation Groups and their members because it




 180
     See Blotnick Decl. ¶¶ 24-25; Parr Decl. ¶¶ 20-22.
 181
     See, e.g., Stangler Decl. ¶¶ 4-11; Tate Decl. ¶ 20; Burdette Decl. ¶ 12; Chase Decl. ¶¶ 16-19.
 182
     See Stangler Decl. ¶¶ 4, 10; Lambert Decl. ¶ 16; Chiosso Decl. ¶¶ 16-18, attached as Ex. 38; Turner
 Decl. ¶¶ 8-13; Sutton Decl. ¶ 8, attached as Ex. 41; Hendley Decl. ¶¶ 7-8.
 183
     See Nieweg Decl. ¶ 5, attached as Ex. 36; Kostelny Decl. ¶ 4, attached as Ex. 39.
 184
     Cowpasture River Preservation Association, Highlanders for Responsible Development, and Virginia
 Wilderness Committee member Rick Webb dedicated his professional career to studying and protecting
 brook trout streams in the central Appalachians. He has engaged the prior NEPA process for projects
 dating back to the 1970s, including for the recently abandoned Atlantic Coast Pipeline project, which
 would have had a devastating impact on brook trout habitat. See Webb Decl. ¶¶ 8, 9, 10, 11, 13.
 185
     See, e.g., Sligh Decl. ¶ 20; R. Brooks Decl. ¶ 13, attached as Ex. 35; Hutchinson Decl. ¶ 14; Nieweg
 Decl. ¶ 5.


                                                    82
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 97 of 124 Pageid#: 332




 will increase the risk of water quality degradation through landslides, increased sedimentation,186

 erosion,187 and damage to karst terrain,188 as well as the risk to historic resources and

 communities in the path of pipelines.189, 190 The Rule will also limit public participation and

 analysis of pipeline and other energy projects by limiting public access to information.191 The

 Rule presents a particular risk for Conservation Groups and their members involved in NEPA

 review for ongoing projects, such as proposed transmission lines,192 relicensing for hydroelectric

 dams,193 the Mountain Valley Pipeline194 and the relicensing of the Westinghouse nuclear fuel



 186
     Haw River Assembly member Andrew Meeker fears impacts to the ecology of Northeast Creek, a
 tributary to Jordan Lake, a waterbody that has been severely impacted by development runoff and nutrient
 pollution, will not be adequately considered under the Rule. See Meeker Decl. ¶ 8, attached as Ex. 37.
 187
     See, e.g., Chiosso Decl. ¶ 13; R. Brooks Decl. ¶ 11; Hutchinson Decl. ¶ 14.
 188
     See Chisholm Decl. ¶¶ 4-5, 7, 16 (“I worry that the pipeline will contaminate our water supply, which
 relies on pristine underground water. We have karst topography, which is uniquely susceptible to
 pollution. If the water underground becomes contaminated, we will have to get our water somewhere
 else, which would be expensive—especially in our rural community.”).
 189
     The National Trust has participated in the NEPA process to monitor and comment on projects that
 would impact historic resources, including the Mountain Valley Pipeline and the Atlantic Coast Pipeline.
 See Nieweg Decl. ¶ 5. Russell Chisholm, a member of Plaintiff Wild Virginia and chair of a community
 coalition opposing the Mountain Valley Pipeline in Virginia, emphasizes the risk of the proposed pipeline
 to his community in Newport, Virginia, where the proposed path would traverse their rural community.
 See Chisholm Decl. ¶ 5 (“Despite the absence of any public benefit, the pipeline comes through the heart
 of the village of Newport within a few hundred feet from our historic church and dangerously close to our
 community center, which is an old school that has been repurposed to serve Newport residents with
 public events and houses our polling station on election day.”).
 190
     National Trust for Historic Preservation member Elizabeth Kostelny has been actively involved in the
 federal permit review process for the Surry-Skiffes Creek transmission line project, which is located in
 Virginia within the viewshed of Jamestown Island, and is concerned that the Rule will make it more
 difficult for her to participate in this project and protect historic areas that are important to her and to her
 work. See Kostelny Decl. ¶ 5.
 191
     See, e.g., Nieweg Decl. ¶ 10; Chase Decl. ¶ 14; Young Decl. ¶ 12; Tate Decl. ¶ 28.
 192
     See Nieweg Decl. ¶ 7; Wofford Decl. ¶¶ 8-11; Kostelny Decl. ¶ 5.
 193
     See Stewart Decl. ¶¶ 9-16; Lowry Decl. ¶¶ 12-28; Shaddix Decl. ¶¶ 12-25.
 194
     See Chisholm Decl. ¶¶ 5-20 (“I am concerned that, because of the Rule, the Forest Service may decide
 to prepare a Supplemental EIS that takes a less robust look at environmental impacts and alternatives than
 required by NEPA. As a result, we will not get information we need to inform our advocacy, and the
 government will not have enough information to guide thoughtful decision-making. I am concerned that
 this uninformed decision-making will lead to additional harm from the Mountain Valley Pipeline—to the
 forests I enjoy visiting and to our water resources.”); Young Decl. ¶ 12; Chiosso Decl. ¶¶ 13-15; Sligh
 Decl. ¶¶ 20-22; Sutton Decl. ¶ 7; see also Chiosso Decl. ¶¶ 19-21 (Dominion pipeline project in Durham,
 NC); Meeker Decl. ¶¶ 7-11 (same); Sutton Decl. ¶ 9 (same).


                                                       83
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 98 of 124 Pageid#: 333




 fabrication facility in South Carolina.195 In addition, Conservation Groups and their members

 who champion solar energy are concerned that the chaos caused by the new rule will stymie solar

 development and slow down the transition towards clean energy.196

        The Conservation Groups and their members who engage in federal policy reforms also

 use NEPA as a way to ensure that such policy reforms are undertaken with care. For example,

 groups have commented on revisions to the U.S. Forest Service NEPA rules197 and the NEPA

 process for the U.S. Fish and Wildlife Service’s proposed rule regarding the removal of

 protections against incidental take under the Migratory Bird Treaty Act.198 The Conservation

 Groups intend to continue to remain engaged in policy through NEPA and will be harmed if the

 Rule reduces or prevents their participation.199

        In the Rule, CEQ is dismissive of the increased risk of environmental harms like these,

 stating that the substantive requirements of “other laws” will continue to apply to future project

 decisions.200 However, NEPA’s predictive analysis provides the information needed to

 determine whether a federal action would violate environmental laws before the harm occurs.201

 For purposes of assessing whether a preliminary injunction is appropriate, it is no answer to

 argue that environmental harms will be unlawful after they occur.202 This is particularly obvious

 with regard to CAFOs—if NEPA no longer applies to applications for Farm Service


 195
     See Stangler Decl. ¶¶ 13-19; Tate Decl. ¶¶ 25-26; Hendley Decl. ¶ 11.
 196
     See Tate Decl. ¶ 29; Harper Decl. ¶ 19; Chase Decl. ¶ 21-22.
 197
     See SELC Comment Letter on USFS NEPA Rules.
 198
     See Rylander Decl. ¶¶ 14–18.
 199
     See Rylander Decl. ¶¶ 14-18.
 200
     RIA at 10; Response to Comments at 4.
 201
     See Goldfuss Decl. ¶ 33.
 202
     The harms the Conservation Groups and their members face from the rule are irreversible. For
 example, Russell Chisholm, member of Wild Virginia, will be irreparably harmed if the Mountain Valley
 Pipeline contaminates the karst system and damages the underground water sources he and his
 community rely upon for drinking water. “Once that damage is done, it is permanent.” Chisholm Decl. ¶
 16.


                                                    84
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 99 of 124 Pageid#: 334




 Administration (“FSA”) loan guarantees, state laws will not fill the gap,203 and the Conservation

 Groups face a proliferation of CAFOs on important waterways, which will contaminate the

 water, harm ecosystems, exacerbate air pollution, and put communities at risk.204 If the

 Conservation Groups and their members must look to “other” laws to achieve the same results as

 NEPA, they will be harmed because other state and federal laws are no substitute.205

         Without a stay of the Rule while this action is pending, the Conservation Groups and

 their members will be irreparably harmed if projects with ongoing and imminent NEPA review

 are subject to the Rule, which will enable less rigorous review of proposed projects and

 environmental harm. Allowing action to proceed before the completion of an adequate NEPA

 process undermines the purposes of NEPA. As the Court of Appeals for the First Circuit said in

 Sierra Club v. Marsh, “[t]he way that harm arises may well have to do with the psychology of

 decision makers, and perhaps a more deeply rooted human psychological instinct not to tear

 down projects once they are built.” 872 F.2d at 504.




 203
     See Conservation Groups Comment Letter at 41.
 204
     See Wolfe Decl. ¶¶ 12-19; Burdette Decl. ¶¶ 16-26; Blotnick Decl. ¶ 32; Parr Decl. ¶ 32; Robbins
 Decl. ¶¶ 7-11.
 205
     See Hutchinson Decl. ¶ 18 (“[W]ith rollbacks to NEPA, Virginia’s weaker environmental laws will be
 further exacerbated. We need the federal government to be the leader on the broad environmental issues
 that we will always face. […] federal laws are stronger than the State’s, and they need to stay that way.”);
 ¶ 19 (“NEPA helps provide the information that allow us to use the other more substantive laws to ensure
 environmental protection.”); Young Decl. ¶ 20 (“In particular, I’m concerned that the laws in Virginia
 and West Virginia will not be enough to make up for what has been lost with the new NEPA rule. I’ve
 noticed that the states rely heavily on the federal system and do not have the capacity to fill the
 information gaps that would be left by the new rule, frustrating their ability to engage in state permitting
 or certification processes that are often coordinated with NEPA reviews. Also, it is important to have a
 national standard because environmental impacts can be felt across state borders.”); Chase Decl. ¶ 23
 (“NEPA’s environmental review process is particularly important in South Carolina because there is no
 equivalent state version of NEPA in our state. South Carolina’s environmental laws and regulations do
 not meet the challenges of the twenty-first century. We depend on strong federal protections. Because of
 this, Upstate Forever relies on NEPA to remain informed of major projects within South Carolina and to
 have its voice heard.”); Tate Decl. ¶ 27.


                                                     85
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 100 of 124 Pageid#: 335




          Without a stay of the Rule, the Conservation Groups and their members are concerned

  that under the Rule, private applicants or federal agencies may take steps that affect important

  environmental resources before there has been a meaningful decisionmaking process under the

  new provision that allows applicants to commence project activities before NEPA is complete.

  40 C.F.R. § 1506.1(b)(2020). For example, groups are concerned that the Chatham Park

  development might move along without careful thought, and that steps may be taken to

  prematurely advance the Mountain Valley Pipeline.206

          In addition, NEPA is important for avoiding harms that may not be unlawful but are

  unnecessary. For example, Prof. Ruple surveyed ten years of environmental impact statements

  for oil and gas drilling projects in four states and identified “NEPA-driven changes” that resulted

  in a 13% reduction in permanent surface disturbance and a 10% reduction in temporary surface

  disturbance.207 That is why comparison of reasonable alternatives has always been the “heart” of

  the NEPA process—to scrutinize whether there are less harmful ways to accomplish the same

  purpose. 42 U.S.C. § 4332(2)(C)(iii), (E); 40 C.F.R. § 1502.14 (1978). Agencies often have

  discretion to choose between lawful alternatives with different levels of harm, but they may not

  do so blindly. Other environmental laws provide no backstop to the loss of information,

  analysis, and transparency provided by the NEPA process.


  206
      See Chisholm Decl. ¶ 13-14 (“I am concerned that under the new rules, this type of “build-first-ask-
  questions-later” decision making will become commonplace because the new rules do not require the
  agencies to fully consider impacts and alternatives. I am concerned that the Mountain Valley Pipeline,
  which is already $2 billion over budget, will collapse because FERC ignored or failed to properly address
  the cumulative risks and harms of the project, and communities like Newport that have been disrupted by
  a half-built pipeline will be left to deal with the aftermath.”); see also Chiosso Decl. ¶¶ 15, 18, 21
  (concern that under the Rule, “agencies might begin to conduct advanced acquisition of property [] before
  the NEPA process has been completed which would cause environmental harm, and bias the
  decisionmaking down the line” for the Southgate line of Mountain Valley Pipeline, the massive Chatham
  Park master plan development in Chatham County, N.C., and the Dominion Energy pipeline proposed to
  be routed through Durham, N.C.).
  207
      Ruple Decl. ¶ 39.


                                                     86
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 101 of 124 Pageid#: 336




          Harm to the Conservation Groups is yet further heightened when they have been, or are

  currently, engaged in litigation over an inadequate NEPA process. Where Conservation Groups

  have been successful in the past in securing more environmentally sensitive outcomes through

  the courts, they now risk those gains being diminished under the Rule.208 Similarly, where

  Conservation Groups are currently engaged in litigation founded on the 1978 rules, they now

  face the prospect of no legal remedy or an order requiring a NEPA evaluation that is significantly

  less informative than what was required at the time they commenced the litigation.209 In these

  situations, the Conservation Groups not only stand to suffer significant environmental harm, but

  they also will suffer a loss based on their prior expenditure of litigation resources under a

  standard that a court may no longer apply and further harm as they expend organizational effort

  to attempt to achieve their goals under the changing standards.

          Under the Rule, individual projects would cause unlawful and unnecessary harms

  because they would not be preceded by appropriate analysis and disclosure. Indeed, many

  projects would proceed, or at least be initiated without NEPA review under the Rule, so the


  208
      See, e.g., Lowry Decl. ¶¶ 16-25, noting that Alabama Rivers Alliance worked for years on a FERC
  relicensing seven dams along 275 miles of the Coosa River. After years of advocacy, Alabama Rivers
  Alliance was successful in court and the D.C. Circuit vacated the license after holding that FERC had
  failed to consider the cumulative effect of the different dams. Alabama Rivers Alliance is concerned that
  where under the 1978 regulations FERC would have had to consider cumulative impacts on remand,
  under the Rule FERC might elect not to consider the cumulative effects of the lethally-low dissolved
  oxygen caused by the dams, as well as the cumulative effects of no fish passage. FERC might consider
  these effects insignificant once again and the result would be harm to species Alabama Rivers Alliance
  and its members value and work to protect. See also Blotnick Decl. ¶ 20, discussing gains made in
  settlement of litigation over the Complete 540 highway in Raleigh, which may have less value if the Rule
  goes into effect.
  209
      See, e.g., Gestwick Decl. ¶¶ 13-17 (discussing the North Carolina Wildlife Federation’s ongoing
  litigation over the Mid-Currituck Bridge, and noting a concern that the remedy available may be less than
  when litigation was filed because, even if litigation is successful, under the Rule FHWA may decide that
  it no longer needs to consider indirect and cumulative effects or to study all reasonable alternatives, and
  may decide that it no longer needs to use up to date information about sea level rise. This would lead to
  poor decisionmaking, environmental harm to resources such as waterfowl that North Carolina Wildlife
  Federation cares about.)


                                                      87
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 102 of 124 Pageid#: 337




  Conservation Groups would not even be aware of them, let alone able to challenge their lack of

  environmental review. The harm from projects would instead become known only in hindsight,

  and environmental harms are often by their very nature irreparable. See Amoco Prod. Co. v. Vill.

  of Gambell, 480 U.S. 531, 545 (1987) (“Environmental injury, by its nature, can seldom be

  adequately remedied by money damages and is often permanent or at least of long duration, i.e.,

  irreparable.”).

          Preliminary injunctive relief barring implementation of CEQ’s Rule is therefore

  necessary to prevent the harms that would otherwise be caused by projects advancing before a

  final decision on the merits in this case. See Iowa League of Cities v. EPA, 711 F.3d 844, 867

  (8th Cir. 2013) (“[P]arties [are not required] to operate beneath the sword of Damocles until the

  threatened harm actually befalls them.”).

          B.    The Conservation Groups Will Suffer Informational Harm and Will Be
          Forced to Divert Resources.
          NEPA and its implementing regulations recognize that disclosing information about a

  project’s environmental consequences is vital to the decisionmaking process and to the public,

  but the Rule allows agencies to withhold crucial information regarding impacts and alternatives

  that otherwise would have been disclosed under the longstanding prior regulations. The inability

  to obtain information to which a plaintiff is entitled by law is a cognizable injury for purposes of

  establishing both standing and irreparable harm in the preliminary injunction context. See New

  York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 611, 675 (S.D.N.Y. 2019), aff’d in part,

  rev’d in part on other grounds, 139 S. Ct. 2551 (2019). See also FEC v. Akins, 524 U.S. 11, 21

  (1998). Such an injury is created when an agency changes its procedures so that such

  information will no longer be available in connection with future projects, as is the case here.

  See Nat’l Wildlife Fed’n v. Hodel, 839 F.2d 694, 712 (D.C. Cir. 1988) (finding informational


                                                   88
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 103 of 124 Pageid#: 338




  injury where agency rule delegated authority to approve mining plans from the federal agency to

  the state, which meant that an EIS would no longer be prepared for future approvals). Indeed,

  CEQ has even purported to authorize application of the Rule to ongoing evaluations in which the

  Conservation Groups and their members are currently engaged. See 40 C.F.R. § 1506.13 (2020)

  (“An agency may apply the regulations in this subchapter to ongoing activities and

  environmental documents begun before September 14, 2020.”).

          To show informational injury, a plaintiff must show entitlement to information,

  deprivation of that information, and a particularized interest in the information, as opposed to an

  abstract interest. Akins, 524 U.S. at 21 (deprivation of information affecting right to vote was a

  sufficiently concrete injury even though it was widely shared); WildEarth Guardians v. Salazar,

  859 F. Supp. 2d 83, 92 (D.D.C. 2012); Action All. v. Heckler, 789 F.2d 931, 938 (D.C. Cir. 1986)

  (finding informational injury where the information was “concrete and specific to the work in

  which [plaintiffs] are engaged”).

          The Conservation Groups and their members are entitled to information under NEPA that

  the Rule would exclude from public disclosure. The statute requires that “to the fullest extent

  possible,” agencies must prepare a “detailed statement” of adverse environmental effects and

  alternatives to the proposed action, and this information “shall be made available . . . to the

  public.” 42 U.S.C. § 4332. See Robertson, 490 U.S. at 349 (describing an EIS as intended to

  “provid[e] a springboard for public comment”) (alteration in original). Plaintiffs will be

  deprived of key information under the Rule,210 which limits the actions for which a detailed


  210
     National Trust for Historic Preservation member Kevin Lang is concerned that under the Rule he will
  not have access to information needed to advocate for the protection of the places he cares about. See
  Lang Decl. ¶ 17 (“These changes to the NEPA rules will directly frustrate the ability of the National Trust
  and me to be informed about the risks and impacts of … project[s].”). Members and employees of other
  Conservation Groups face the same challenges, including, for example, Ben Prater, member and


                                                      89
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 104 of 124 Pageid#: 339




  statement will be prepared, limits the scope of effects and alternatives that will be considered,211

  and excuses agencies from gathering new information.212

          The deprivation of this information will affect Plaintiffs’ ability to accomplish their

  organizational missions. Plaintiffs rely on information disclosed under NEPA in order to

  evaluate and oversee agency actions, collaborate with decisionmakers, advocate for protections,




  employee of Defenders of Wildlife. See Prater Decl. ¶ 11 (“We rely on the information and analysis
  provided through this process to evaluate agency actions, inform our members and the public, and
  evaluate the efficacy of projects and their impact to wildlife and their habitats. Without NEPA documents
  we would be unable to offer expert opinion and would also be unable to advise our members and the
  public of issues affecting their lands.”); see also Bowlen Decl. ¶ 14; Hunt Decl. ¶ 15; J. Wilson Decl. ¶
  30; M. Wilson Decl. ¶ 33. Haw Riverkeeper Emily Sutton engages frequently in permit reviews, for
  which “it is critical that I have access to all relevant information on proposed projects well in advance in
  order to engage the communities who would be impacted.” Sutton Decl. ¶ 10. Wild Virginia member
  Russell Chisholm relies on the NEPA process for information he uses in advocacy work he performs on
  behalf of his community related to the proposed Mountain Valley Pipeline in Virginia. “Transparency
  about environmental impacts from proposed projects is essential for the preparation of informed
  comments and public participation. I work hard to make sure my neighbors have the information they
  need to advocate for themselves. […] If community groups like POWHR or Preserve Giles County and I
  cannot rely on NEPA for timely and transparent information, we will not be able to do our jobs as
  advocates and threats to ecosystems will likely increase and be felt for generations” Chisholm Decl. ¶ 10.
  211
      Alabama Rivers Alliance member Mary Stewart is concerned that if FERC is not required to consider
  the full cumulative impacts of proposed dams on the Coosa River on wildlife and water quality, her
  interests as “an avid naturalist, photographer, and boater that enjoys abundant and diverse wildlife will be
  harmed.” Stewart Decl. ¶ 15. See also Shaddix Decl. ¶ 25 (“I am concerned that as a consequence of the
  final rule, FERC will decide that it is only required to study cumulative impacts under the Endangered
  Species Act, and not in an Environmental Impact Statement. This would result in less opportunity for me
  to review the cumulative impacts and to advocate for solutions that lessen the effect of those impacts.”);
  Bowlen Decl. ¶ 13 (“It is critical that the Forest Service consider indirect and cumulative impacts—
  particularly the indirect and cumulative impacts on plants. I am concerned that if the Forest Service does
  not consider these types of impacts in determining its plan, it will lead to bad, less-informed decision
  making that will be harmful for the Forest ecosystem.”); Chisholm Decl. ¶¶ 15-16 (expressing similar
  concerns related to the expected supplemental EIS for the Mountain Valley Pipeline, which he fears will
  result in forest segmentation, habitat degradation, and water quality impacts), ¶ 17 (expressing concern
  about cumulative and indirect impacts arising from the fracking industry, which the pipeline supports).
  212
      South Carolina Wildlife Federation member Steven Gilbert learns “a great deal by studying and
  analyzing the reports and studies generated by federal agencies in the NEPA process” and is concerned
  that under the Rule agencies will not produce those studies and reports, which will adversely impact his
  ability to evaluate a proposal and understand how it might impact natural resources that are important to
  him. Gilbert Decl. ¶ 24.


                                                      90
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 105 of 124 Pageid#: 340




  inform their members and the public, and evaluate the efficacy of projects and their impact to the

  environment, natural resources, communities, and wildlife and their habitats.213

          The Rule will also force Plaintiffs to divert their limited resources in order to gather

  information previously provided through NEPA documents, and instead, take other measures214

  to attempt to mitigate the harm caused by the Rule. The necessity to reallocate scarce resources

  is a distinct and irreparable injury caused by CEQ’s Rule.215 See Havens Realty Corp. v.



  213
      For example, Andrew Young, a member of Plaintiff Cowpasture River Preservation Association, and
  employee of the Allegheny Blue Ridge Alliance, which is a coalition of groups including several
  plaintiffs, helped create and maintain a “Conservation Hub,” an online portal that aggregates public
  information made available through the NEPA process and GIS data to “show the public what’s at stake
  in these land management decisions and connect [people] with public information and comment
  opportunities afforded through the NEPA process.” Young Decl. ¶ 7. He plans to use the Conservation
  Hub to stay informed on projects in the National Forests and participate in public comment opportunities,
  however he’s “concerned that under the new NEPA rules, our access to information and opportunities for
  public participation will be limited, which will make the Conservation Hub less useful.” Id. John Wolfe,
  a member of Cape Fear River Watch, is a boat captain and a journalist in Wilmington, NC. As a
  journalist, he writes articles about environmental issues in the area, and he relies on information disclosed
  through the NEPA process to inform the public of upcoming projects and public comment opportunities.
  He will be harmed by the Rule because it reduces transparency in decisionmaking, which will make it
  more difficult for him to obtain the information he needs to write well-researched articles and keep his
  community up-to-date on projects that concern them. See Wolfe Decl. ¶¶ 9, 20-21. See also Young Decl.
  ¶¶ 4, 23; Hunt Decl. ¶¶ 15, 26; Prater Decl. ¶ 11; Parr Dec. ¶¶ 9-10; Bowlen Decl. ¶ 10.
  214
      National Trust for Historic Preservation member Cashion Drolet has engaged in NEPA extensively,
  but is concerned that “the requirements in the new regulations that require public comments to include
  technical expertise will make it difficult to effectively submit comments … without spending resources to
  retain support from expert consultants.” Drolet Decl. ¶ 6. These concerns are echoed across the
  Conservation Groups. See Prater Decl. ¶ 17 (“In the absence of a robust NEPA process, our ability to
  offer relevant comments and necessary public feedback on future agency actions will be diminished, as
  will our ability to obtain from the agency itself the full range of information on the resources to be
  affected and the potential impacts of various alternatives being considered. We will have to divert
  considerable organizational resources to gather data, perform analysis, hire outside experts, file records
  request while providing information needed to inform our members and the public.”); Chisholm Decl. ¶
  11 (“Under the new rules, however, I am concerned that it will be more difficult for us to provide our
  input on the [Mountain Valley P]ipeline because […] the technical requirements for comments have been
  heightened. We cannot afford to hire experts to help us draft our comments, and we shouldn’t need
  experts to draft our comments.”); see also Prater Decl. ¶ 11; Bowlen Decl. ¶ 14; Hunt Decl. ¶ 15.
  215
      Like informational injury, diversion of resources is relevant to both Article III standing and irreparable
  harm. The only difference in the analysis is proof: to survive a motion to dismiss for want of standing,
  plaintiffs need only point to allegations that their missions would be adversely affected; to establish
  entitlement to a preliminary injunction, those allegations must be supported by competent proof. See Am.
  Fed’n of Gov’t Emps., AFL-CIO v. Vilsack, 118 F. Supp. 3d 292, 295 (D.D.C. 2015), aff’d, 672 F. App’x


                                                       91
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 106 of 124 Pageid#: 341




  Coleman, 455 U.S. 363, 379 (1982). Where a defendant’s practices have “perceptibly impaired”

  a plaintiff’s ability to carry out its organizational mission,

          there can be no question that the organization has suffered an injury in fact. Such
          concrete and demonstrable injury to the organization’s activities—with the consequent
          drain on the organization’s resources—constitutes far more than simply a setback to the
          organization’s abstract social interests.”

  Id. See also League of Women Voters of U.S. v. Newby, 838 F.3d 1, 9 (D.C. Cir. 2016) (the

  plaintiff’s expenditures were a “symptom” of policy changes making it more difficult to register

  voters); D.C. v. U.S. Dep’t of Agric., No. CV 20-119 (BAH), 2020 WL 1236657 (D.D.C. Mar.

  13, 2020) (finding irreparable harm where organization alleged a need to divert resources to food

  assistance in response to rule limiting eligibility for SNAP benefits); E. Bay Sanctuary Covenant

  v. Trump, 354 F. Supp. 3d 1094, 1116 (N.D. Cal. 2018) (finding irreparable harm where the

  organization would have to shift its mission and geographical focus); Action NC v. Strach, 216 F.

  Supp. 3d 597, 616 (M.D.N.C. 2016); Action All., 789 F.2d at 937–38 (regulations that

  “significantly restrict[ed]” information about services to the elderly harmed organization’s

  interest in sharing such information and providing counseling and referral services for the

  elderly).

          Because the Rule deprives the Conservation Groups of essential information they need to

  do their work, the groups have already been forced to divert resources to submit and pursue

  FOIA requests (potentially leading to the necessity of filing litigation on those requests).216 In




  36 (D.C. Cir. 2016). Here, Plaintiffs have provided declarations supporting their well-pled allegations of
  harm.
  216
      Multiple Conservation Groups have filed FOIA requests seeking information that they would normally
  receive through the NEPA process. See e.g. Sligh Decl. ¶ 28; Mayfield Decl. ¶ 27; Hutchinson Decl. ¶
  16; R. Brooks Decl. ¶ 12; Burdette Decl. ¶ 24; Chiosso Decl. ¶ 23; Stangler Decl. ¶ 7; Hunt Decl. ¶ 24.


                                                     92
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 107 of 124 Pageid#: 342




  addition, if the Rule is implemented, they will have to conduct their own investigations and site

  surveys,217 and hire experts to provide analyses that the agency would otherwise have been

  required to produce itself.218 In effect, this deprivation of information means the Conservation

  Groups will have to attempt to perform a self-funded version of a proper NEPA analysis, only

  with far less access to information and fewer resources than government agencies and applicants

  have.

          By drastically cutting back the information and analysis available to the Conservation

  Groups under NEPA, the Rule “perceptibly impair[s]” their ability to function and pursue their

  missions. Havens Realty, 455 U.S. at 379. Accordingly, this injury in no way resembles the

  shift in activities to educate members about the effects of a new rule that a panel of the Fourth

  Circuit recently rejected as a “unilateral and uncompelled response to the shifting needs of its

  members,” which it deemed insufficient for organizational standing. CASA de Maryland v.

  Trump, No. 19-2222, No. 19-2222, 2020 WL 4664820, at *9 (4th Cir. Aug. 5, 2020). Unlike in

  that case, the Rule deprives the Conservation Groups of essential tools—information and expert

  analysis—that they need in order to continue monitoring and advocating about environmentally

  harmful projects; this information and analysis cannot be obtained in other ways or only at

  significant cost, seriously hindering their ability to carry out their missions.

          For all these reasons, Plaintiffs would be irreparably harmed if CEQ’s Rule were allowed

  to become effective before a final decision on the merits in this case.

  217
      “Wild Virginia is further concerned that learning about project impacts will require it to … devote
  resources to conduct surveys of proposed locations for potentially harmful activities.” Sligh Decl. ¶ 28;
  see also Mayfield Decl. ¶ 9.
  218
      Multiple Conservation Groups are concerned about the financial blow of having to hire outside experts
  to meaningfully participate in the NEPA process under the Rule. See, e.g., Sligh Decl. ¶ 27; Hutchinson
  Decl. ¶ 16; Chase Decl. ¶ 12; Gestwicki Decl. ¶ 21; Nieweg Decl. ¶ 10; Chiosso Decl. ¶ 23; Lambert
  Decl. ¶ 13; Stangler Decl. ¶ 7; Blotnick Decl. ¶ 32; Burdette Decl. ¶ 25; Lowry Decl. ¶ 25; Green Decl. ¶
  22; Young Decl. ¶¶ 23-24; Hunt Decl. ¶¶ 15, 23.


                                                     93
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 108 of 124 Pageid#: 343




         C.      The Conservation Groups Have Suffered Procedural Harm.
         The Conservation Groups also will be irreparably harmed by a Rule that allows

  Defendants to begin implementing a new policy that is not based on a reasoned decisionmaking

  process and did not respond to Plaintiffs’ comments, concerns, and alternative suggestions as

  required by law.

         The APA is “designed to ensure that affected parties have an opportunity to participate in

  and influence agency decision making at an early stage, when the agency is more likely to give

  real consideration to alternative ideas.” New Jersey v. EPA, 626 F.2d 1038, 1049 (D.C. Cir.

  1980). Public comments must actually be considered, not merely received. See N. Mariana

  Islands v. United States, 686 F. Supp. 2d 7, 18 (D.D.C. 2009). Accordingly, regulatory changes

  that violate the APA’s procedural requirements should be enjoined to prevent irreparable harm to

  the public’s right to influence the Rule’s contents, which “cannot be fully cured by later remedial

  action.” Id. at 18.

         Here, an injunction is needed to prevent precisely such harms. The Conservation Groups

  offered numerous comments and alternative suggestions that pointed to serious problems in

  CEQ’s proposed rule, which were not addressed in the Rule either by changes to the proposal or

  with reasoned explanations. See supra Section II. A. 3. CEQ’s hollow and rote responses to

  public comments demonstrate that in churning through over one million comments in just a few

  months, the agency did not approach the process with an open mind. See New Jersey, 626 F.2d

  at 1050 (distinguishing cases in which “the Agency had been sufficiently open-minded that it had

  actually made changes in its rules in response to comments received.”). Instead, as President

  Trump himself stated, the changes are part of his “administration’s fierce commitment to




                                                  94
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 109 of 124 Pageid#: 344




  slashing the web of needless bureaucracy” and something he had been wanting to do “from day

  one,” notwithstanding what he described as the procedural “roadblocks” to changing the law.219

          As discussed above, CEQ failed entirely to respond to the detailed concerns from the

  Conservation Groups, industry trade groups, and many others that the Rule will not effectuate its

  purpose and instead cause chaos, confusion, and delay,220 stating merely that the “final rule will

  modernize the CEQ regulations to facilitate more efficient, effective, and timely NEPA reviews

  by simplifying and clarifying regulatory requirements.”221 CEQ failed to respond substantively

  to concerns raised about limiting what will be considered a “major federal action” for purposes

  of NEPA—brushing aside the environmental harms associated with the elimination of detailed

  review for projects that will no longer qualify, including the CAFO projects prevalent in the

  Southeastern United States. And CEQ provided no response to detailed concerns about changes

  to the longstanding significance factors that have been set out to determine when an EIS is

  required; instead CEQ just makes the conclusory statement that the revision provides “greater

  clarity.”222

          CEQ completely dodged the Conservation Groups’ extensive comments discussing their

  concerns that the changes will eliminate consideration of climate change and thus result in poor

  government decisions that fail to factor in what many of the groups believe to be the most

  pressing environmental issue of our time.



  219
       Remarks by President Trump on the Rebuilding of America’s Infrastructure: Faster, Better, Stronger
  (July 15, 2020) available at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
  rebuilding-americas-infrastructure-faster-better-stronger-atlanta-ga/.
  220
      See, e.g., Conservation Groups Comment Letter at 4, 21, 74, 78, 79; NRDC Comment Letter at 43, 51,
  122-126; Sabin Comment Letter at 7; National Wildlife Federation Comment Letter at 8, 45; Pew
  Comment Letter at 14, 15, 17, 18; Sustainable Business Council Comment Letter at 2; SEIA Comment
  Letter at 2, 4; Permitting and Infrastructure Coalition Comments at 5–6.
  221
      Response to Comments at 9.
  222
      Response to Comments at 86.


                                                    95
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 110 of 124 Pageid#: 345




         CEQ also completely ignored concerns about allowing private project sponsors to define

  the purpose and need of the project, as well as underlying objectives and the range of

  alternatives. CEQ failed to grapple with any of the conflicts of interest or improper narrowing of

  the NEPA process that may result from these changes.

         CEQ’s finalization of the Rule without properly engaging the public irreparably harms

  the Conservation Groups who were illegally disregarded during the process.

  III.   The Public Interest and Balance of the Equities Weigh in Favor of Maintaining the
         Status Quo.

          The public interest and balance of the equities support a preliminary injunction or stay of

  the Rule to maintain the well-settled and longstanding status quo.223 See Winter, 555 U.S. at 24–

  26. If the Rule goes into effect before this challenge is resolved on the merits, it will damage the

  public interest in environmental protection, transparency, and accountability, while creating

  needless regulatory confusion. If not stayed, environmental analyses initiated under these new

  Rules will have to be fundamentally reworked when the Conservation Groups are successful on

  the merits and the Rule is later permanently enjoined, causing additional delay in the completion

  of environmental review for these ongoing projects. On the other side of the ledger, the

  longstanding regulations currently in effect have been in place for over forty years, so preserving

  those regulations and the status quo pending a ruling on the merits would entail no meaningful

  burden on agencies or the public.

         A.      Maintaining the Status Quo Preserves Regulations Proven to be Effective at
                 Serving the Public Interest.
         A preliminary injunction will serve the public interest by avoiding disruption and

  protecting the benefits of the existing NEPA regulations, including efficient project delivery,

  223
     The “balance of harms” and “public interest” prongs merge when the government is the opposing
  party. Nken v. Holder, 556 U.S. 418, 435 (2009).


                                                   96
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 111 of 124 Pageid#: 346




  public transparency, thorough evaluation of a project’s impacts and alternatives, and the

  prevention of significant, irreparable harm to the environment. The public interest is better

  served by first evaluating the merits of the Rule’s violations of the APA before sweeping away

  these important benefits.

             “Congress’s determination in enacting NEPA was that the public interest requires careful

  consideration of environmental impacts before major federal projects may go forward.” S. Fork

  Band Council of W. Shoshone v. U.S. Dep’t of Interior, 588 F.3d 718, 728 (9th Cir. 2009)

  (approving injunction for NEPA claims). The existing NEPA regulations are a particularly

  effective regulatory mechanism for protecting the public interest in the environment—one that is

  not otherwise met by substantive environmental law and regulation. “[E]ven in heavily regulated

  areas NEPA compliance reduces [environmental] impacts . . . NEPA, in short, appears

  responsible for much of the impact reduction.”224 The Rule, however, threatens the benefits of

  NEPA. For instance, “the new regulations explicitly delete the requirement to examine

  cumulative impacts . . . [which] will lead to poor decisionmaking that is not in the public interest

  and cause environmental harm.”225 As Jennifer Roberts, former mayor of Charlotte, North

  Carolina, explains:

             I know from my time in office that Agencies will not assess environmental and
             health impacts if they are not required to do so. There is a huge gap between
             “may” and “will,” especially in rapidly growing areas of the country like
             Charlotte, when agencies are under pressure to deliver large projects “on time and
             under budget.” If agencies are not required to complete environmental
             assessments or look at the possible harm to neighboring communities from
             construction projects, agencies are not going to do it. . . . [I]ndirect and
             cumulative effects of infrastructure projects . . . are exactly the types of impacts
             that need to be carefully studied to avoid harm to vulnerable minority
             communities. If these impacts are not studied then there is a much higher


  224
        Ruple Decl. ¶ 38.
  225
        Yost Decl. ¶ 16.


                                                     97
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 112 of 124 Pageid#: 347




          likelihood that projects will be planned and implemented that harm these
          communities.226

  Courts view environmental injuries as particularly detrimental to the public interest due to their

  long duration. See, e.g., Amoco, 480 U.S. at 545 (“[e]nvironmental injury, by its nature, can

  seldom be adequately remedied by money damages and is often permanent or at least of long

  duration, i.e., irreparable. If such injury is sufficiently likely, therefore, the balance of harms will

  usually favor the issuance of an injunction to protect the environment.”).

          Existing NEPA regulations also ensure a thorough evaluation of project alternatives.

  “NEPA requires, simply and forthrightly, that environmental reviews consider ‘alternatives to

  proposed action’ so that a decisionmaker isn’t making an up or down decision without being

  aware of alternatives that may involve significantly lesser environmental impacts.”227 But the

  Rule undermines this benefit to the public interest. It removes the requirement to evaluate all

  reasonable alternatives, “looks to reduce the scope of environmental reviews by defining

  alternatives that must be evaluated through the eyes of the applicant whose project is under

  consideration,” and “would limit the alternatives analysis to the primary reviewing agency’s

  statutory authority—another random trick to narrow the range of alternatives to be considered.”

  Id. “By limiting the range and number of alternatives that need to be studied and disclosed, the

  Final rule sets in place a process that will lead to poor government decisionmaking and

  ultimately outcomes that are bad for the environment and bad for the public interest.”228

          For example, municipalities like Charlotte, North Carolina rely on the information

  disclosed by NEPA as part of their own environmental protection efforts, which will be

  hampered by the Rule’s weakened approach to evaluating projects:

  226
      Roberts Decl. ¶¶ 10–11, attached as Ex. 56.
  227
      Hayes Decl. ¶ 26.
  228
      Yost Decl. ¶ 18.


                                                     98
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 113 of 124 Pageid#: 348




             In 2018, the Charlotte City Council passed a resolution aiming to reduce
             greenhouse gas emissions to less than 2 tons CO2 equivalents per person
             annually, for the whole city, by 2050. When we set these goals we assumed that
             we would get data from the NEPA process to help us with implementation and
             achieve our targets. It will be much more difficult to achieve the goals without the
             data, assessment, and real time information provided previously by NEPA.229

             The existing regulations also enable a democratic process of decisionmaking that would

  be hampered if the Rule goes into effect. The public engagement requirements of NEPA

  implemented in the current rules “increase[e] the flow of scientific information to agencies,

  increase[e] the involvement of citizens in government decision-making, [and] increase[e]

  democratic legitimacy of government decisions.”230 However, the Rule “will result in less

  beneficial public involvement in agency decision-making.”231 It will “exclude most members of

  the public” and “favor[] a small number of well-funded special interests,” while denying access

  to “extremely useful feedback to agencies based on [] local knowledge.”232

             The existing NEPA regulations serve the public interest in efficient project delivery.

  Because they ensure that environmental review is “commensurate with [project] size and/or

  impact,”233 the vast majority of projects are completed using flexible and speedy processes

  already.234 The existing rules also help avoid conflicts and roadblocks. For example, decisions

  “that under[go] NEPA review [are], on average, completed 3 months faster than those that were

  exempted from NEPA.”235 And a review of Bureau of Land Management Environmental Impact

  Statements in the western United States found that “[m]ore protective land management

  requirements” informed by current NEPA regulations “did not appear to harm economic

  229
      Roberts Decl. ¶ 13 (emphasis added).
  230
      Fleischman Decl. ¶ 20, attached as Ex. 57.
  231
      Id. at ¶ 23.
  232
      Id. at ¶ 24.
  233
        Goldfuss Decl. at ¶ 20.
  234
        Ruple Decl. at ¶¶ 50-51 (explaining that fewer than 1% of NEPA analyses utilize an EIS).
  235
     Ruple Decl. ¶ 36 (contrasting decisions in jurisdictions where critical habitat designation rules are
  subject to NEPA against those where they are not).


                                                            99
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 114 of 124 Pageid#: 349




  development,” “despite strengthened environmental protections” as “[t]he number of jobs

  created, and wells drilled, increased by 8% and 2% respectively,” because existing NEPA

  regulations “create[d] an opportunity to reconcile and balance competing interests and values.”236

          By contrast, the Rule cuts many of the impacts and alternatives out of the process and

  minimizes opportunities for public input. And by imposing arbitrary deadlines, it will likely

  force agencies to rush decisionmaking processes, leading to mistakes.237 And to the extent that

  the Rule could speed delivery of a project, it will come at the cost of high-quality

  decisionmaking.238



          B.     Maintaining the Status Quo Preserves the Public Interest in Stable,
          Predictable Regulation.
          When weighing the public interest, particular attention should be given to preserving the

  status quo. See United States v. South Carolina, 720 F.3d 518, 524 (4th Cir. 2013). Weighed

  against the disruption that would ensue if the Rule were to be implemented, preservation of the

  status quo serves the public interest in several ways. It avoids the uncertainty inherent in

  implementing a new regulatory regime in the midst of litigation that may result in future


  236
      Ruple Decl. ¶ 41.
  237
      See, e.g., Goldfuss Decl. ¶ 34 (“If anything, [the new regulations] could potentially lead to agencies
  taking harmful shortcuts during the review process that will ultimately end up delaying projects down the
  road as a result of missing information or skipping important steps in the process.”); Ruple Decl. ¶ 53 (“It
  is my opinion that the Rule’s fixation on reducing paperwork and narrowing of the NEPA review process
  will reduce opportunities for coordination and early problem identification. The loss of such opportunities
  is likely to slow, rather than speed, NEPA compliance.”).
  238
      See, e.g., Ruple Decl. ¶ 48 (“It is my opinion that the Rule will do little to speed project delivery and
  that marginal gains in project delivery will come at the disproportionate expense of public engagement,
  careful agency decisionmaking, and environmental sustainability.); Fleischman Decl. ¶ 26 (“The arbitrary
  NEPA timelines imposed by the new rule will harm decision-making because in the relatively small
  percent of cases where current decision-making takes longer than the new required timelines, the delays
  are likely due to the need for the agency to carefully analyze its own decisions, not because of NEPA-
  specific requirements. Rushing through these decisions in order to satisfy NEPA requirements will likely
  result in poorer decisions.”).


                                                      100
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 115 of 124 Pageid#: 350




  enjoinment. The status quo also benefits from a stable, enduring body of caselaw that would be

  thrown into question by the Rule, inviting costly and time-consuming litigation. Finally,

  disrupting the status quo would cause the premature imposition of compliance costs on plaintiffs

  and other interested parties, which may, pending this litigation, then be unnecessary.

             In the context of contested administrative rules, courts recognize regulatory uncertainty

  as injurious to the public interest. See, e.g., Colorado v. EPA, No. 20-CV-1461-WJM-NRN,

  2020 WL 3402325, at *13 (D. Colo. June 19, 2020) (holding that implementation of challenged

  Clean Water Act regulation followed by a ruling striking down the rule on the merits “would

  likely create unnecessary confusion among the regulated community about what standard really

  applies. The Court finds it in the public interest, therefore, to maintain the status quo—what the

  regulated community is already accustomed to—pending resolution on the merits.”) (appeal

  pending); Tafas v. Dudas, 511 F. Supp. 2d 652, 670 (E.D. Va. 2007) (granting preliminary

  injunction preventing new patent rules from going into effect, noting that “[a]llowing the

  implementation of rules that may or may not remain in effect is likely to cause much

  greater uncertainty and squelching of innovation than a preliminary injunction”).

             In the instant case, uncertainty directly harms the public interest because it will “result[]

  in inadequate environmental reviews and project delays,” confusion, and a waste of federal

  resources.239 As former Charlotte mayor Jennifer Roberts explained,

             I know from my time in office that if this rule is allowed to begin implementation
             and agencies start to revise their separate rules for consistency, the bureaucratic
             process will be lengthy and challenging. It is not just federal agencies that will
             have to adapt but state and local agencies that have relied on the prior NEPA
             process for more than 40 years. The massive changes will create confusion
             among agencies that will persist even if the rule is vacated later in a final decision.
             Indeed, the uncertainty that will arise while the rule i[s] under challenge in


  239
        Goldfuss Decl. ¶ 36.


                                                      101
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 116 of 124 Pageid#: 351




          multiple courts across the country will cause considerable confusion and
          important projects will likely be delayed.240

          At the agency level there will be significant upheaval, as tens of thousands of staff who

  have long administered NEPA under the previous regulations have to be retrained, work through

  new definitions, understand new systems, and try to assess which types of impacts they should

  now study and what alternatives to review. It is inevitable that “implementing agencies [will]

  struggle to understand and interpret the new [regulations].”241 Every agency’s NEPA procedures

  will need to be revised,242 which means that at least 86 unique sets of agency rules will need to

  be revised through rulemaking or other means,243 all within twelve months.244 Allowing the Rule

  to go into effect, only to be enjoined later, will create unnecessary confusion, contrary to CEQ’s

  stated intent to increase predictability and reduce project delays. 245 And for “under-resourced

  agencies and offices” tasked with implementation, “the harm caused by trying to implement the

  rule and then reverting to the old rule could be significant.”246 Allowing the Rule to go into

  effect will thus waste already scarce federal agency resources and be contrary to the public

  interest.

          Likewise, the regulated community will be burdened by the requirement to (perhaps

  needlessly) adapt to a new regulatory regime under the Rule during the pendency of this

  litigation. This will inevitably require investments by stakeholders to comply with—and


  240
      Roberts Decl. ¶ 14.
  241
      Yost Decl. ¶ 25.
  242
      Goldfuss Decl. ¶ 22.
  243
      CEQ, Federal Agency NEPA Implementing Procedures, available at https://ceq.doe.gov/docs/laws-
  regulations/federal-agency-nepa-implementing-procedures-2020-06-04.pdf (current through June 4,
  2020).
  244
      Yost Decl. ¶ 24.
  245
      Goldfuss Decl. ¶ 36 (“[I]f the rule is to go into effect, the bureaucratic gears start slowly turning as
  agencies work to respond to this new and confusing rule, and then the rule is later enjoined on the merits,
  the harm caused by trying to implement the rule and then reverting to the old rule could be significant.”).
  246
      Goldfuss Decl. ¶ 36.


                                                      102
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 117 of 124 Pageid#: 352




  mitigate the harmful effects of—the Rule before this litigation is concluded, harming the public

  interest if the Rule is later struck down. As the American Sustainable Business Council noted in

  its public comment on the Rule, the complete rewrite of NEPA at issue here will increase

  compliance costs “as stakeholders are forced to navigate a new and uncertain terrain.”247 Faced

  with uncertainty about which set of rules apply, some agencies may postpone moving ahead with

  NEPA reviews for specific projects until after the resolution of litigation.248

          The vast overhaul that includes a host of new vague definitions and regulatory schemes is

  also almost certain to spawn widespread litigation, further delaying projects, engendering deep

  uncertainty, overwhelming the court system, and burdening the public.

          Currently, the litigation burden from NEPA is low: “just 0.22% of all NEPA decisions

  result in litigation.”249 After the passage of NEPA and its implementing regulations, the

  judiciary spent decades developing detailed, predictable guidance for the regulated community:

  since “[w]hat constitutes a ‘hard look’ cannot be outlined with rule-like precision,” litigation was

  required to clarify predictable standards. Nat’l Audubon Soc’y v, 422 F.3d at 185. As noted

  above, a robust body of case law has developed across a number of NEPA provisions.

          But, as highlighted in public comments on the regulatory scheme and expert testimony,

  the dramatic changes wrought by the Rule will necessitate a raft of new litigation to clarify

  ambiguities and develop new standards for stakeholders navigating the Rule’s dramatically

  changed regulatory landscape.250



  247
      Sustainable Business Council Comment Letter at 2.
  248
      SEIA Comment Letter at 4.
  249
      Ruple Decl. ¶ 44.
  250
      See, e.g., Hayes Decl. ¶ 23 (“A wave of unnecessary and resource-intensive litigation will ensue,
  holding up and potentially sidelining important projects.”); Yost Decl. ¶ 15 (“If the Rule is allowed to go
  into effect there will be new litigation to address the massive changes to the law’s implementing
  regulations as citizens, agencies, and courts struggle with new measures that discard decades of


                                                      103
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 118 of 124 Pageid#: 353




          The inevitable increase in litigation over the limits of the Rule will prove costly and time-

  consuming and is likely to begin as soon as agencies start to apply the Rule. And the threat of

  such litigation may mean that project developers will wait and see if the Rule will remain in

  place before taking on the risks.251 Thus, the public interest is best served by enjoining

  enforcement until this matter is resolved.

          Members of the public, including the Conservation Groups, as described above in Part II,

  are already having to divert organizational resources to evaluation and information gathering in

  order to compensate for the rollbacks in the Rule. Preliminarily enjoining the Rule and

  preserving the status quo during this litigation will prevent such wasteful expenditures by

  continuing the well-settled NEPA evaluation and disclosure process currently in place, serving

  the public interest.

          C.      Federal Agency Compliance with the Law Serves the Public Interest.
          It is well-recognized that the public has an interest in federal agency compliance with the

  law. See, e.g., Crutchfield v. U.S. Army Corps of Eng’rs, 175 F. Supp. 2d 835, 849 (E.D. Va.

  2001) (“[T]here is . . . a significant public interest to be served . . . by [compliance] with the

  federal environmental laws.”). As set out above, CEQ has flouted the requirements of the APA

  and NEPA itself. The public interest will be served by requiring “process and fidelity to the law”




  experience and judicial interpretation of NEPA and its implementing regulations.”); Ruple Decl. ¶ 60
  (“Changes included in the Rule are likely to increase the rate at which NEPA decisions are challenged in
  court and the rate at which NEPA decisions are reversed.”); id. ¶ 45 (explaining that the Department of
  the Interior’s regulations incorporate by reference the 1978 CEQ regulations, which will remain in place
  for DOI even as they are replaced elsewhere, creating opposing requirements that will require litigation to
  reconcile).
  251
      SEIA Comment Letter at 4.


                                                     104
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 119 of 124 Pageid#: 354




  by postponing implementation of the Rule pending a resolution of this case on the merits.

  Invenergy Renewables v. Unites States, 422 F. Supp. 3d 1255, 1294 (U.S. Ct. Int’l Trade 2019).

         D.    There is No Substantial Harm to the Public Interest in Delaying
         Implementation of the New Regulations.
         Finally, no credible claim can be made that there would be substantial harm to the public

  interest from a preliminary injunction preserving the forty-year status quo while this case is

  resolved. In assessing whether to enjoin the implementation of new regulations, federal courts

  have repeatedly found that no significant harm accrues to the public interest in delaying the

  implementation of new regulations. See, e.g., N.C. Growers’ Ass’n, Inc. v. Solis, 644 F. Supp. 2d

  664, 671 (M.D.N.C. 2009), as amended (July 1, 2009) (“The court finds that Defendants are

  unlikely to suffer significant harm if Plaintiffs’ motion for a preliminary injunction is granted.

  The government has administered the 2008 Rule since January 17, 2009. A preliminary

  injunction will merely maintain the status quo as it has existed since that date.”). The same

  rationale applies far more strongly here: after forty years under the same regulatory framework,

  postponing a dramatic overhaul while the Court rules on the merits of this case could hardly

  cause harm to CEQ or the public.

  IV.    Nationwide Relief is Required.

         A nationwide injunction is needed in order to provide complete relief to the Conservation

  Groups and their members around the country, and to protect against the nationwide harms

  caused by CEQ’s Rule. The harms from this Rule apply not only to isolated projects, but may

  also weaken the environmental review process for other federal rulemakings currently in

  progress that have nationwide effects. This situation, coupled with the fact that the Conservation

  Groups and their members work and are affected nationwide, means that a geographically

  limited injunction or stay would not provide adequate relief.


                                                  105
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 120 of 124 Pageid#: 355




         “[D]istrict courts have broad discretion when fashioning injunctive relief,” Ostergren v.

  Cuccinelli, 615 F.3d 263, 288 (4th Cir. 2010), and “the scope of injunctive relief is dictated by

  the extent of the violation established, not by the geographical extent of the plaintiff class.”

  Califano v. Yamasaki, 442 U.S. 682, 702 (1979). “[W]hen a reviewing court determines that

  agency regulations are unlawful, the ordinary result is that the rules are vacated—not that their

  application to the individual petitioners is proscribed.” Nat’l Mining Ass’n v. U.S. Army Corps

  of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (quoting Harmon v. Thornburgh, 878 F.2d 484,

  495 n.21 (D.C. Cir. 1989)).

         A nationwide injunction is appropriate here for several reasons. First, CEQ’s rules are

  facially invalid under the APA and should not go into effect. See, e.g., Guilford Coll. v.

  McAleenan, 389 F. Supp. 3d 377, 396–98 (M.D.N.C. 2019) (finding that the promulgation of a

  policy memorandum likely violated the APA, and that “a nationwide injunction [is] appropriate

  in such cases”); S.C. Coastal Conservation League, 318 F. Supp. 3d at 968–70 (finding that the

  government failed to comply with APA requirements in implementing agency rule and therefore

  enjoining the rule nationwide); Texas v. United States, 201 F. Supp. 3d 810, 835–36 (N.D. Tex.

  2016) (concluding that because plaintiffs demonstrated a likelihood of success on their claim that

  defendants’ written directives violated APA requirements, an “injunction should apply

  nationwide”); Nat’l Fed’n of Indep. Bus. v. Perez, No. 5:16-cv-00066-C, 2016 WL 3766121, at

  *46 (N.D. Tex. June 27, 2016) (entering nationwide preliminary injunction and explaining that

  “[b]ecause the scope of the irreparable injury is national, and because the [agency’s] New Rule is

  facially invalid, the injunction should be nationwide in scope,” and “[w]here a party brings a

  facial challenge alleging that agency action violated APA procedures, a nationwide injunction is

  appropriate”).



                                                   106
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 121 of 124 Pageid#: 356




          In addition, the Conservation Groups work and have members not just in one limited

  geographic area, but throughout the United States. The Conservation Groups are working on

  projects with significant environmental impacts that are currently under NEPA review across the

  country. One prominent example is the Migratory Bird Treaty Act rulemaking currently in

  process. This rulemaking applies—and its harmful effects will be felt—nationwide. Defenders

  of Wildlife is participating in this rulemaking and its NEPA process because its members

  nationwide would be harmed by the proposed changes to the rule.252 Likewise, Defenders is

  participating in the ongoing NEPA process for a Marine Mammal Protection Act rulemaking,

  which regulates lobster fishing gear in the right whale’s foraging grounds off the coasts of

  Maine, Rhode Island, New Hampshire, and Massachusetts; a draft environmental impact

  statement is expected before November 2020.253 Preserving the existing NEPA requirements

  throughout the country is needed to ensure the cumulative effects and all reasonable alternatives

  to these rulemaking are considered while this challenge to the Rule is pending.

          Moreover, the Conservation Groups are also working on numerous site-specific projects

  in multiple states and Circuits; for example, the National Trust is working on projects currently

  undergoing NEPA evaluations that would be subject to the Rule such as a proposed spaceport on

  the coast of Georgia,254 a proposed pumping station and transmission line on the James River in

  Virginia,255 and projects in South Carolina including a proposed seawall and a transmission line

  in Charleston;256 meanwhile, Defenders of Wildlife is working on ongoing NEPA projects such




  252
      Rylander Decl. ¶¶ 14–18.
  253
      McClintock Decl. ¶¶ 18-19, attached as Ex. 49.
  254
      Lang Decl. ¶¶ 8–15.
  255
      Nieweg Decl. ¶¶ 5, 7; Kostelny Decl. ¶¶ 4–5.
  256
      Drolet Decl. ¶¶ 5–7.


                                                       107
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 122 of 124 Pageid#: 357




  as revisions to the Nantahala and Pisgah National Forest plan in North Carolina,257 revisions to

  the Take Reduction Plan for right whales,258 a proposed titanium mine in Georgia.259

  Accordingly, an injunction limited to one state or one circuit would not address the effects of the

  Rule on the Conservation Groups and their members. Because of the numerous projects and

  other federal actions affected by the Rule—including rulemakings with national and regional

  effects260—a national injunction is appropriate and necessary here.

          CEQ violated the APA in promulgating the Rule—therefore making it invalid and its

  application anywhere inappropriate. A nationwide injunction is therefore necessary to prevent

  the Rule’s illegal application to projects across the nation.

                                            CONCLUSION

          For the forgoing reasons, the Court should grant the Conservation Groups’ Motion for

  Preliminary Injunction or Stay.

          The Conservation Groups respectfully request that the Court order expedited briefing on

  this matter and set the case down for a prompt hearing so that a determination on the

  Conservation Groups’ motion can be made prior to the Rule’s Effective Date of September 14,

  2020.



          Respectfully submitted, this 18th day of August, 2020.

                                                 /s/ Kimberley Hunter
                                                 N.C. Bar No. 41333
                                                 601 West Rosemary Street
                                                 Suite 220
                                                 Chapel Hill, NC 27516

  257
      Rylander Decl. ¶¶ 14–17.
  258
      McClintock Decl. ¶¶ 17–19.
  259
      Hunt Decl. ¶¶ 14–29.
  260
      McClintock Decl. ¶¶ 18-19.


                                                   108
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 123 of 124 Pageid#: 358




                                     /s/ Sam Evans
                                     N.C. Bar No. 44992
                                     48 Patton Ave
                                     Suite 304
                                     Asheville, NC 28801-3321

                                     /s/ Nicholas S. Torrey
                                     N.C. Bar No. 43382
                                     601 West Rosemary Street
                                     Suite 220
                                     Chapel Hill, NC 27516

                                     /s/ Megan Kimball
                                     N.C. Bar No. 53837
                                     601 West Rosemary Street
                                     Suite 220
                                     Chapel Hill, NC 27516

                                     /s/ Kristin Davis
                                     VA. Bar No. 85076
                                     201 West Main St.
                                     Suite 14
                                     Charlottesville, VA 22902-5065




                                      109
Case 3:20-cv-00045-NKM Document 30-1 Filed 08/18/20 Page 124 of 124 Pageid#: 359




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 18, 2020, I electronically filed the foregoing

  Memorandum in Support of the Conservation Groups’ Motion for Preliminary Injunction or

  Stay with the Clerk of Court using the CM/ECF System, which will automatically send e-mail

  notification of such filing to all counsel of record.

          Additionally, because the Defendants have not yet entered an appearance in the

  CM/ECF System, I also served the foregoing Motion on all parties, by certified mail, return

  receipt requested at the addresses listed below:

  COUNCIL ON ENVIRONMENTAL QUALITY
  Executive Office of the President
  730 Jackson Place, NW
  Washington, DC 20503

  MARY NEUMAYR, CEQ Chair, in her official capacity
  Council on Environmental Quality
  Executive Office of the President
  730 Jackson Place, NW
  Washington, DC 20503




                                                           /s/   Kimberley Hunter




                                                     110
